Preparation of European Council (Seville, 21/22 June 2002), including situation between India and Pakistan
The next item is the Council and Commission statements on the preparation of the European Council in Seville on 21 and 22 June 2002, including the situation between India and Pakistan.
Mr President, I shall comment very briefly on the issue raised by Mr Van Orden. This Parliament is well aware that the Council has attended to the issue of Zimbabwe on various occasions and that this matter was addressed at the Barcelona European Council. I have been following the matter very closely and I can tell you that a General Affairs Council will be held next Monday. Let us hope that we can deal with the matter at Minister of Foreign Affairs level and should it prove necessary or appropriate, it could then be raised at the Seville European Council.
With regard to the Seville European Council, Mr President, from 21 to 22 June the second and last European Council of the Spanish Presidency of the European Union will take place in Seville. Five basic issues will be addressed at this Council: the process of economic reforms, as a follow-up to the Barcelona European Council; the current state of negotiations on enlargement, a process on which we have made substantial progress; issues of Justice and Home Affairs, in particular immigration policy; the debate on the future of Europe, with a report from the President of the Convention, Mr Giscard d'Estaing; and the issues of greatest concern in the context of the CFSP (Common Foreign and Security Policy).
I shall now briefly discuss the issues I have mentioned. I shall start with the economic issues - the follow-up to the Spring European Council. This follow-up will be one of the fundamental elements of this forthcoming European Council, since the Spring European Council laid down a programme and a follow-up for certain issues and established a set of tasks to be revised in Seville.
Barcelona represented the continuation of the process inaugurated at the Lisbon European Council, which focused on a programme of economic reforms in the aim of making the European Union the most dynamic and competitive region in the world in the context of the new economy of the information society.
In Seville, therefore, and as a follow-up to Barcelona, the following issues will be examined: firstly, Ecofin - which is due to meet on 20 June, before the European Council - will present a final report on the adoption of the broad economic policy guidelines. The Presidency intends to present a report on the current state of work on the tax package, which includes a range of initiatives on savings tax, energy tax and cooperation with tax authorities.
The issue of 'corporate governance' (the governance of businesses) will also be addressed. For this reason, the report by the high level working group on company law must discuss three issues: the role of non-executive directors and of boards of directors, company directors' pay and the board of directors' responsibility for preparing information about the company's finances.
Other issues left pending from the Barcelona European Council and which will be addressed by the Seville Council are: the simplification and improvement of regulations - known as 'better regulation'; economic services of general interest - the Commission will also present the report that has been requested of it; energy supply - on which it will present another report; telecommunications, education, research; the outermost regions and sustainable development.
The second major issue that I announced was that of negotiations on enlargement. Unless you ask me to provide further information, Mr President, I would prefer not to dwell on the issue of enlargement, since today a substantive debate is going to be held on the matter. Therefore, as enlargement will be the subject of a specifically scheduled statement this very evening, I think we could keep the debate short and leave this issue for later.
Issues of Justice and Home Affairs have been one of the main priorities of the Spanish Presidency of the Union. In Seville we will be pressing ahead on these issues in four main areas: firstly, a review of Community asylum and immigration policy will be undertaken - basically a review of the Tampere commitments - as well as an assessment of the situation and a clear programme to fulfil the commitments that we adopted in 1999 during the Finnish Presidency, as a consequence of the communitarisation of Justice and Home Affairs issues, formalised in the Treaty of Amsterdam.
Secondly, the Heads of State and Government will be discussing a global plan to combat illegal immigration. Then there will be a discussion of a programme and a policy on protecting the Union's external borders. Lastly, a debate will be held on integrating migration policy into the Union's external actions.
With regard to the first issue I mentioned, the European Council, in line with the conclusions of the Tampere Council and of following Councils, is going to urge the Council to approve, within the deadlines laid down in the Treaty of Amsterdam, the necessary legislative instruments to adopt a common asylum and immigration policy. This policy must respect the balance between a set of principles, such as the protection of refugees, the Union and the Member States' ability to receive asylum seekers and the integration of legal immigrants.
Secondly, the negotiations currently underway on adopting a common policy in the field of asylum and legal immigration will be given a boost if at the same time the Union develops a common policy to combat illegal immigration, which produces effective results in the short and medium term. For these reasons, on 28 February of this year, the Council approved its plan to combat illegal immigration. This will also be addressed by the European Council.
In addition to vigilance and closer monitoring of the borders and of border crossing points, one of the plan's aims is to prevent the illegal crossing of the external borders of the Member States of the Union, whilst at the same time ensuring that asylum seekers can exercise their right to ask for international protection. In this context, the communication that the Commission presented recently, entitled "Towards integrated management of the external borders of the Member States of the European Union" takes on particular importance.
Lastly, on the basis of the agreement reached at the Laeken Summit, in Seville the European Council will demonstrate its desire to integrate immigration policy much more deeply into the Union's external actions.
The guiding principle of external action in the field of immigration and asylum with the countries of origin and of transit must be a global, integrated and balanced approach, which uses all the Community and Member States' instruments in a coordinated way to establish a relationship of cooperation with a view to ensuring the joint management of migratory flows, and to address the underlying causes of these flows and of poverty, in order to incorporate this dimension into development aid policy. Something else that will be raised is the development of an external strategy for areas in the immediate vicinity of borders to cooperate in the management and control of migratory flows.
The other major package of issues, to which I referred at the beginning, is everything that concerns institutional affairs, the debate on the future of Europe and the reform of the Council.
There are essentially two matters of an institutional nature, on which we shall focus: the debate on the future of Europe and the reform of the Council of Ministers.
With regard to the first issue, the Convention on the future of Europe held its inaugural sitting on 28 February, as you will remember, because this took place in the seat of the European Parliament, and before Seville, the Convention will already have held five plenary sessions. Furthermore, I think we can draw some preliminary conclusions from the debates that have taken place to date.
On the one hand, the majority of the members of the Convention have shown themselves to be in favour of going more deeply into the process of European integration in a realistic way, in particular with regard to the distribution of competences. On the other hand, and in relation to the works of the Convention, the Presidium has agreed to set up six working groups, which are to present their conclusions between September and November.
In Seville, in line with the provisions of the Laeken declaration, the President of the Convention, Mr Giscard d'Estaing, will present an oral report on the progress achieved in the Convention's works.
With regard to the reform of the Council, and in accordance with the conclusions of the Barcelona European Council, the Presidency will present a report in Seville on improving its functioning and on reforms to make it more effective on the basis of the report submitted by the Secretary General of the Council, in the aim of ensuring greater transparency in the legislative process and in which practical measures for its adoption will be put forward.
I should like, of course, to clarify something that to me seems obvious, but which bears repeating, and that is that these Council reforms only refer to internal reforms, to internal organisation, and that in no case does the Council intend to address issues that require a reform of primary law, because this, of course, is a matter for the Intergovernmental Conference and for the European Convention preparing the Intergovernmental Conference. The Council will, therefore, be considering a set of practical reforms that will make the work of the European Council more rapid and more dynamic and which, furthermore, as you would expect, move towards the system employed by the Councils that support the European Council.
I hope that the European Council can now begin to attempt to simplify its administrative tasks so as to prepare the Union for a scenario in which, following enlargement, we will have 25 Member States.
Lastly, the European Council, as you would expect and as is the norm, will have to deal with the field of external relations focussing essentially on the following issues: firstly, the situation in the Middle East. On this matter the European Union will maintain its efforts to achieve a negotiated solution to the conflict, by condemning the use of violence and by promoting conciliation as an instrument of joint action geared towards making progress in the economic, political and security spheres.
In particular, with regard to the crisis of the Church of the Nativity, the Council has been pleased at the resolution of this crisis in line with the memorandum of understanding signed by both sides. The Palestinians affected by the agreement have been transferred to various Member States of the Union - Spain, Belgium, Ireland, Italy and Portugal - to be accepted, for humanitarian reasons, in line with the common position reached by the Council on 21 May.
The adoption of this common position underlines the commitment of the European Union to achieving a lasting peace in the Middle East. I therefore believe that, in the context of these recent actions, the European Council will study the situation and will try once again to give impetus to the latest initiatives to be put forward by the High Representative, Mr Solana, for a Peace Conference to take place as soon as possible.
At the same time, the Council will study developments in issues of security and defence policy, in particular, in relation to the fight against terrorism and the follow-up to the Laeken mandate.
I also believe that the European Council will be forced to deal with the conflict between India and Pakistan to which I shall now specifically refer. Despite having historically been strictly bilateral, this conflict today contains a new dimension, which transcends the sub-regional consequences to become a potential factor for destabilisation for the entire Asian Continent and for the whole world.
Given the possibility of a fourth India-Pakistan conflagration, which could spiral out of control towards nuclear escalation, the international community must react unambiguously. At the end of last year, following the tragic attacks by terrorists on elected representatives in Srinagar and New Delhi, the Presidency held talks with both governments to urge both sides to prevent a military escalation, to reopen political dialogue and to find political formulas to resolve the problem of Kashmir.
After the encouraging speech given by President Musharraf on 12 January, New Delhi reacted with a sense of historical opportunity to this conciliatory gesture by Pakistan and agreed to stop military mobilisation. Nevertheless, further devastating attacks - in Kaluchak and in Srinagar - border skirmishes and the re-emergence of the dialectic of confrontation, with the recent missile tests by Pakistan that matched those by India in January, have brought both armies to the brink of war.
We only have to remember the tone of the disappointing speech by the President of Pakistan on 27 May and the cold rigidity of India's response to the calls for containment made at the highest political levels. Here we must recall the visits to New Delhi and Islamabad by the Secretary of State, Mr Powell, by Commissioner Patten, by the Foreign Secretary, Mr Straw, the calls by Presidents Chirac and Putin and, lastly, the tour currently being undertaken by the United States' Defence Secretary, Mr Rumsfeld.
The Union has to date wished to maintain a position that is as even-handed as possible in this conflict, insisting on the need for both sides to make efforts to reconcile their positions. This was the idea that inspired the Presidency declaration on this matter, issued on 21 May. Despite the undeniable efforts by the Pakistanis against the hideouts of Al-Qaida cells, the international community must not tolerate any link between the operation of the nuclear umbrella and political cross-border claims. For this reason, Pakistan's commitment against organised terror must be total and unconditional and not selective in its efforts or in the deadlines it sets.
I should like, specifically, to remind you that, at the General Affairs Council held last Monday, the ministers agreed to convey a new message, this time not in the form of a Council declaration, but in the form of a press communiqué, with the President of the General Affairs Council, Mr Piqué, informing the media, in order to encourage both sides at a time when we are already seeing signs of relaxation, such as the fact that India has already opened its air space to civilian Pakistani flights and the fact that currently there seems to be a more relaxed atmosphere, in which the alert has been withdrawn along the militarised lines.
Nor must we forget the European victims of the attacks that were carried out in April and May in Islamabad. Let us remember the bomb set off in the Protestant church of a diplomatic neighbourhood and, in Karachi, the suicide attack on a bus containing French military advisers and technical specialists, as tragic proof that innocent EU citizens have not been excluded from terrorist madness in the region.
In these circumstances, the Presidency considers that the strategy of diplomatic monitoring of both sides must be maintained, albeit whilst now calling, with greater firmness, if necessary, for new gestures of conciliation by both sides which will satisfy the legitimate demands - especially by India - for terrorism to be firmly dealt with. New Delhi and Islamabad must realise that the international community does not - and will not - understand if either of the two countries resorts to military force. Since 17 May, more than 60 people have died at the India-Pakistan border; a million soldiers from the two sides are watching each other from the line of control, awaiting orders to start a conflict which, if it happens, - whatever its final outcome may be - will mean desolation and death for the population of both countries.
Consequently, as I have already said, the European Union will continue to help ensure that both sides understand the need to keep the paths of dialogue open, in order to prevent a military scenario arising, the consequences of which would have a tragic affect on the entire continent of Asia. I would say that next week, in Seville, the message of the Heads of State and Government will be along these lines, in the hope that the already nascent actions to decrease the tension that are taking place will increase with every passing day and that we will be able, at the end of next week, to see a situation that is calmer than the one we saw a few days ago.
Mr President, I should like to conclude this statement by expressing my hope and my belief that the Seville European Council will be a good ending to the term of the Spanish Presidency, during which none of us have spared any effort to push forwards our common idea of Europe and to make the motto that we proposed at the beginning of our Presidency - 'more Europe' - a reality.
Mr President, ladies and gentlemen, I would like to thank Mr de Miguel for his comments, with which I entirely agree. I would also like to thank him for his digression into foreign policy with particular reference to the extremely disturbing situation of India and Pakistan, which warrants very close attention on our part. To end this digression into foreign policy, on which, I repeat, I am in complete agreement with Mr de Miguel, I would like to call upon you to pay attention to potential conflicts too, to growing tensions such as the situation following the elections on the island of Madagascar, which is becoming increasingly perilous and which warrants our close attention precisely because we have greater influence and greater capacity for action before conflict breaks out.
Turning to today's subject, I will just go briefly through the matters which will be debated at the Seville European Conference. I have to say that my task has been made much easier by the first-rate work of the current Council Presidency. I am extremely grateful to the Spanish Presidency, for we have worked both well and hard.
This is a critical time for the future of the institutions: the Convention is working on a new political and institutional framework for the Union and enlargement is approaching.
At Seville we shall report on the candidate countries' progress in implementing the acquis. They have come a long way and we are continuing to work with them under the special programme for them. Our final opinion on each candidate country will be issued before the October European Council in Brussels. The roadmap we drew up has been adhered to and everything is in place for the final decision. There are real grounds for optimism and I continue to hope that the EU will have up to ten new members in 2004.
There are many issues to be discussed at Seville, but today, before you, the Members of the European Parliament, I want to concentrate on two in particular: how the EU is run and immigration.
The Convention is up and running, the debate is lively and there are plenty of ideas and proposals. That was to be expected, given that we are adopting an innovative approach rather than working through the usual diplomatic channels. President Giscard d'Estaing will be reporting on the first stage of the Convention's work at Seville and we shall pay careful attention to what he has to say. At Seville, however - and this is the main point of my speech - we will not just be talking about how to govern the Union in future: we will be discussing - and deciding - how we can improve the running of the Union now. We cannot sit still and wait for the reform of the Treaties: we must take advantage right now of all the possibilities the existing Treaties offer to improve our running of the Union and our organisational model. The Convention is working on policies for the future but we must also use the - albeit limited - instruments we have to hand to tackle today's problems.
This is what links the proposals on Council reform made by Mr Solana in his report and the proposals of the Commission on better regulation. Mr Corbett's proposals on the reform of Parliament that you are discussing in this part-session are also similar in this regard. These proposals involve all the institutions in different ways, and all the institutions will therefore have to work together to achieve the objective.
Let us start with what is known as 'better regulation'. This was the idea behind the White Paper on European Governance: to exploit all the opportunities available in the present legal framework in order to improve the legislative and decision-making process. The enormous participation in the debate on the White Paper and your own contributions - especially the report by Mrs Kaufmann - show that this was the right strategy. The system must therefore be leaner, more transparent and more efficient. We must show that we are able to satisfy the demand for greater accountability and for more proportionality in the exercise of the powers conferred on the Council, Parliament and the Commission by the Treaties. Moreover, we must gear our action to a new goal: the goal of giving more substance to the concept of citizenship and making our fellow citizens' relationship with the Union more transparent, more direct and more tangible.
Last week I presented our project to the Conference of Presidents of the European Parliament, but I would like to go over certain crucial points again now. Firstly, we are proposing to improve and simplify European legislation by reviewing the whole cycle of the legislative process, beginning with the exercise of the right of initiative. There are three prongs to this project: laying down clear rules on consultation, assessing the impact of decisions and improving legislative technique. Our drafting of legislative proposals must be based on wider consultation of all parties concerned and more exhaustive analysis of the economic, social and environmental impact, in accordance with the decisions of the Gothenburg European Council, and this must be done without introducing unnecessary red tape.
Good Community regulation also means acting in full accordance with the original spirit of the Treaties. This means, in particular, making use of framework directives, which are one of the most effective instruments for increasing compliance with the principles of proportionality and subsidiarity.
It is also time to review the implementation of our policies, because implementation is the stage that affects the citizens most directly. Transparency and democratic accountability demand that each of the institutions refocus its efforts on its core tasks. In this way, we can start right now to see how the Community method can be revamped in practical terms.
I must stress once again that all this does not just apply to the Commission. All the institutions must be involved if we really want to get useful results: the institutions have no option but to work together. Lastly, the institutions themselves must return to their core tasks. Each must therefore take on clear responsibilities so that we can complete an interinstitutional agreement by the end of the year.
With the Solana report, the Council has also launched a new debate on similar issues and tabled practical proposals for internal organisational reform which do not involve amending the Treaties. The Commission wholeheartedly supports the Council's reform efforts. I can only welcome the fact that the Council is looking to draw a distinction in its internal organisation between the procedures applicable to its legislative function and those applicable to its purely administrative functions. I also support the points contained in the proposal on continuity of work, the need to improve internal coordination and the possibility of reducing the number of Council configurations.
These are all recommendations which simplify their and our work. These efforts will help us to tackle the problems that the forthcoming enlargement will bring for the working of our institutions. In my view, an objective of such importance can only be addressed through a coordinated approach involving the Commission, Parliament and the Council. We must act together, calmly but resolutely, to move beyond 'better regulation' to achieve 'better organisation' of all the institutions. The Commission is ready to play its part in this joint endeavour. Better organisation means more speed, more coordination and less red tape. It means giving up long-established but outdated positions in the interests of working faster and better than before, despite the increased complexity of the system.
Mr President, ladies and gentlemen, as I said at the beginning of my speech, the most burning issue to be dealt with by the European Council is immigration. It is worth repeating that there is no question of proposing solutions that are incompatible with the fundamental values of our Union. Instead, we must promote a model of integration that can combine freedom with our citizens' legitimate demands for security.
I have already expressed my support for the Presidency's decision to put the issue of immigration high on the Seville agenda. In the eyes of most of our citizens, immigration is becoming increasingly linked with requirements for their protection in the area of freedom, security and justice that we are trying to build together. There are a variety of reasons for this and they have been somewhat accentuated by the events of September 11 too. We must address these issues without demonising them.
Our discussions now under way on legal immigration and the right of asylum could break down if we do not take on board our fellow citizens' concerns about illegal immigration. At Tampere, we agreed on a number of objectives that are still valid today. We even have before us suitable proposals for achieving those objectives such as those set out in the Commission communication on illegal immigration, which formed the basis for the Council's Action Plan.
Others concern the management of our external borders and readmission policies. The political signals we have received recently are quite clear. We cannot put the issue of security on the back burner, and we cannot let people think that a return to nationalistic solutions can provide a valid answer to transnational phenomena that overwhelm the capacity and scope for action of individual States and can therefore be tackled and managed only at EU level. The problem is not just combating illegal trafficking: we must also lay the foundations for the full integration of lawful immigrants into our societies and regulate the flow of the immigrants we need.
Even enlargement is presented as a threat by some because of the issue of immigration. But why - I ask myself, ladies and gentlemen - would the citizens of the candidate countries leave their countries and turn their lives upside down just when membership of the European Union is offering them brighter prospects of prosperity? Was the same thing not said when Spain and Portugal joined and was the same thing not said about Italy when the European Community was first created?
We have to act quickly on various fronts. Most importantly, we must tighten controls on the Union's external borders in accordance with the recent proposals put forward by the Commission and the Italian Government. I trust that the European Council will decide to bring together border police representatives to work out what measures and instruments are needed in the immediate term to launch these initiatives. External border controls must also be linked to our good-neighbour policy. This seeks to develop special relations and mutual trust between the Union and all countries on its borders, especially following enlargement, with a view, not least, to undertaking joint measures to combat illegal immigration. In the Euro-Mediterranean context, we have already launched initiatives together with Morocco to devise an overall approach to the issue of immigration.
In addition, we must step up the adoption and implementation of measures on asylum, not least in order to give practical substance to the concept of European citizenship and certain principles enshrined in the Charter of Fundamental Rights of the European Union.
All this, ladies and gentlemen, will not suffice unless it goes hand in hand with a proper cooperation and development policy and the systematic use of all the instruments available to us: a policy to tackle the causes of migration, bilateral agreements and readmission agreements. We will soon be putting forward practical proposals on these points.
Mr President, ladies and gentlemen, I will ask the Seville Council to take appropriate decisions on these points quickly, with the common sense and responsibility that we demonstrated at Brussels and Ghent last autumn. The two topics I have concentrated on today are of crucial importance for us at this time. Making our institutions more democratic, transparent and accountable is a response to our fellow citizens' demand for a more effective Europe that is more in touch with their everyday concerns. The issue of immigration highlights the very reason for European integration: to build a Europe that is prosperous, just and secure.
I thank the President of the Commission. In particular, I would like to underline Parliament's deep appreciation for the President's commitment to the necessity for proper interinstitutional dialogue and for all of the institutions to recognise that we have a role and a shared responsibility.
I say to the Council, on behalf of Parliament, that we have a strong expectation that Seville will deliver a platform for an interinstitutional dialogue of substance in order to produce a common accord on better regulation and on better law-making - an objective we all share and agree on - and each in our own way, each institution is indispensable to a successful reform.
Mr President, Mr President of the Commission, Mr President-in-Office, the Spanish Presidency has done a good job so far, but the Seville Summit will be the deciding factor in our final judgment of it. Mr President-in-Office, may I make a point of reiterating what the President of the European Parliament and the President of the Commission just said, that is, that our group expects a high-ranking political working party of all three institutions to be set up in Seville to advise us and reach conclusions as to how we can improve our legislation so that, as the President of the Commission said, we can reach an institutional agreement by the end of this year.
Prime Minister and President-in-Office José María Aznar has promised this to Parliament and I really do implore you to pass a resolution for us in Seville setting up this sort of political working party. If you do, our final judgment of the Spanish Presidency will be even more positive than it has been so far.
As far as the reform of the Council is concerned, I quite understand your reticence, Mr President-in-Office, and I assume it is because you do not as yet have a brief to discuss it. I am sure I am right in assuming that the Spanish Presidency will do everything in its power to ensure that the Council as a legislative body is distinguished from the Council as an executive body and that, where it acts as legislator, it does so transparently. This is what we expect from Seville. You said that the president of the convention, Valéry Giscard d'Estaing, would be submitting a report. I would be delighted if all the governments of the Member States of the European Union were to follow suit, if their representatives to the convention also reported back to their cabinets and governments in the Member States of the European Union, in order to ensure there is direct feedback, just as we do at parliamentary level. I should like on behalf of our group to make it perfectly clear that the debates in the Council today and at the summit in Seville must be predicated on strengthening the European Community, because we need strong European institutions and must not slip back into intergovernmentalism. I say this in the light of my visit to the United States over the last two days. Unless we act as a European Union, and we are hardly even perceived as a European Union in America; unless we strengthen the European Union, then we shall lose more and more clout internationally, which is why our objective must be to strengthen the European Community.
We acknowledge the Spanish Presidency's determined approach to the fight against terrorism. Our perception in Europe is different from the perception in the United States. The United States feels it is at war, because it is the first time it has been attacked on home territory. We have to understand that and we must do everything we can in Europe to help destroy terrorist networks. But we also have to say that terrorism and the fight against terrorism cannot be used as an excuse to violate human rights, be it in Africa, Chechnya or anywhere else. And we must make a clear distinction between terrorists, on the one hand, and the Arab and Islamic world on the other.
That is why it is so important that the European Union continue in its endeavours to help broker peace in the Middle East. That we say to the Israelis, you have the right to live within secure borders and anyone who attacks those secure borders must be prepared to meet decisive resistance. But we must also say to the Palestinians that they have their dignity and the right to live within secure borders in a Palestinian state.
We welcome your efforts in the fight against terrorism, we welcome your efforts to set up a common European border police to protect the external borders of the European Union and we hope that Seville will bring results. We recognise that Spain's efforts on the Sixth Research Framework Programme have been a huge success and we also hope - and this will be discussed more thoroughly this afternoon - to confirm the timetable for the enlargement of the European Union. I can only reiterate what President Prodi said: that we, the European Parliament, the European Council, the European Commission, the European institutions, are encouraging the countries of central Europe to conclude negotiations on the basis of the acquis communautaire, so that we can achieve results within the planned time frame and the countries of central Europe which sign accession agreements, together with Malta and - hopefully - Cyprus, can take part in the next European elections. We, the European Parliament, we, the Group of the European People's Party (Christian Democrats) and European Democrats, see ourselves as the champion of the nations seeking to join the European Union and my only request, from the bottom of my heart, is that we all help to keep to this timetable.
(Applause)
Mr President, as made clear in the speeches both by the Presidency and by those party spokespeople who have spoken, Seville will be the last summit of the Spanish Presidency and, although this is not the time to draw up the final balance sheet, this is the time to take a brief look at how it has performed its duties and to see whether we are likely to pass or even to get a good mark.
It could be said that these five months have been characterised by an excessive fuss about most of the issues set as priorities for the Presidency's term in office. There has been a great deal of fuss about enlargement, about immigration, about Mediterranean policy, about fisheries policy and the reform of agricultural policy, about external policy, about transatlantic relations, etc. It cannot be denied, Mr President, that we have talked about everything: sustainable development, the spirit of Lisbon, the institutionalisation of the Union, the outermost regions... but if we look at the progress that has been made on any of the issues I have just mentioned - we will reach the conclusion that a major imbalance has been created between what is said and what is done. As they say, Mr President, there has been much ado about nothing.
I know that on some issues - perhaps on many of them - the Presidency has alibis, but the fact is that we are approaching the end of the Presidency with a more complicated agenda than when we started and with more confusion.
On the issue of immigration and asylum, for example, for more than a month, we have been repeating, ad nauseam, the conclusions of the Tampere Council; commitments that the Council has been unable to fulfil due to a lack of political will. Nothing new is being said. Everything has already been said and agreed upon but there has been such a fanfare of trumpets that you would think we had come up with something new for the Seville Summit.
With regard to employment policy, all I can fairly say is that Barcelona threw the spirit of Lisbon off course. No account was taken of the fact that Lisbon's strategic objective was not only to create a more prosperous and competitive economic area; the other objectives were full employment and greater social cohesion, and this is where a step backwards has been taken.
What can we say about the major challenge laid down by the Swedish Presidency: sustainable development? This is a representative example of what has not been achieved. The resolution of the Barcelona Summit mentioned sustainability 103 times. Are there any higher offers?
The Valencia Summit was a success in that it took place. I know that the climate in the Middle East was not the most favourable, but we were not even able to press ahead with one of the few tangible priorities of the Spanish Presidency, the Euro-Mediterranean Bank.
With regard to transatlantic relations, it has already been said - Mr Poettering said this himself - that we have never had so many ongoing disputes with the USA, such as, for example, the trade and industry issues, the failure to ratify the Kyoto Protocol, the divergent positions on the Middle East, the belligerent position of the USA towards the International Criminal Court, which makes them feel that they can threaten us with intervening if a member of the American military is put on trial in the Netherlands. It looks as if the States no longer respect us on the world stage.
I shall conclude, Mr President, with a comment on the institutional reforms: the world has become a very complicated place, globalisation requires increasingly strong global institutions and policies that are increasingly close to the citizens, but the Spanish Presidency - and it genuinely pains me to say this - has been characterised by contradictory and misguided responses to these challenges and in this area: more renationalisation, less European government; and this will not help us to solve any of the problems facing Europe. Cutting back on the powers of our common institutions is a defensive reaction that can only lead to failure. This is, Mr President, the most sordid form of nationalism, and 'More Europe' means less nationalism, both of the old style and of the new.
To conclude, it could be said that, to date, we are quite dissatisfied, but that we would like nothing more than to change our minds and, in the days remaining, in the final stretch, for you to surprise us and for more light to appear and for some shadows to vanish.
As I said to President Aznar on 16 January in this very Parliament, I should like nothing more than to be able to congratulate you when it is all over.
Mr President, Mr President-in-Office of the Council, President of the Commission, first of all, I should share a saying with you. Pessimists are usually right, but progress is made thanks to optimists. I think this is the attitude we should adopt with regard to the forthcoming Council in Seville. There are a number of crucial points on the agenda for that summit. Topics on which clear and tangible progress must actually be made are the immigration issue, enlargement and the Council reforms. As enlargement will be debated this afternoon, I shall only make a brief reference to it now.
In the past six months, a number of government leaders, including Prime Ministers Aznar and Blair, have come up with proposals on immigration. Remarkably, they have not done so before now. Where were they in the past three years following the agreements of Tampere? Indeed, since then, the Council has made little real progress following the highly verbose phraseology of space and freedom, security and justice. If the Council is so keen to keep this responsibility all to itself - after all, we as MEPs are only being heard out of politeness - it should also render account of its own role and responsibility. In fact, I should at this stage share with you an embarrassing example of the Council's tardiness: the package of measures which this House adopted at the proposal of Mr Graham Watson around Christmas in order to find an effective European answer to the terrorist threats. The Ministers for Justice and Home Affairs have still not taken an effective decision on this matter.
The immigration proposals, as these reach us via the media, very much smack of a cosy PR exercise between Great Britain and Spain. In all honesty, who expects a great deal of good to come from Her Majesty's ship 'Ark Royal' sailing up and down the Mediterranean? Surely this will not be the ark that immigrants are waiting to board? No, we would be much better off looking into realistic, effective and, at the same time, forceful measures in order to achieve a common asylum and immigration policy. I would refer to the ideas of the Belgian Prime Minister, Mr Verhofstadt, on this matter. A number of his points have already been raised at Laeken, but unfortunately, they were apparently surplus to requirements at the time.
We must set up a true common asylum and immigration policy. Crucial in this is, first of all, that immigration policy is linked to an integration policy and anti-discrimination policy. These are not self-contained issues. When a policy of this kind is set up, a great deal of attention should go to fundamental rights and freedoms. Central is therefore also parliamentary control and co-legislation. In addition, the Commission's right of initiative and a majority decision-making process in the Council should not be absent; that much is obvious. In the policy itself, the focus should be on the fight against human trafficking and illegal immigration. The President of the Commission mentioned it a moment ago: plans are already drawn up for illegal immigration. What is needed, is implementation rather than clever new ideas. This can only be done properly if the external borders are closely monitored, whereby one common European border police force must be able to assist, where necessary. In the light of this, I should, in fact, share with you my serious concerns regarding control of the future eastern borders. As far as I am concerned, no compromises should be made in that respect.
Mr President, you will have noticed that I do not always have a high opinion of the functioning of the Council. I am therefore delighted to see that various proposals will be submitted in Seville which relate to the Council's reform. For the Liberal Group, it is of huge importance that the Council should, crucially, be democratic, open and subject to supervision. This is why I call for the Community method across the board and for Council meetings, in which the Council acts as co-legislator, to be open to the public. In fact, this openness should start with enlargement, so that everyone can see what the Council's common position is on the matter. As things stand at the moment, we are receiving such unsatisfactory - and some would claim coloured - information from the Council and also from the Commission, in fact, that one would almost consider hiring independent experts in order to find out what the true state of affairs in the candidate countries is or how the negotiations are really going. You will really have to give us, along with the European citizen, better information, so that we can continue to trust in the role of the Commission and the Council.
On a final note, I should like to say that I am not so fond of pessimists, but the saying is there for a reason. They are sometimes right. We could say, nothing will come of Seville, but we will not. I should like to say to the Spanish Presidency: show your bright, optimistic side. Do what you are good at: grab the bull by the horns and you will have us on your side. Pave the way for real progress, for that is what people want and what is desperately needed.
Mr President, firstly, I wish to pick up on a couple of points in the joint resolution, which my group will not be supporting, points which seem to be missing from the speeches we have heard this morning: for example, the welcome given to the International Criminal Court while regretting the position of the United States in seeking to protect its own citizens from it. As we have heard today, justice should be universal and not dependent on nationality.
The European Parliament has also taken the view in the resolution that the Union should be taking a strong, leading role at the Johannesburg Summit, as it did on the Kyoto Protocol. However, to do that it needs a commitment to sustainability in all aspects of its work, and that includes integration of social and environmental factors into its economic and trade policies. We have to remember that without a healthy environment we have no sound foundation for our economies. So we trust that will be remembered, as promised by Commission President Prodi, in the better governance arrangements and we are looking forward to the policy proofing and the impact on the social and environmental dimensions he mentioned today.
To be credible at that sustainability summit, we also need to demonstrate that we understand the importance of development and its link to certain aspects of immigration policy. I was pleased to hear the Spanish minister referring to issues about deep poverty. That is in marked contrast to what we have been hearing from the Spanish Prime Minister over the last few weeks.
The European Union wants a mobile, flexible workforce. It is a priority in our employment policy, so why do we insist on making legal immigration for all skilled sectors virtually impossible? What we have been hearing over the last few weeks and today sounds to us simply like moving the walls of fortress Europe and looking for stronger building materials, including using the idea of economic clout - such as development aid - in our attempts to have other countries police their borders more effectively to stop people leaving. The countries of eastern and central Europe are joining the Union to escape that sort of policy.
We are also concerned at some of the proposed reforms to the Council's inner workings - the Development Council, for example, is to be absorbed into a wider grouping. But we welcome the reassurance we have heard today that the reforms will not touch matters for the IGC and the Convention, because it is essential that the Council does not become the legislature and executive and break the current balance between the institutions.
We welcome the commitment to greater transparency and trust that this will not just be for the Council but for the public as well.
Mr President, although I greatly admire Mr de Miguel, I am sorry that he is replacing Mr Aznar here today. I am sorry because it is Mr Aznar who has undoubtedly been the architect of the first variable-geometry Presidency of the European Union. I have looked through my notes and read the initial speeches of the Presidency and I have been surprised at the tenuous link between his statement of priorities and the activities of the European Union in this six-month term.
I do not know whether this is a subtle strategy to achieve the unstated objective of reaching a common position on legal and illegal immigration or whether it is an objective devised to cover up other gaps and camouflage itself in the wave of xenophobia sweeping Europe. The Seville conclusions should not focus solely on policing and crime-reduction, but should include the beneficial effects of immigration. I hope that immigration policies that respect human rights and fundamental freedoms, and that ensure equal treatment for immigrants, will be promoted in Seville. Another problem is that the inclusion of immigration has disguised the disappearance of important issues such as enlargement.
In January Mr Aznar applied the motto 'More Europe' to enlargement. It is now impossible to hide a certain amount of disappointment that has been felt, at least to date. The miserly proposal by the Commission has been rejected by most countries.
Furthermore, the block by four States in the General Affairs Council last Monday highlights the extent of the problem. A large number of Member States want a bigger market but not more Europe. The reasons for this are budgetary and the objective is to dismantle the limited common policies. Yes, Mr de Miguel, 'More Europe', a bigger Europe, but not a hollow, empty Europe.
Similarly, in January, Mr Aznar literally demonstrated his intention to create an area of greater economic prosperity to safeguard the European social model, but the Barcelona Council and the policies his government intends to apply in Spain show evidence to the contrary. Sadly, the fears we had prior to the Barcelona Council can now be confirmed.
The Presidency has led a vision of Europe that avoids including the idea of public service in European integration, which, in its own interests, confuses privatisation and deregulation processes with liberalisation measures, that advocates labour policies which, in practice, establish regressive distribution of the social product, threaten stability in employment and contribute to pockets of exclusion and underemployment and sanction the zero deficit at the cost of perpetuating social deficit.
Between Barcelona and Seville, the Spanish Government has been informed that a general strike has been called. There is no alternative, as its labour reform, which eliminates protection against unemployment and reduces redundancy pay, is another sign of what the Spanish Presidency means by making the labour market more flexible. This is a model which, far from promoting social participation and cooperation for the greater good, places further pressure on the least protected sectors, blames the victims of the model itself and increases the possibilities of social exclusion and marginalisation.
In the face of economic uncertainty in the labour market, the economic policies of the Member States need to be discussed and coordinated in order to boost the economy, make the margins for budgetary action more flexible and to promote cohesion and the European social model.
The European Union may be an essential marker for world economic growth, but in order to achieve this, and for an upturn to become reality, the economic policy must change course. The euro, the internal market, common policies and an increased Community budget must contribute to establishing an effective European economic government that is capable of encouraging economic growth and sustainable development, improving income distribution and achieving full employment.
We cannot go around singing the praises of 'More Europe' whilst we are seeing a deterioration in social policies or fewer European policies. Mr de Miguel, we do need more Europe, but, most of all, we also need a better Europe.
Mr President, firstly I would like to express my sincere thanks and appreciation to the Spanish Presidency for its very professional and successful approach to its many responsibilities and obligations. I note with satisfaction that we did not have any embarrassing incidents during the Presidency, as we have had in other recent presidencies.
Under the Spanish Presidency, negotiations for future European enlargement are continuing at a strong pace. The European Union is currently dealing with difficult areas such as agricultural affairs, regional policy and budgetary matters. We all know the moral arguments for enlargement of the Union. Developing democratic and civil societies, respecting the rule of law and promoting human rights are central goals of the Union. The European Union is a political model that has helped to bring peace to our continent. This process will be furthered, not diminished, by the enlargement of the Union. But we must all reflect on the key practical procedure being used to streamline the enlargement of the Union.
In December 2000 European Union leaders agreed a set of Treaty reforms in Nice which they considered would be the best procedure for bringing about enlargement. Already 13 out of the 15 countries in the European Union have ratified the provisions of the Treaty of Nice. If the Treaty of Nice is not ratified by all 15 Member States, enlargement will undoubtedly be delayed. If the Treaty of Nice is rejected by one Member State it is not valid law, because the proposed Treaty changes do not command the unanimous support of all the Member States. Delaying enlargement would have a very negative effect on the development of the Union. Prior to the birth of the EEC in 1957, Europe was bedevilled by hatred and division. The European Union has now ensured that the tools of war have been put aside in favour of the development of new policies.
The European Union is not simply about mutual economic progress. Thanks to the European Union, Europe's past has been put aside in the interests of peace and prosperity for all the peoples of Europe. That is not to say that the Irish people do not have clear concerns which they want addressed before any further referendum on the Treaty of Nice. The majority want assurances that Ireland's traditional military neutrality will be fully protected and respected by all Member States of the European Union.
It is very important that a declaration is agreed by all European Union leaders, spelling out in unequivocal terms that Ireland's military neutrality will be respected now and in the future. Irish troops have always served in peace-keeping and humanitarian operations under the auspices of the United Nations. The provisions of the Treaty of Nice do not change that. The situation is not altered by Ireland's participation in the European Rapid Reaction Force, but it is still very important and politically necessary for a declaration to be made in Seville expressing the support of EU governments for this special foreign policy issue, which means so much to so many people in Ireland.
Finally, the European Union is the natural home of the Irish, both geographically and politically. We recognise that standing alone is of little benefit when international cooperation is increasing. The European Union must ensure that the interests of each individual citizen are protected at all times.
Mr President, I am able to support the separation of foreign and security policy from other EU cooperation and the restriction regarding the constitution of the Council, but I must disassociate myself from all the attempts to give the larger countries a greater share of presidencies and posts. All countries must be equal in the EU - before, during and after the Seville Summit.
The proposed reform concerning transparency does not seriously open the Council of Ministers' work up to the public, let alone to the elected representatives in the European Parliament and the national parliaments. What is wanted is an open debate on Commission proposals when these are first tabled, and it is true that transparency will embrace all proposals. It is not, however, until the end of the process that voting will be opened up and, because only a small number of proposals are voted on in practice, this part of the exercise is purely cosmetic. We shall learn no more than we do at present when the Council publishes approximately 50 records of the votes per year. The problem is that 70% of decisions are finalised by the Council's working parties and 15% at meetings of COREPER ambassadors. Only 15% of the proposals are put before the Council, and we do not have figures for what percentage ministers in actual fact see. The requirement in this area must be that all elected representatives, at least, have full right of access to documents as part of the legislative process.
The Commission has promised us that we can be shown Members' contributions to the Council's working parties. I am pleased that, yesterday at the Conference of Presidents, the Spanish Foreign Minister, Mr Piquet, promised us full access to the Council's working parties during the codecision process, and so that is a good beginning.
Why not decide that every EU proposal is to be put before the national parliaments and go through the same process as national bills. A purely national bill can always be altered, whereas an EU bill can never be altered. That is precisely why an EU bill should not be debated any less thoroughly than those bills which permit the rapid adjustment of errors or unintended consequences. It could be assumed that the right of veto under the Luxembourg Accords should continue to apply, perhaps in the variant proposed by Georges Berthoin, Monnet's right-hand man, whereby the prime minister is obliged to defend a veto at the next summit. It might also be required that a national parliament's decision to use the veto be made openly. It must not be made easy to block a proposal, but use of the veto must be an option if the EU is to consist of cooperation between parliamentary democracies in free countries. That is our wish in a Europe of democracies and diversities.
Mr President, I would like to focus on the first theme introduced by President Prodi of better regulation and better organisation. While, in private enterprises, better organisation might be seen as a decisive factor for the life or future of the company, I feel that the priority for a democratic institution should not be to have leaner, more transparent, more effective procedures but simply to have more democratic procedures. I am not saying we do not need lean, transparent, effective procedures too but that there is a problem of priorities.
I feel that expressions such as 'improve and simplify legislation', 'give practical substance to the concept of citizenship', 'improving legislative technique' and 'working faster and better' are liable to be meaningless and even to serve as fig leaves covering up the lack of democracy in the European Union's legislative and decision-making process.
I feel that Parliament must demand one thing and one thing alone: that the Council of Ministers cease to be the only legislative body of so-called democratic institutions in the world to meet in secret. This is the crucial thing! Not just Parliament but the European citizen too is in the dark about the Council's legislative process. If this is conceded, it will be a step forwards; if it is not, none of the rest - not even more effectiveness or better organisation - will make any difference to the European Union's decision-making process.
Another issue I would like to focus on is the foreign and internal policy aspects of the anti-terrorism alliance. Here, too, I believe that the European institutions have been disregarding the guiding principles of democracy and the rule of law for too long in the name of combating terrorism. We all agree on the need for a balance between these two requirements, but I feel that a sufficient balance has not yet been found. I will mention one place, Chechnya, by way of example. As regards Chechnya, the European Union and the Member States have shown themselves to be incapable of consistency.
I could mention other things such as measures for combating terrorism, measures which have been introduced: what has been done has been done in a disturbingly unbalanced way, in the name of security but very often with disregard for human rights, civil liberties and democracy.
The final issue is that of immigration. I appreciate the efforts which are being made, but I feel that there is a problem of priorities in respect of this issue too. We cannot expect to continue to block imports of goods, farm produce and basic manufactured goods from the poorer developing countries throughout the world and, at the same time, cherish the fond hope that we are managing the issue of legal and illegal immigration properly.
We are still in a situation where the customs tariffs imposed on imports from the poorer countries in the world are greater than the aid we give those countries. In this situation, immigration is in danger of exploding uncontrollably, and so even security and control measures which may, in themselves, be appropriate are actually in danger of sparking off even greater illegal activity and of placing us in a position where we are even less able to control the phenomenon.
Mr President, I believe that in these debates in preparation for the summits, it is important that we remain realistic and take account of two things: first, that the Presidency-in-Office - which in my opinion has been unjustly attacked because destruction is far easier than construction and criticism is far easier than contributing something positive - has neither a philosopher's stone nor a magic potion to solve all the problems of the European Union to the satisfaction of this Parliament: the other 14 Member States are also involved and all have a contribution to make. Certainly, some of these criticisms reminded me of what Oscar Wilde used to say about bad literary critics: they never enjoy any success, despite having been to all the opening nights. Secondly, it is important to bear in mind that summits give rise to a number of expectations that are not always fulfilled.
I therefore think it should be pointed out that what is most important about a summit - and this is what we are hoping for from Seville - is that it can generate enough political momentum for the project of European union to progress. In this respect, the lines of thought announced by President Prodi on behalf of the European Commission seem to me to be particularly suitable. Leaving aside the subject of the Barcelona mandate and the issue of accession - which will be the subject of a later debate this afternoon, and which will clearly show where the real difficulties of accession lie, as they are neither in the Presidency-in-Office nor in the Commission - I would like to express my satisfaction at the reference made by the President-in-Office of the Council to the fact that Seville will not interfere with the work of the Convention.
I believe it would be desirable to discuss some of the matters relating to the reform of the Council in detail. Perhaps the representative of the Presidency-in-Office of the Council could talk to us about these different functions or mandates of the Foreign Affairs Council and the European Affairs Council and how they plan to proceed more effectively, without dedicating themselves to negotiating every last detail of previous debates, and giving political momentum to the subject on the table.
Mr President, I would like to end by referring briefly to immigration, which is a very serious, urgent topic that is particularly relevant at a time when various Member States are adopting individual policies, some of which are contradictory. I therefore believe that we must clearly support the objectives expressed here by the Commission and by the Presidency-in-Office of the Council, emphasising two aspects: first, that this issue should not be used for the purposes of engaging in manipulative rhetoric, and secondly that we must find real solutions to real problems and try to strip this debate of ideological waffle. It is important that we strike a balance between the European Union's tradition of welcome and hospitality - bearing in mind our values, as expressed in the fitting phrase 'immigrants might not have papers, but they shall have dignity? - and its actual possibilities, which are not unlimited.
Mr President, Mr President-in-Office, Mr President of the Commission, both we in this House and the people of Europe are waiting for the Council in Seville to send out clear, sensible messages on asylum, immigration and the integration of immigrants in Europe. Europe must continue, for ethical reasons, to stand by the principles of a humanitarian asylum policy. We must continue to make our citizens understand that we need immigrants. But we still have to prove to them that we can manage and control immigration and this - as the Spanish Presidency quite rightly maintains - means involving our neighbours, especially the countries from which illegal immigrants come and the countries they pass through.
Most importantly, however, we must all join forces in fighting the people who rake in huge profits from trafficking in human beings. Mrs Rosa Díez González spoke of the Spanish Presidency's drum roll. This comment probably applies to us all, given the drum rolls we play all over the place. But if we take a close look at what the European Union as a whole has done to combat trafficking in human beings, then I for one see very little. Some Members of the House recently visited Bucharest with their national counterparts and went to an anti-cross-border crime centre. This centre is supported by a few Member States, it is supported by the Americans, but it does not receive any European funding. Worse still, we are only now just slowly beginning to make contact with Europol or rather Europol is only now just slowly beginning to take any real action here. I think what the citizens of Europe expect is a positive immigration policy that also cracks down on the increase in human trafficking and other criminal activities.
We also, however, have to give the people who come to our countries the opportunity to integrate into our society. By carving out a living for themselves - and many are involved in setting up new companies - they increase prosperity for all of us. This is not just a game of heads or tails, with either the immigrants winning or the locals winning, we all stand to gain from a reasonable, targeted immigration and integration policy if we would only just get on with it and put everything Commissioner Vitorino and the Council have proposed into practice.
As has already been said, however, we also expect Seville to send out some sort of message about the reform of the Council. As Mr Poettering said, things have gone a bit quiet on this front and there are rumours that no one really wants to do anything about it. However, as the members of the Council themselves know, the Council is in urgent need of reform, especially in its legislative capacity, mainly to make it more efficient and transparent. You only have to compare the openness and accessibility of this House with the situation in the Council. A few concessions at least to transparency and openness would not go amiss and would both serve the Council's interests and enhance acceptance of the European legislative process as a whole in the eyes of the European public.
Finally, I should just like to point out that this House and my group are prepared to push ahead with further reform of the European legislative process.
In the meantime, as the President of the Commission mentioned, the Commission has tabled a number of proposals in this direction. I should like to thank you and your colleagues, Mr President of the Commission, for adopting many - not all but a great many - of the thoughts and ideas which have emanated from this Chamber. But now, as my colleague has already said - we need to set up an interinstitutional working party and come to an agreement here. And in order to do so, we need the Council on board. Mr President-in-Office, I fail to understand, many of us in this House fail to understand how it is that Prime Minister Aznar made a clear promise, that you made a clear promise in this House and the diplomatic and official representatives of the Spanish Presidency have done nothing about it; they have in fact blocked this working party right down the line. I have to say that, as a Member of Parliament, I wonder what counts. Are the promise and the statement made by the President-in-Office and by you what counts or is official blocking during the course of implementation what counts? Surely the political decision-makers should have the last, clear word.
Mr President, little new action on immigration and asylum will emerge from Seville. The Tampere agenda had three elements: control, harmonisation and integration. The Council has eagerly legislated on the first with half a dozen laws and a thirty-page action plan on illegal immigration, but it has lagged on harmonisation for a common asylum system and integration of minorities and migrants. That is where leaders need to give ministers a big kick but instead all they will really do is ratchet up the rhetoric of repression and hostility of fortress Europe.
The most despicable and stupid proposal is the denial of development aid to countries which fail to stem migration, thereby making them even poorer and generating a new exodus of desperate people. The reality is that far from promoting the greater security Europe needs, the illiberal Blair-Aznar-Berlusconi trio risks creating greater threats for European citizens by their hysterical, populist and macho responses to current challenges.
By their abusive hysteria about illegal immigrants and asylum seekers they demonise foreigners and generate more race tensions and suspicions. By their big brother extension of powers for police and security services to monitor people's email, Internet and telephone records they menace individual privacy. By banning organisations like the Kurdish PKK and Batasuna they remove political outlets for dissent as an alternative to terrorism. Accession countries are encouraged to seek EU membership as a beacon of democracy, liberty and tolerance but the Blair-Aznar-Berlusconi trio are making a mockery of that.
Mr President, I would like to welcome Mr Prodi and thank him for his words. I thoroughly regret the fact that the Spanish Prime Minister is not present at this, the final plenary sitting of Parliament under the Spanish Presidency.
Next, I would like to say that the six priorities cited by the Spanish Presidency at the beginning of this semester have, in effect, been reduced to two: achieving a fortress Europe and militarising democratic life; and making Europe a police state. In fact, Prime Minister Aznar currently wants to become the chief of police and would also like to achieve a Europe of States which stands in opposition to the Commission and Parliament.
Among the proposals he has made for the reform of the Council, I am not sure what I should highlight most: his arrogance or his impertinence. Under the Spanish Presidency, all our problems are worse than six months ago. And Mr Aznar sees himself as permanent President of the European Union.
The Irish referendum is neither planned nor completed; nor is enlargement, which is, furthermore, in an even more confused state; nor is the common agricultural policy, nor the common fisheries policy, where he failed to understand the real tension that exists between the northern and southern countries; immigration and asylum are confused with criminality and nothing has been done on the structural funds, on the European budget, on full employment, etc.
In fact, there is nothing left of Tampere, Lisbon or Gothenburg. We should ask ourselves what is left of the spirit of these summits. In fact, what is left is a caricature in which José María Aznar, the Spanish Prime Minister, plays the leading role.
Mr President, the European Council in Seville will be meeting in the wake of elections in a number of countries which have been marked by a rise in far-right and neo-Fascist forces as a result of the neo-liberal policies of their left of centre governments. The products of these policies, xenophobia and racism, unemployment and increasing poverty, crime and terrorism, together with stronger police states and creeping militarisation and state terrorism, will again be the focal point of talks at the summit in Seville, the aim being to terrorise the workers into giving up their fight.
The focus is on immigration and asylum policy and citizens' feelings of insecurity, generated by the capitalist system itself and unbridled liberalisation, are being exploited in order to turn the European Union into an ever stronger fortress, a transnational force of persecution to impose the new world order and suppress the grass-roots movement within the European Union itself. The objective is always the same: to protect and increase the profits of the monopolies. We are actively opposing these policies, this future of Europe. We are fighting alongside the people of Europe, together with the demonstrators encircling Seville this time, to overturn the policy and power of these huge monopolies.
Europe is a powder keg waiting to be lit. This remarkable analysis was made recently by a Dutch columnist. According to him, people have been dissatisfied with the European Union for years. The successes of populist parties across Europe demonstrate that the spark can all of a sudden ignite. I share this concern, although I hope it is unfounded.
Effectively functioning European institutions are therefore of the utmost importance. Organisational problems should not be the cause of stagnating decision-making or consultation. This applies not in the least to the Council. As an encounter of national ministers and prime ministers, this institution is, after all, closest to the people. At the same time, this institution seems to be suffering most from organisational defects following enlargement.
What can be done about this? A number of practical proposals have been made here and elsewhere, including, for example, splitting up the General Affairs Council into a Coordinating Council and a CFSP Council. Similarly, the restriction of the permitted number of participants in a national Council delegation is a reasonable option.
However, more far-reaching proposals, such as abandoning the rolling presidency system, are also doing the rounds. These proposals are only acceptable if the balance between the countries is not lost and also if the national administrations remain closely enough involved with Europe. Indeed, States that are equivalent and involved form the keystone of the European Union. Whoever denies this might well be the one to light the fuse to the powder keg.
Mr President, when the European Council convenes at Seville, two years and a few months, or four presidential terms, will have passed since the Lisbon Summit and its ambitious decisions to make the Union the world's most competitive economic area by the year 2010. It would be wrong and disparaging to say that nothing has been done. Bringing modern IT skills within the scope of lifelong learning, which is Commissioner Liikanen's department, has, for example, already made progress in many countries. However, in these two years, one of which has been overshadowed by the recession in the United States of America, we have only lagged behind the United States. GNP there has grown faster and unemployment is less than 6%, while it is more like in excess of 10% in the Union.
Not nearly enough has happened, therefore. Without going over all the sectors one by one, privatisation, the genuine opening up of markets, and the removal of barriers to restructuring in industry and services have still not come about. The job market remains structurally rigid, keeping the unemployed at bay and protecting those with jobs.
The reasons for this inactivity are to be found in the Union's nation states which the Commission has not managed to enjoin or tempt to embrace economic reforms. Short-term real, but also often imagined, interests have come before the common interest. There are always elections going on in some country, and reforms become paralysed for the space of a year. The inflexible nature of the labour market, the maintenance of industrial structures in a way that hinders competition, and the non-existent policy the countries of the Union have on immigration and asylum have led to the sort of dissatisfaction that is now breaking out and which has broken out in recent elections in the form of protests by both the young and the old in Europe unable to find work. In connection with this too is the feeling many foreigners legally resident in many countries in the Union have that they are being discriminated against.
I no longer intend to blame the socialist governments that have been edged aside. I am also addressing my plea and warning to the centre-right governments that have come to power via the Commission and the Council. Unless you have the courage to make reforms you can forget the grand words of Lisbon and the future picture of a Europe as the world's most competitive area! Sometimes I really miss Margaret Thatcher, the fruits of whose policies Tony Blair still enjoys.
Economical, clean energy is one basic requirement for the economic growth of sustainable development. It is a pleasure for me to praise the political decision-makers in my own country, Finland, for their courage in keeping nuclear energy clearly alongside other forms of development in electrical energy. The decision was that of a small country but was just the sort of courageous start that was needed, although the cacophony that opposes this and wants to put the brakes on progress is loud.
The country to hold the Presidency, Spain, is to be congratulated now on giving the shaping of a common asylum and immigration policy a key position at Seville. It is necessary, because a Europe whose population is ageing should not be turning away immigrants but integrating them in a controlled way as new Europeans.
Mr President-in-Office of the Council, I would like to remind you that this - as you are doubtless aware - is the European Parliament. I am telling you this because in this Parliament we are familiar with the Tampere agenda; we know what was decided there. I would like to remind you of this because it does not exactly coincide with what you have told us.
The Tampere agenda comprised four sections with regard to the common management of immigration; one was family reunification. The Council has already eliminated one proposal. Another is on the parliamentary agenda but not on the Council's.
A policy for the management of migration flows, a policy for establishing legal immigration channels, clear, transparent, not drowning in a sea of bureaucracy from 15 different legal systems. A Commission proposal is being considered in Parliament, and it is not on the Council agenda.
An integration policy that translates into a Commission proposal to create a statute for long-term immigrants. This is not on the Council agenda. We are in total chaos. The Social Affairs Council has approved the free movement of immigrant workers, which is prevented by immigration laws in 15 Member States. This is not on the Seville agenda.
With regard to the external agenda: in Tampere, we spoke of co-development, the joint management of migration flows, and you told me that in Seville there is a tiny part referring to the threat to third countries. Co-management is not on the Seville agenda.
The fight against illegal immigration, with which my group and I are entirely in agreement, appears in a somewhat esoteric form. You say that the Commission plan for the joint control of external borders is of particular importance. We do not understand that here, and nor does the public. Are you going to debate this? Why would this be the first thing on the Council agenda?
Not only this, but the national governments, over the past two years and eight months, have implemented differing national policies in this area. You talk of reviewing the Tampere commitments. Save yourself the trouble - it will not take long, since no progress has been made with regard to immigration in two years and eight months.
As the Council, you are responsible by omission for not having governed Community policy, and that, Mr President, is extremely serious. You are replacing consensus on solutions with making joint gestures that are incapable of resolving problems. You are replacing the adoption of legislation and policies to manage migration flows with writing notes and press releases that contribute to creating a problematic climate.
Do not be surprised that the citizens view the European Union as a problem and not as the solution it should be.
Mr President, I shall very briefly put three observations to the President-in-Office of the Council, the President of the Commission, and my fellow Members, the first of which concerns immigration. I think the evidence should lead us to believe that we should establish in Seville a policy that has been asked for since Tampere, that is truly effective at European level, that has a European dimension and that also establishes and intensifies a real political dimension to the European Union. This is a subject which, through the intergovernmental method, has sadly been postponed for too long.
The second observation I would like to make is that account should also be taken of the external dimension that causes immigration, and that the cooperation mechanisms must therefore be strengthened far more than they have been to date.
I believe that one topic should be resolved in Seville: the evident distancing of the positions expressed by the Commission over the past few months from the Commission proposals and their reception by the Council.
I think that, specifically, Mr de Miguel has commented on the importance attached to the Convention; it would be good to wait for the results of the Convention before making a series of proposals which seem to rather distort the context in which the Intergovernmental Conference would subsequently have to state its position.
Lastly, allow me to note that in Laeken the seats of many agencies of the European Union were not decided on. I would like to know whether this area will be covered in Seville.
Mr President, Mr President-in-Office, Mr President of the Commission, a brief word on the Kashmir conflict. This conflict over one of the most beautiful mountain regions in the world now needs to be addressed on a long-term basis. The need for a solution has never been greater or more promising that it is now; but this dialogue between India and Pakistan will only get started if everyone on the sidelines, the EU, the USA, Russia and the UN, treats both countries on the same footing.
The explosive force of the Kashmir conflict, which is rooted in historic events - already three wars in the region, terrorism, propaganda, rampant nationalism and Al Qaeda - could be disastrous, but it could also be restrained with the help of moderate forces in the area and a policy from outside which respects both sides. I warn you - and this is very important today, especially following the war in Afghanistan - not to take sides.
Mr President, we live at a vital juncture of European and international affairs. My delegation strongly supports the enlargement process although as part of the institutional reform process designed to bring about our declared goal of a wider, looser Europe and an unwinding of the CAP and CFP. We also believe that the central eastern European countries, having thrown off the mantle of Soviet-dominated communism from which we in the West were unable to protect them, and for which we can help to atone by welcoming them back into the family of European nations, do not simply wish to see the construction of another Brussels-led superstate. We also welcome the rapprochement between NATO and Russia which now shares a common agenda with the EU in the fight against global terrorism and the goal of becoming a functioning market economy as a member of WTO and at peace with its EU neighbours. We strongly support a responsible attitude towards our environment.
However, we do have a number of problems with the resolution, ranging from our opposition to the Treaty of Nice as a prerequisite of enlargement to rejection of a common asylum and immigration policy, which we believe is a prerogative of the Member States, although we strongly favour bilateral cooperation designed to safeguard the integrity of our borders. We remain deeply sceptical that joint Euro-border guards would work in practice and oppose the principle of the European security and defence policy both as a duplication and as a means of de-coupling Europe from our US partners in NATO.
We also believe there is a danger that the International Criminal Court will be used to make political mischief by parties hostile to our American allies. However, we welcome calls for restraint and de-escalation between India and Pakistan over disputed Kashmir and note encouraging signs that President Musharraf has finally heeded calls to reign in Islamic terrorists which his regime has until very recently supported, terrorists who have recently committed atrocities against Jamu and Kashmiri civilians and even the Indian parliament. He should arrest and hand over those committing such acts to India for trial and justice. Nevertheless we all wish the summiteers in Seville every success in the challenges that lie ahead.
Mr President, Mr President of the Commission, I intend to confine my comments to the conflict between India and Pakistan. Mr President-in-Office, you rightly noted in your speech that this conflict threatens to destabilise and endanger the whole region. Concern about this immense danger has brought all of us responsible for foreign policy in nearly all the groups to a common position, as expressed in the resolution on Seville. We call in this resolution for both countries to make every possible effort to deescalate the situation and join in constructive dialogue in a bid to resolve the conflict as quickly as possible. Both sides clearly have a responsibility to defuse the conflict, which is why I welcome the measures taken over the past few days by India, which has decided to lift the ban on Pakistani aeroplanes using Indian airspace, appoint a high commissioner for Islamabad and order its warships back to port.
We also expect President Musharaf to continue and step up his efforts to stop the infiltration of terrorists via the line of control in Kashmir. If he honours the promises made in his speech on 12 January this year, then a huge step will have been made towards resolving the conflict. I was in Kashmir a few weeks ago and went to an Indian post 3 400 metres up on the line of control, so I know what I am talking about. The war against terrorism can in fact only be effectively waged on the Pakistani side. Pakistan is responsible not just for catching terrorists before they reach the border, but also for meting out appropriate punishment and taking them out of circulation.
One last point which plays a very important part in the whole dispute is the need to strengthen democracy. India is a democracy and we hope that Pakistan will be too if free elections are held in the autumn and put a democratic government in power.
Mr President, Mr de Miguel, now that we are more or less a family, and in the interminable minute I have to speak for, I am not going to talk to you about immigration. Now it seems that everything you said to our generation about how good immigrants were does not apply to today's immigrants.
On the subject of issuing orders, I would ask you, who order so much by decree, please to ask the President, Mr Aznar, to bring here, to where things are decided, all that power-wielding that surrounds his actions in government in Spain, so that the proposal adopted by the College of Commissioners for the reform of the common fisheries policy does not go ahead, since it is a proposal which will send the shattered Spanish fishing fleet to the bottom of the sea.
Prevent your party colleague, Mr Fischler, that friend of the farmers and fishermen of the south, from getting his own way. Do not invite him to Madrid - there are no fishermen, fishing ports or ice factories there. Invite him to Barbate, to Isla Cristina, where there are fishermen. Show him the results of his disastrous negotiation with Morocco and let him imagine what will happen to these European citizens if his proposal goes ahead. If you do not do so, the firmness you demonstrate there will be of little use when decisions are made here. Make a firm commitment against this fisheries proposal during the Seville Council and in that way, in my view, you will have salvaged the Spanish Presidency.
Mr President, the Seville European Council will have to address the issue of the political role of the Union once again. I regret to say that our great economic influence fails still today to be matched by equally effective political action on the world stage. The Middle East conflict is only the last in a series of cases in which the Union has failed to play a leading role in endeavours to bring peace.
Although it is true, however, that we are still far off the objective of a politically strong Europe, it must be said that the Spanish Presidency has helped us to make some progress. Prime Minister Aznar's words to the effect that we must all join forces to tackle the extremely thorny issue of illegal immigration are confirmation of the will for Europe to have a single foreign and security policy.
The immigration crisis must be tackled responsibly and resolutely, without populism and, above all, without concealing the importance of the issue, as we are all too often wont to do. We need increasing cooperation to control the Union's borders and the development of a single border policy - it is the Italian Government's proposal which has been accepted and, I believe, selected by Commissioner Vitorino too - but we also need the costs of containing migration flows in Europe to be shared. That is not all, however. President Prodi is right to say that the causes of uncontrolled immigration must be eradicated. We need to work towards cooperation which genuinely helps the people, not the local dictators, as has all too often been the case. We need to take action to alleviate the debt, as has recently been pointed out at the FAO Summit in Rome too. However, we must not overlook the need for legislation which combines rigour and solidarity, and the only way to achieve this is to regulate migration flows, welcoming those who wish to work in Europe with great respect and rejecting those attempting to organise unlawful activities which are all too often criminal and are sometimes linked to terrorism. The European citizens are demanding this. I am sure that Seville will deliver the response they are waiting for.
Mr President, I also welcome the statement in the Seville declaration concerning India and Pakistan. It is crucial that Europe takes responsibility and initiative in solving the crisis in the region and does not just leave the peace efforts to the USA and Russia, especially since some of the EU Member States have strong historical links with the region. I also believe that it is essential for the development of the CFSP that the EU plays a major role.
I strongly agree with the Council's statement about the threat to the whole region and, indeed, the whole world from a nuclear conflict. President Prodi is correct in saying that we have far more opportunity to influence the situation positively before a conflict breaks out than after. I wholeheartedly endorse moves by both India and Pakistan in the last few days, to seek a peaceful solution to the conflict in Kashmir. We have to support these.
However, despite the reduced tension at present, skirmishes along the border continue. Casualties continue to rise. So the sooner de-escalation takes place the better. It is vital that diplomatic relations and transport links between the two countries are restored. Bilateral talks between two sides need to take place as soon as possible. Although war seems to be averted for now, tensions could easily rise again, especially around the time of elections in the Indian Kashmir in September.
On that point, it is vital that these elections are demonstrably free and fair. However, we need to ensure that fighting over the territory of Kashmir is stopped permanently. A quest for territory was the catalyst for the Second World War and the solution sought to that issue needs to be applied in this case as well. Just as trade was used to prevent conflict when the European Coal and Steel community was founded, it is vital to consider such means as a peaceful way to keep tensions permanently low. The GDP of the two countries is very low and poverty remains a major problem. Despite recent positive efforts, only half the population of the region is literate, which is a major a barrier to economic growth. It is essential for the EU to prioritise global security through a poverty reduction programme.
The overwhelming message is clear. War can never be the solution in situations like this. Any action must be economic or humanitarian with positive steps to resolve the high level tensions. Let us now turn our attention to the people.
Mr President, I should like to thank the Council for its statement and thank the President of the Commission for his contribution. I should like to make a few observations about the Council reforms and the problem of illegal immigrants. As far as Council reforms are concerned, three issues appear to me to be of major importance. These are the improvement and revaluation of the General Affairs Council, the improvement of the decision-making procedure and especially the public nature of Council legislation.
It seems to me that the General Affairs Council should be split up as a matter of urgency, particularly because the specialist councils have pulled far too much power towards themselves, and the General Affairs Council seems to have lost its coordinating task. It might also be helpful if in all Member States, people in charge of European affairs would actually be given the title of minister so that they are put on an equal footing as most specialist ministers. This would facilitate the coordinating role of the relevant ministers both nationally and in the Council.
As far as the decision-making procedure is concerned, I should like to advise the Council to study the 34 types of decision in order to find out whether improvements can be made in the Council on this score without amending the Treaty. Decision-making as it stands is totally lacking transparency and the scope of the decisions is unclear. Measures to simplify these and to promote transparency would be very desirable.
As far as this transparency is concerned, I believe it could be a very important improvement, without changing the Treaty, if public access were organised in the case of decision-making on European legislation. It is one of the fundamental rules of democracy that a legislator lays down legislation in public. The Council of Ministers is one of the few bodies in the world that does not do that, and that is really no longer acceptable. A decision, therefore, to make those components of the Council public that are involved with legislation is required as a matter of urgency.
I should like to finish off with a comment on illegality. I welcome the fact that border police will be introduced, but perhaps making airports into external borders again could also be considered. Since at present, security checks are being made at airports anyway, it would be easy also to show your passport. This may be a little like swearing in church, but in my view, the issue of illegal immigrants in Europe must be solved, and the stepping up of security at airports could be an attempt at a solution. In fact, I have always been opposed to the opening up of airports.
Presidents of the European institutions, ladies and gentlemen, we must first of all express our support for the intense activity that the European Union has been undertaking, together with the United States, Russia and the United Nations, to prevent a war between India and Pakistan.
I had the opportunity to visit the region a few weeks ago and, from the meetings I held with the parties involved, in my capacity as President of Parliament's Delegation for relations with the countries of South Asia, I can confirm that, beyond the palpable tensions, there is also a genuine desire for peace. It is true that these two great countries have already gone to war with each other three times: twice over Kashmir and once over Bangladesh. Now, however, what we would have is not just another war, if I may put it that way, because both countries now have nuclear weapons and the ability to move them around. As Mr Ramón de Miguel stressed, the possibility of escalation can never be excluded in a military conflict.
We have, therefore, been greatly encouraged by some positive developments that have taken place in recent days. On the one hand, we have the commitment given by the President of Pakistan to stop the infiltration across the line of control in Kashmir; on the other, there is India's decision to reopen its airspace to Pakistani civil aviation, to re-establish diplomatic representation and to withdraw its battleships from the Gulf of Oman. This Monday's news from the United States, however, linking the terrorist who was planning to manufacture a nuclear bomb with connections in Pakistan, means that we must remain extremely vigilant towards developments in that region.
The world can only gain from having a European Union that is more active on the international stage. In order for this to happen, however, we must, specifically, improve the coordination of our efforts in external policy and defence, and make real progress towards having a common diplomatic service. This is the only way in which the European Union will be genuinely able to bring its influence to bear in conflict prevention.
Mr President, Mr President of the Commission, Mr President-in-Office, the citizens of the European Union have a right to security and they recognise that the European Union has a very decisive role to play here. They also recognise that internal security is the sine qua non for stability and economic development in the European Union. They also showed during the recent elections that those who deny this need and are not prepared to take suitable measures will find themselves ousted from office.
I am grateful to President Prodi for speaking in such unequivocal terms here today and I welcome and expressly support the Spanish initiative to be taken at the summit in Seville.
President Aznar said that immigration is a key problem and he is right. But what we want are differentiated immigration measures. We want measures to speed up the asylum process and measures to integrate genuine refugees, but we also want measures to control and limit immigration, depending on the capacity and needs of our individual Member States. And we want a package of measures so that war refugees can be housed temporarily.
What we particularly welcome is the package of measures designed to combat illegal immigration and trafficking, especially the initiatives you intend to take to set up a European border police force to be deployed in the zones along our current and future external borders which are particularly at risk.
I also welcome cooperation with the countries from which immigrants come, help in bringing about political and economic stability, readmission agreements and sanctions against countries which are not prepared to protect their borders and even encourage illegal emigration.
If a great deal has been promised and initiated in the past and very little achieved, it has nothing to do with the Council presidency and everything to do with individual Member States and national animosities.
I call on you with the utmost urgency to lobby the Seville Summit to put these measures into practice, especially the measures on immigration. You can count on the full backing of the European Parliament.
Mr President, I welcome the reference to the Treaty of Nice in Paragraph 6 of the joint resolution. It is an important confirmation by Parliament that Nice is necessary to facilitate a successful enlargement process.
I want to speak directly to the Spanish President-in-Office at this point. The Seville European Council is important for the many reasons outlined in our resolutions here today. However, without the stepping stone of Nice, much of that will be in vain. You must therefore ensure that the Seville conclusions at least include a declaration that Nice does not in any way modify the Irish policy of military neutrality, currently defined as non-membership of mutual defence pacts. I would also urge that this declaration be accepted as a protocol to the next Treaty changes in 2004.
I know that Nice does not impact on Irish neutrality. However, considerable anxiety has been created in Ireland by irresponsible scaremongering on this issue by people fundamentally opposed to European integration, people like my colleague in this Parliament, Mrs McKenna of the Green Group, and the ethnic nationalists of the Sinn Fein Party in Ireland. The provisions of Nice are part and parcel of the ground rules on which the candidate countries are negotiating their membership of the Union. Ireland's failure so far to ratify these ground rules serves only to strengthen the anti-European Union sentiment in the candidate countries, to the detriment of all Europeans.
I am also concerned at the grandstanding by some Member States, which are resisting the budgetary commitments needed for the successful development of the accession countries' economies. The public at large does not understand the tactical manoeuvring behind these battles. What they see is a penny-pinching attitude, driven by an accountancy approach to politics, rather than the statecraft our citizens are crying out for. If Seville shows some generosity from our political leaders, our citizens will emulate that generosity in return.
Mr President, as Mr De Rossa has pointed out it is expected that the Seville Summit will discuss the holding of a second Irish referendum on the Treaty of Nice. Such a step, regrettable as it is, would have been unnecessary if the political establishment in Ireland had made any effort to persuade voters to ratify it. Instead, a diverse coalition was able to exploit unfounded fears, resulting in its rejection and untold harm being inflicted on Ireland's position within the EU and damaging our relations with applicant states.
Successful ratification is possible, but only if a huge effort is put into the 'yes' campaign. Our task is not made any easier because we are asking the electorate to overturn a decision it has already made. Additionally, opponents of the Treaty have been strengthened by their electoral success in the recent Irish general election.
The responsibility for securing a successful outcome to the second referendum rests with Ireland's pro-European parties and social partners. However, the prime responsibility rests with the Irish Government. Its task is made infinitely more difficult when its main spokesman at the Convention on Europe, former Commissioner Ray MacSharry, has disappointingly made it absolutely clear that his government has drawn a line in the sand in relation to future European integration. Its approach - to state 'this far and no further' - moves it closer to the British position on Europe, which places more emphasis on a free trade area rather than pursuing political union.
I take this opportunity to warn the Irish Government that it is following a very dangerous path. Opportunistic Eurosceptic stances by some of its leading members played into the hands of those who opposed the Treaty of Nice, thereby contributing to its rejection. It does not help that a leading Eurosceptic has been promoted to full cabinet rank. Pandering to the same prejudices again could well result in a second failure and consequently leave Ireland in a semi-detached relationship with our EU partners, and that would be disastrous.
Mr President, if any of the guests in the galleries who are with us today had attended the debate that took place in this House in March, they would not understand a thing, because today the benches of the Left have piled on the criticisms of the Barcelona process when in March, on assessing that Council, we voted for an extremely favourable Resolution. I would like to remind certain people that we cannot go against our own acts and that what was good three months ago cannot be bad now.
My second point is the issue of immigration. I believe that this Presidency has given a fine example of something very important in politics, which is what in sporting terms is known as suppleness. Immigration was not one of the Spanish Presidency's priorities, but it has noted that it is now one of the citizens' priorities, and it has incorporated it into its agenda. And furthermore it is true that there are many issues that have been paralysed for some time in the Council. I believe that instead of criticising that incorporation, we should have applauded the attempt to promote all these issues.
There is a final question, however, which was mentioned by President Poettering, which I believe to be extremely important and which has not perhaps been discussed so much, which is the delay in enlargement. For a long time, led by this Parliament, we have been asking for enlargement to take place within specific time limits and now, all of a sudden, certain Member States, certain leaders of Member States, want to carry out certain modifications of the common agricultural policy, for example, which will make enlargement impossible within those limits.
Therefore, within the constructive environment of this House, I would ask our friends on the Left to speak to Mr Schröder, to Mr Persson and to Mr Blair to see if we can prevent the hindering of enlargement, so that it can go ahead when we want.
Mr President, I will speak very briefly - firstly due to time restrictions and secondly because it would be practically impossible to respond in detail to all the speakers - but I would like to say - in response to all the Members, such as President Poettering, who have said that we will judge the Spanish Presidency on the basis of the outcome of Seville - that the Presidency does not only exist for one Council, but rather from 1 January to 30 June. Many days have passed, there are still many days left and we are going to do many things.
The impression is always given that the Union rests upon the will of a single country; holding the Presidency of the Union means that one country is responsible for coordinating the activities of the Union, not for carrying out all the Union's duties, because that is done by the Union itself. There is something else which is not made sufficiently clear: the results of a Presidency - and at the end of the day a presidency is a period of time - are the results of good inter-institutional agreement: the Council can do nothing without the support and initiatives of the Commission, and the Commission and the Council can do nothing without the support of Parliament. I believe that over these six months - and this is what I should stress most - the Presidency has received great support from the European Commission at all times, and it still is receiving it; thanks to the efforts of the European Commission - and its right of initiative, in accordance with which it has presented its proposals - we have been able to resolve and do many things. Also on the issue of co-decision and Parliament's legislative duties, truly significant successes have been achieved, which we cannot fail to note: the last sitting approved - without the need for conciliation, and for the first time in history, thanks to the efforts of Parliament - the Research and Development Framework Programme, and also, thanks to the joint efforts of Parliament and the Presidency, the statute on the European Parliament's electoral system, which had been in deadlock for years, is going to be approved today.
I am not going to make an assessment of the Spanish Presidency, of course: that will be done by the President of the Council at the sitting of 2 July, which is intended for just that purpose. Then Mr Nogueira will have his wish, since he is so keen to see the President of the Spanish Government. On 2 July, at 10 a.m., we would like to see you here, Mr Nogueira, because, once the Presidency has ended - and it ends on Sunday, 30 June - the President will give an account of its results.
We are now talking about the Seville Council and there are certain issues I would like to comment on. The President of the Group of the European People's Party - and certain other Members, such as Mr Swoboda - have expressed concern about the issue of interinstitutional cooperation. I would like to say firstly that it would have been impossible for the Council and the Commission to have made any more effort during this six-month period to reach an interinstitutional agreement. Furthermore, that agreement already exists, I do not know why we are bringing the issue up again. We have held a meeting in which the three institutions have agreed to create a high-level interinstitutional group, on three levels: first-level politician (presidents), second-level politician (commissioners, ministers and committee chairmen), and technical (secretaries-general of the three institutions and ambassadors/permanent representatives). This has now been created. Who is calling this into question?
By the way, it does not fall to me to explain the conclusions of the Council, that is not my responsibility, but I would urge the Members of this Parliament to read them and, when you have read them, we will speak again. On 2 July, you will have the opportunity to ask Mr Aznar whether or not that commitment has really been fulfilled. I do not understand why demands are being made here when things have developed in accordance with the commitments we had accepted. I would remind you that there was a meeting here in February between President Prodi, President Aznar and President Cox at which the decision was taken. I do not know why the issue is being raised again now. The issue of 'better regulation' falls entirely within the framework of that interinstitutional cooperation that we intend to implement.
With regard to other criticisms of the Socialist Group which I have heard, I believe that the syndrome of bringing the antagonism of internal politics to the European Parliament is very bad. I am not therefore going to get involved in that slanging match about who is performing well and who is performing badly. I am not going to respond, since I believe that the Spanish Presidency has done what it could and that its results are sufficiently satisfactory and above all I believe that we will be able to see the results of the Spanish Presidency on 2 July.
With regard to the other issues in the Council, such as enlargement, this afternoon we will have the opportunity to talk at length. I would like to say that yesterday we finished the latest ministerial conferences on accession in Luxembourg, although there will be another, at vice-president level, before the end of the month. The result is that during these six months 87 negotiation chapters have been concluded. Of 31 chapters, the majority of the Member States have concluded an average of between 26 and 29. In other words, an average of around two or three chapters will remain for the Danish Presidency to conclude. The 'road map' has been completed, and the only thing that remains to be agreed on - and which I hope can be agreed before the Seville European Council - is the common position on agriculture. We know why the common position has not been concluded: there are a number of countries which wish to ignore the principles of the Community acquis and establish two classes of country - those which receive direct payments and those which do not - seriously discriminating against the candidate countries and taking advantage of the situation, taking enlargement hostage, in order to further their objectives in terms of the reform of a certain common policy. If they do not agree to what they should agree to, those countries will have to take responsibility for having delayed enlargement and will have to answer to this Parliament, to their respective publics and to the candidate countries. Therefore, on the subject of enlargement I just wish to add that the Seville European Council only has to begin to talk, to acknowledge that the technical 'road map' has been completed and draw up a great political itinerary: what is going to be done after concluding the negotiations, to see what our perspective is going to be for 2003, how the Treaty is going to be signed, how the ratifications are going to be carried out, how the new candidate countries are going to be incorporated into the Intergovernmental Conference and how they are going to participate in the European Parliament elections. That is the political 'road map' that the Seville European Council has to draw up; the technical one is finished. Therefore, you can rest assured, since, with the efforts made by the Council and the tremendous support of the Commission, the Spanish Presidency has been able to fulfil the mandate of the European Council and also of this Parliament.
With regard to the reform of the Council, it is clear that the Council has a dual dimension: executive and legislative. The legislative dimension needs to be more transparent - we are the first to agree with this - and the reforms of the Council move in that very direction. They also move in the direction of making it more effective; to divide up the General Affairs Council and the External Affairs Council; to reduce the structure of the Council; to establish better methods for preparing European Councils; also reducing the machinery of the European Councils and making them more effective and smaller; to create a system of conclusions which does not involve an interminable debate on insignificant details etc. All of these are possible internal reforms of the Council which move in the direction of transparency, but which in no way compromise the provisions of primary Law, which fall to the Intergovernmental Conference.
I am not going to continue to insist on the economic issues. There is an issue which I have not mentioned, since it was the subject of a debate yesterday afternoon in this House: the Johannesburg Summit and sustainable development. We are very aware of the failure of the preparation conference in Bali, the PREPCON, and we want the Seville European Council to offer clear guidelines in order to re-affirm the leadership of the European Union in relation to the big issues for Johannesburg, which are development aid, respect for the environment and sustainable development. During this Spanish Presidency, the Union has ratified the Kyoto Protocol and obtained a commitment in Monterrey on funding for development which in reality is a commitment on which we have managed to combine the wills of everybody and by means of which the whole of the developed world has committed itself to increasing its level of development aid. I believe that these two factors can allow us to go to Johannesburg with the conviction that we belong to a group of countries which lead the world on all the great issues of sustainable development. The Seville European Council will therefore acknowledge this as well.
Furthermore, I would like to say to Mr De Rossa that the European Council will give its opinion on the particular problem that he has mentioned, on a declaration which may help Ireland to present itself better and to provide greater security for its citizens in light of the ratification of the Treaty of Nice. This issue will be dealt with and we hope to be able to issue a declaration which is as positive as possible, along the very lines that Mr De Rossa has indicated.
As well as all these issues, there are other external policy issues which we have already discussed. I have taken good note of the speeches, in particular those which relate to the conflict between India and Pakistan. I would like to reiterate the European Council's intention to deal with this issue by sending the most forthright and constructive possible message and I believe it is almost impossible to examine everything that is going to be dealt with at the Council in detail, but I believe this Council will be the culmination of an incredibly intense six-month period.
I have not referred to immigration and asylum, but what I did want to say - since I cannot end without mentioning this issue which has been raised by many of you - is that I believe that the situation of illegal immigration is of concern to the whole of the European public, not legal immigration, since that has its official channels and there are millions of immigrants who have already settled in Europe, which has always been a land of acceptance and asylum. What is raising great difficulties for European society is this wave of illegal immigrants which, precisely because they are illegal, are marginalised, living in illegal situations and are victims of exploitation and therefore suffer to an extent which is intolerable in our society. We must therefore combat it.
With regard to the Tampere programme, well there it is, and if any part of it has not been implemented, this is due to the fact that it has not been possible to implement it between 1999 and 2002. Is that the responsibility of the Council? It will be, but it is not the responsibility of the current Presidency of the Council, but rather the accumulated responsibility of many other Presidencies.
The fact that this Presidency wants to put the Tampere programme on the table and say 'let us do it once and for all', should be praised rather than criticised. Therefore, I believe that this issue, like all the issues relating to illegal immigration, is of concern to European society today and it is logical that the Heads of State and Government should deal with all aspects of them. By the way, this is an entirely public dimension, because there are Commission proposals and furthermore I would like to point out that tomorrow and the next day the Justice and Home Affairs Council will meet and deal with all of these issues. Councils are public and everybody knows the content of their agendas. I do not therefore believe that there are any hidden agendas in relation to asylum and immigration and all the issues to be dealt with at the Seville European Council.
Mr President, I would simply like to say that this Council marks the end of this period, which has been hard and difficult; let us hope that the Seville conclusions are able to reflect all the work we have done and that they fulfil the expectations which European society and this Parliament have of the work of the Council and the Commission.
Mr President, ladies and gentlemen, I will try to be as brief as possible for I can see that the Chamber is already preparing for voting time.
I would just like to stress a few basic points: firstly, I welcome our great consensus on enlargement and I would point out, in this regard, that this is our greatest and most important task for the future; secondly, I am delighted with this debate, which will take us to Seville - Parliament, Commission and Council - with a common line on the interinstitutional agreement and the work on better organisation and better legislation that we have to undertake together.
Our common desire to complete an interinstitutional agreement before the year is out will have a marked, decisive impact on the way we work, and I believe it will also help to make the Seville Summit a success. I want to make it quite clear - and reassure all the Members of Parliament - that none of this will affect the Convention's work in any way. This is something we must do without modifying the Treaties, and we have a responsibility to do it for we will have to work with the Treaties in their present form for a long time anyway.
I would emphasise once again our joint undertaking with regard to the major objectives, which many speakers have mentioned in relation to Johannesburg. We have not been treating it as a low priority, but I have to say that we are completely on our own in these international conventions. And, quite frankly, I want to say before this House that all these summits we have held, which ought to have shown increasingly great attention towards the Developing World, have not yielded the desired results. Even yesterday, the failure of the largest countries to send representatives to the FAO Summit was a powerful testimony to the fact that this policy needs to be completely revamped.
Of course, there are contradictions on these issues even in the Union's own policies. I would remind you of some of the issues which have been mentioned in this House such as Mediterranean policy, the difficulties surrounding the creation of a bank - a Euro-Mediterranean Development Bank - to boost development in this area, and the even greater obstacles encountered in our endeavours to set up a Euro-Mediterranean Foundation for dialogue between cultures, for which some countries were not even prepared to commit EUR 1 million.
With regard to immigration, there is remarkable consensus on the key points: border police, cooperation with the future Member States to combat illegal activity, and an active policy aimed, as Mrs Suominen said, at integrating immigrants and making them genuine citizens of the Union. This is the shared objective towards which we are all working.
Of course, we have to remember that, if we are to achieve this goal, it is our duty, our responsibility to fight for an active role in integrating immigrants and reuniting families, and to establish, as Mr Pirker said, long-awaited immigration guidelines.
This, ladies and gentlemen, is the task we have to tackle together. It will allow us to reach a goal which we all share: the goal of preparing for enlargement of the Union with institutions which are able to cope with this difficult project.
Mr President, ladies and gentlemen, I have the honour of speaking, by way of exception, before the vote, because the vote that is about to take place confirms that Parliament, the Committee on Budgets and the Committee on Budgetary Control were able to carry out proper cooperation and the proper procedure with regard to the Council and the Commission. At this point I should like to acknowledge the work of my co-rapporteur, Michiel van Hulten, on behalf of the Committee on Budgetary Control, as well as the efforts of Mr Wyn, who chaired the Conciliation Committee, and also the efforts of the two committees which worked energetically with the two principal rapporteurs. I should also like to thank the secretariats of the two committees, insofar as Parliament was concerned. I should also like to acknowledge the very hard work put in by the Spanish Presidency so as to ensure that we successfully completed the work on this very difficult and very important dossier. Finally, of course, I should naturally like to thank Mrs Schreyer and the Commission, as well as the Budget Directorate-General, for the cooperation that they gave us to enable this matter to be brought to a successful conclusion.
This report constitutes an agreement on the Financial Regulation of the Union. It therefore concerns a very important subject. We were able to agree on a formula which shows that there can be excellent cooperation between institutions in several interinstitutional fields. I hope that it will be possible to follow this example when working on other dossiers which are more difficult or equally difficult.
On the subject of content, I should just like to say to Members that they will be voting for an agreement which makes it possible for our institution to reaffirm and strengthen its prerogatives with regard to budgetary authority and discharging authority. It seems to me that it is important to emphasise this. I should just like to add that they have to vote on a Financial Regulation which will be more transparent, so that the rules and procedures contained in that Regulation will be easier to understand and more transparent. I believe, therefore, that this is a successful result, and I should like to thank all those who took part in this work.
As this concerns the budgetary procedure, the Commissioner responsible for the budget may speak briefly.
Mr President, honourable Members, the new version of the financial regulation is one of the largest and most comprehensive pieces of legislation during this parliamentary term, which is why I should like to thank you on the Commission's behalf for the excellent collaboration which we have enjoyed with the European Parliament and the Council and, most importantly, with the two committees, the Committee on Budgets and the Committee on Budgetary Control. I should also like to congratulate the two rapporteurs, Mr Dell'Alba and Mr Hulten, on their very clever handling of the negotiations and the positive results for Parliament. My warmest thanks on behalf of the Commission.
Ladies and gentlemen, the Commission is able to accept Amendments Nos 2, 4 and 5, and the Council ought to be able to do so before the end of the Spanish Presidency.
At this stage, however, the Commission believes that Amendment No 6 would run the risk of compromising the agreement obtained with the Council, and is therefore obliged to reject it.
Our common objective should in fact be the rapid adoption of the regulation establishing a European Maritime Safety Agency.
Mr President, ladies and gentlemen, the Commission congratulates the rapporteur, Mr Nisticò, and the Committee on the Environment, on the progress achieved on this important dossier. We hope that it will soon be possible to complete the work so as to allow the implementation, for the first time, of the new competences conferred by the Treaty of Amsterdam in matters concerning public health. The Commission is able to accept Amendments Nos 1, 9, 12, 15, 17, 19, 25, 27 and 28. The Commission is also able to accept, in part, Amendments Nos 2, 3, 5, 6, 10, 13, 14, 16, 18, 20 and 21. The Commission is unable, for the reasons indicated by Mr Byrne during yesterday morning's debate, to accept Amendments Nos 4, 7, 8, 11, 22, 23, 24 and 26.
Mr President, I would like to amend the beginning of the amendment, where it reads 'Member States shall report to the Commission on these measures every two years'. I would like 'every two years' to be changed to 'every three years'.
Mr President, I would like the words 'and sustainable combustion' added.
Mr President, we should remind colleagues who may not be here for the formal sitting that the vote on the calendar for next year takes place at 12.30 p.m., so everybody should be back and not caught offside.
The sitting is suspended and will resume after the formal sitting.
(The sitting was suspended at 11.58 a.m. for the formal sitting and resumed at 12.35 p.m.)
Mr President, on a point of order, history seems to be repeating itself. The vote on the calendar followed a formal sitting last time. I wish to make sure in this great democracy that you give people time to get back into their seats to vote. It seems too much of a coincidence that it happened exactly the same this year as it did last year.
I am sorry, you will have to look somewhere else for a conspiracy theory. I want to get on with the vote.
Mr President, in my idea of what constitutes democracy, there are votes which should be expressed publicly.
(Loud applause)
The secret ballot is reserved for certain appointments, but when democrats are not capable of stating publicly their choices concerning essential political appointments, when they call for secret ballots on points of procedure, even though they claim to be defending transparency, then all I can say is that that is not my idea of democracy, or of transparency, or of a sense of political responsibility. I want to say publicly, here and now, that I shall be voting against the amendments tabled by those advocates of transparency - a strange transparency indeed!
(Loud applause)
From where I sit it is like the radar screen is lighting up all over the House. We are here to vote. We have had a point made by Mrs Berès which, judging from the applause, many colleagues obviously appreciate. A large number of people wish to speak. If it is on this, you are not getting the floor.
With regard to the secret ballot, Rule 136 does not limit the scope of the use of a secret ballot. What it does require is that in order to use a secret ballot, a signed request must be made by at least one-fifth of the Members of the House, namely 126 Members. The services have received the signatures of 140 Members requesting a secret ballot. It seems to me in line with the Rules of Procedure of the House that the 140 are entitled to make the request. It is certainly open to Mrs Berès and others to ask the 140 if they wish to withdraw. But if they do not withdraw then the Rules are clear.
I would ask whether the 140 have a spokesman to comment on the question of withdrawal?
Mr President, let me say that we will not withdraw the request for a secret vote for the simple reason that in the past Members have found it difficult on this particular issue to vote according to their conscience and we want everyone to be able to vote according to their conscience on this issue.
The next item is the continuation of the vote.
(Parliament adopted the calendar)
Report (A5-0008/2002) by Richard Corbett, on behalf of the Committee on Constitutional Affairs, on the General Revision of the Rules of Procedure
(2001/2040(REG))
Mr President, among the 62 amendments you are about to put to the vote en bloc from the Committee on Constitutional Affairs is Amendment No 1, but not Amendment No 73. However, these amendments are complementary. We should not adopt one without adopting the other because to do so would eliminate roll-call votes. At least it would eliminate us recording the results of roll-call votes. I am sure that is not the intention of anybody in this House, nor the intention of the group which asked for a separate vote. I would ask you to take a vote together on Amendments Nos 1 and 73 and ask the House to vote for them. It is purely a technical rearranging of the rules. There is no real matter of importance here, but it is important that we do not make a mess of it.
Concerning amendment 56 :
Mr President, I should like to suggest to the plenary an oral amendment, at the request of a number of Members from several groups. It would seem that, on such a complex report, there is one phrase which has hit on one of the current provisions of our Rules of Procedure which concerns Rule 108.
I would suggest, with the agreement of our rapporteur, Mr Richard Corbett, that we should add the following words, 'Parliament may, at the request of one tenth of its Members and on the basis of a report, etc?.
At the moment it is actually the plenary sessions which can instigate the procedure, together, obviously, with the competent committee which completes the work. However, I think that it is important to remember this point.
Mr President, that is not what we agreed on this point in the debates in committee and in the group. The point is, we do not start this sort of procedure unless there is some prospect of obtaining the required majorities further down the line in this difficult procedure to establish human rights violations in Member States. That is why we are opposed to this oral amendment.
Mr President, an Amendment No 172 has been tabled, which contains a phrase, in English, which is quite incomprehensible. Could there perhaps have been a mistake? I shall read it out to the rapporteur:
This arises because we have agreed with the other institutions two different deadlines for Parliament to object to implementing measures being taken by the Commission. In the general framework agreement with the Commission, we have a one-month deadline. However, quite recently we successfully negotiated a longer deadline in the context of the Lamfalussy report. Mr von Wogau was the rapporteur and will remember that we obtained a three-month deadline for measures that fall within that category. So rather than restricting ourselves to a one-month deadline in the Rules generally, when you can go further for that category, the Rule is being adapted to ensure that we can go further for measures of that kind. It is relatively simple and I advise the House to accept the amendment.
I have the impression that the reference you make is to the packet dealing with financial services. The confusion arises because of the reference to financial markets. I suggest that the House and the rapporteur agree that we change the word 'market' to 'services'. I believe that captures both the objection and the explanation. Let us do that and then vote on 172.
Concerning amendment 144 :
Mr President, we in the PPE-DE Group tabled both Amendment No 142 and Amendment No 144 on this point. Now that Amendment No 142 has been accepted, we do not, I think, need to vote on Amendment No 144, because it deals with the same issue.
Mr Corbett, does 144 fall in consequence of adopting 142?
Mr President, I am glad that my colleague in the PPE-DE Group has now come round to the view that I put to him yesterday. Yesterday he thought that we did need a separate and additional vote, but I am happy that he now accepts that we do not.
Thank you for the gracious observations.
Concerning amendment 174 :
Mr President, the services have pointed out that the proposed amendments are identical. However, that is not the case in all the language versions and, even in the English version, there are interesting differences between the version in the committee report and the version now before plenary. The point is, do we call for the High Representative to be present at foreign and security policy debates or do we word it more politely by saying he should be invited. I think that, as we are talking about foreign and security policy, we should opt for the diplomatic wording, as contained in Amendments Nos 120 and 174.
Mr President, Mr Wuermeling is right. The confusion arises from two different versions of the original having been circulated. If we take the corrected version of the original then indeed the three amendments are identical and can be voted as one which would be the best solution.
Amendment No 74 reads: 'Any Member ... may give an oral explanation on the final vote ... orally at most twice each sitting.' I have a vague, a faint suspicion that the intention of the Members who have tabled this amendment is to stop me talking, for I am the only person who delivers more than two explanations of vote.
Although I do not support Amendment No 74, I will try to comply with the wishes of the Members who have tabled this amendment by adopting a silent approach as of now and withdrawing my oral amendment.
Mr President, as is his wont, Mr Fatuzzo has given an explanation of vote, because we have already addressed his cause for concern by rejecting the proposed amendment.
Colleagues, I should like to take up my protocol duties with the King of Jordan. I am pleased to have been able to get this far into the Corbett vote. I extend a modest apology to my friend Mr Bourlanges for being at the wrong end of my gavel earlier today but I believe the House appreciated voting expeditiously. In the end I hope no injury was done to any particular interests.
Mr President, I should just like to make a brief comment here. The fact of the matter is, we should be obliged to examine the financial impact of committee reports. Rule 159 refers at one point to legislative reports. We have already adopted the wording for that. Article 160 refers to non-legislative reports, but we should ensure that the same wording is used in both cases because, materially, it makes no difference if a financial statement is drawn up for a legislative or a non-legislative report. In this respect, having voted on Amendment No 88, there should in fact be no need to vote again here.
It appears to make sense to me. Does the rapporteur agree?
Mr President, this is another case where confusion has arisen because the amendments distributed before the vote do not quite correspond to the amendments contained in the report because there was a linguistic correction in between, but Mr Wuermeling is right. We should stick to the same formula that we have already adopted so as to have consistency in the text.
We will ensure they are consistent.
(Parliament adopted the resolution)
Report (A5-0252/2000) by Richard Corbett, on behalf of the Committee on Constitutional Affairs, on amendments to Parliament's Rules of Procedure to ensure balanced rights between individual Members and Groups (1999/2181(REG))
(Parliament adopted the decision)
Report (A5-0306/2000) by Lord Inglewood, on behalf of the Committee on Constitutional Affairs, on the amendment of the Rules of Procedure as regards provisions governing the justification of amendments
(1999/2195(REG))
(Parliament adopted the decision)
EXPLANATIONS OF VOTE
Report Dell'Alba (A5-0227/2002)
. (ES) Very briefly, since the debate we should have had has not taken place on this occasion, I would like to warmly congratulate the rapporteur on his work. This is essentially a highly technical report, which will no doubt be ignored by the press, but it is of enormous importance in terms of the good functioning of the European budget in the future. The rapporteur's work has preserved the rights of Parliament and prevented certain retrograde steps initially proposed by the Council.
I congratulate you once again.
. (DE) I voted against the recommendation in the Dell'Alba report and, hence, against the new financial regulation. This new financial regulation no longer makes provision for any independent financial control before payments are disbursed from the EU budget. This is a violation of the EC Treaty, which requires independent financial control. With no such ex-ante control, the risks of irregularity and fraud will increase.
The Commission has received warnings to this effect for a long time, most recently from its own accounting officer, who was promptly removed. The Commission will have to pay a heavy price for refusing to take these warnings seriously.
- (FR) We voted in favour of this report because of the various elementary adoptions of position which it contains.
However, the mere fact that it was necessary to go through the whole conciliation process before the Council would agree to accept a few timid amendments by the European Parliament shows that we cannot count on governments, as represented by the Council, to implement real equality between women and men.
The de facto inequality between women's wages and men's wages bears witness, amongst many other things, to the gap between the hypocritical positions adopted by the policy makers and the reality of the situation.
- (FR) It would be difficult not to give one's full and entire support to this new version of Directive 76/207/EC on the implementation of the principle of equal treatment for men and women in all areas of employment including vocational training.
Among the many reasons for that support, there are three which are particularly crucial and essential as far as I am concerned.
The first of these is that this text, for the first time at Community level, contains a definition of 'sexual harassment', which is defined as a situation 'where any form of unwanted verbal, non-verbal or physical conduct of a sexual nature occurs with the purpose or effect of violating the dignity of a person, in particular when creating an intimidating, hostile, humiliating or offensive environment?.
This directive also defines 'direct discrimination', 'indirect discrimination' and 'harassment'.
The second reason is the fact that this new directive prohibits discrimination against women on the grounds of pregnancy or maternity leave, and lays down the entitlement to return to the same job or an equivalent position at the end of maternity leave, or paternity or adoption leave, when those rights are recognised by Member States.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (PT) The final agreement on the revision of Directive 76/207/EEC is to be welcomed, although it is inadequate given the initial proposals and the existing problems. In any event, with the amendments that have been tabled and the inclusion of the definition of sexual harassment, direct and indirect discrimination and the ban on discrimination against women on the grounds of maternity leave, the directive better reflects developments in society, working conditions and family circumstances.
Amongst the amendments that have been accepted, I would highlight the following:
the possibility for Member States to provide specific advantages to the under-represented sex in a professional activity
the establishment of equality monitoring bodies; their competence to include promotion, analysis, monitoring and support of equal treatment for men and women;
the introduction of effective measures to ensure real sanctions for breaches of the directive;
the same protection against adverse treatment for persons supporting the victims of gender discrimination and harassment;
the planned and systematic promotion of equal treatment at the workplace.
Hence, our vote in favour of the report. We now hope that the national governments will implement and promote this directive.
Establishing a European Maritime Safety Agency is the right move following a number of tragedies at sea over recent years, the worst of which, for Greece, was the shipwreck of the 'Samina' ferry boat.
The Council's position has been improved by a number of amendments made by the European Parliament in connection with transparency, forwarding the agency's findings to the Member States, the role of experts on the agency's administrative board and combating fraud. The Mastorakis report is a considerable improvement on the Commission's initial proposal, which is why I shall vote in favour of it.
- (FR) Following the shipwreck of the oil tanker 'Erika', the Commission submitted a second set of measures, including the proposed regulation on establishing a European Maritime Safety Agency. This new agency will provide the Member States and the Commission with the technical and scientific support necessary to enable them to apply Community legislation effectively.
In formulating its Common Position, the Council has generally stuck to the spirit and objectives of the proposed regulation, that is, solving the safety problems of sea transport and protecting the marine environment. This Common Position therefore expresses our most urgent desire, which is to reinforce both the safety of sea transport and the protection of the marine environment. For that essential reason I shall be supporting this Common Position.
Of course, one may deplore the fact that it was not possible to tackle the issue of where this Agency should have its seat, and one may think that the option of excluding representatives of the professional sectors and replacing them with professionals nominated by the Commission does tend to distance this Common Position from the proposals made by the Commission and Parliament. Nevertheless, I shall vote in favour of Mr Mastorakis' report, which approves that position.
Two and a half years after the wreck of the 'Erika', there must be no further delay in putting into practice such important measures.
Transport safety is now at the top of the political agenda of the fifteen governments of the European Union. It is rightly the case as too many innocent persons lose their lives as a result of inadequate transport measures. Reducing fatalities and deaths on our roads must remain as the central political goal. This must be achieved by ensuring greater enforcement of our road safety legislation and improving the quality of our road driving.
Maritime safety is also becoming a more important political issue within the European Union. This is primarily the case because of the disastrous environmental damage that was caused as a result of the Erika tanker sinking of the coast of France a couple of years ago. The European Commission has brought forward a proposal which is designed to establish a new European Maritime Safety Agency.
This new Agency will provide Member States of the EU and the European Commission with the necessary technical and scientific support in order to effectively implement Community legislation in the field of maritime safety and to prevent pollution from ships.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) For some companies, it is appealing to carry out their activities in an area where there is little or no government control, so that they are not hindered in their profitable activities which could constitute a risk for their workers, for other people or for the environment. For a long time, anything that was not allowed on land seemed to be permitted at sea, and certainly when this concerned the sea area outside the territorial waters. Most of the damage was done and most indignation caused when oil tankers made water, as a result of which their cargo covered the coasts and animals living on them for a long time. Decisions have already been taken on the use of ships that knowingly dump parts of their cargo that has become unusable, or the remainder of their fuel, as well as on the phasing out of single-hulled tankers. This has not yet made the maritime environment sufficiently safe. There are transitional periods, and unexpected situations arise all the time that constitute risks for passengers and crew and for a large area at sea or on the coast. This is why it is useful that a body will be set up that gathers knowledge and monitors rules. For too long, all eyes have been on the composition of the board and the differences of opinion on that score. This is why I can agree in this case on a prompt start and on moving possible improvements to a later date.
We voted against the Commission's Amendment No 7 and against Amendment No 19 because, while supporting absolutely a system in which blood is donated free of charge and regarding it as shocking that anyone could turn it into merchandise, we believe that employees who absent themselves from work in order to give blood should retain their wages. If a worker is prepared to donate his blood, there is no reason why his boss, in turn, should not be able to donate a miserable few hours' pay.
We would all welcome the setting of standards of quality for blood products. On a basic human level, a constant supply of good quality products is essential to best provide for the people of Europe who need them because of disease and illness and to that extent we must be able to give certainty as regards the quality of the end product as well as the method of collection, testing, processing and storage.
Therefore I gladly support the proposal before us today. It should also be emphasised that each of us has an obligation to contribute to the blood supply on a voluntary basis, as it is essential to maintain these services for all. That being the case, if products are not available in the EU from a voluntary and non-remunerated supply, we should not prevent products being imported from outside the EU for the protection of human health and the delivery of services to people in need. With this practical caveat, I give my full support to the proposal.
- (FR) The measures recommended in this report will largely make it possible to prevent the sort of disasters that we have seen, particularly in France with the contaminated blood affair. We cannot avoid thinking about the tragic outcome, which has made such a deep impression on our minds.
We must, then, at European level, establish high standards for the quality of blood and for the safety of its collection, we must be strict about storage conditions and traceability, and we must lay down demanding rules for inspection and monitoring.
Blood is not an item of merchandise like any other. It is not 'commercial goods', and nothing must be allowed to make us depart from that notion. I remain firmly opposed to any commercial use of human blood, and I hope that all Member States will stand firm on the principle of voluntary donation without remuneration. On this subject, subsidiarity applies, but in addition to being a cultural issue it is also a question of ethics, ethics that are shared by many Europeans, and also a scientific issue. In fact, studies have shown that blood collected by voluntary, unpaid donation is of a higher quality.
In order to promote such voluntary unpaid donation, Europe should encourage all its Member States to promote this principle and should launch huge information and public-awareness campaigns.
Mr President, I would like to point out that the British Conservative delegation in the European Parliament voted against the Gil-Robles Gil-Delgado report because of a number of aspects it contains with which we do not agree. I will not take up the time of the House by going through the details.
We would have voted for it if it had in any way impinged upon the right of the Gibraltar inhabitants to participate in the next European Parliament elections. The minutes statement that is attached to this report from the UK Government makes it clear that it is the UK Government's sole responsibility to ensure that the legislation is put in place for Gibraltarians to vote in those elections. I would like to take this brief opportunity to urge the UK Government to live up to that minutes statement and put that legislation in place so that Gibraltarians are able to participate in the electoral process electing representatives who will have an influence over laws which apply in Gibraltar.
We have voted in favour of giving Parliament's consent to amending the Act concerning the election of representatives of the European Parliament.
It is good that these changes are coming about, establishing common principles governing the election procedure. There are also very good reasons for indicating in Parliament's legislative resolution the importance of the principle of equality between men and women in order to guarantee a balanced representation of both sexes.
We do not, however, consider it unfortunate that the Council chose not to propose a common European constituency for 10% of the mandates to the European Parliament. We do not believe that a common constituency of that kind would add anything of great importance at this stage.
- (FR) The draft Council decision on the organisation of European elections makes provision for the possibility of regional constituencies, on the initiative and at the discretion of each country. To the extent that this is a simple option, which in any case is already in use in a minority of countries, this provision may be accepted.
As far as France is concerned, however, we are opposed to such a reform, which would encourage the fragmentation of the country with regard to Brussels. That was the meaning of the amendment which I had proposed, and which I spoke about during the debate.
The Council has explained that the creation of territorial constituencies within a country should not, overall, undermine the proportional nature of the voting (Article 2). Parliament has clarified this 'overall' by explaining that it must not 'undermine the proportional representation of political families at Member State level? (Recital C). We conclude from this that, when territorial constituencies are created, the effects of thresholds must be avoided, for example by introducing a system of 'recovering the residues' at national level. However, all that would be very complicated. The current system is simpler, clearer and more effective for the purposes of representing France.
I am of course in favour of direct universal elections to our Parliament and I congratulate the rapporteur on the hard work he has put in to increase the authority and credibility of our Assembly.
There is, however, one fatal flaw in this Parliament's approach to the whole question of universal suffrage. The problem is that the five European Parliament elections that have so far taken place since 1979 have not included one particular part of the European Union. I have in mind the 15,000 voters of Gibraltar. Member States' exclusion of this small territory from the right to vote reflects no credit on them. And I have in mind successive British governments as well as others.
This report leaves open the question of the Gibraltarian vote. Although some progress has been made on this matter since the decision of the European Court of Human Rights in 1999, the matter is still unresolved.
No Council decision on European Parliament voting can be complete without recognition of the Gibraltarians' rights. That is why I shall be voting against this report.
. (NL) Within society, there are clashing views of society and opposing group interests. All these arrogant politicians, from both Left and Right, have, with authoritarian means, tried to forge unity and lay down definitive end conclusions from the top down. We have witnessed time and again that this is eventually fought by the majority of the people. Politics is the organisation of differences of opinion that exist within society, as a result of which they become more readily understood by the public. Electoral systems that are only intended to form a stable government majority hinder the free forming of opinion from the bottom up. All structures that try to exclude existing movements from the political debate, however controversial these may be, are objectionable. This is why I opt for proportional representation. For the time being, this new Council decision is obstructing cross-border, proportional representation, with multi-national lists for 10% of the European Parliament seats, something that was requested by the European Parliament in 1998. Despite this, I endorse the decision because public opinions happen to be formed not at European, but national, level. A major improvement is the fact that territorial constituencies for elections are no longer imposed on the larger Member States and that maximum expenses for the election campaigns can be prescribed. I totally reject the rapporteur's conclusion that the election campaigns in all Member States should mainly be about choosing a President for the European Commission.
. (PT) Although some progress has been made in negotiations with the Council, there are still aspects that need to be clarified, studied in detail and improved. One such aspect is the priority 'Global change and ecosystems', given that the fisheries sector was subjected to swingeing budgetary cuts under the Sixth Framework Programme for research, with its budget being reduced from EUR 880 million under the previous programme to only EUR 570 million.
It is equally important, however, that we pay full attention to soil, which is also a component of terrestrial ecosystems and a crucial factor in their sustainable development. Soil also constitutes the world's greatest reserve of biomass and this being the case, its protection in terms of CO2 retention and also so that it can be harnessed in the long term. Hence the importance of engaging in research that seeks to provide a better understanding of the functioning of terrestrial and marine ecosystems.
Furthermore, it should be noted that enormous pressure is being exerted by the chemical and pharmaceutical industries, which are attempting to strengthen their influence over the programme. This could distort the balance of the final version.
Mr President, we have just voted in favour of a monthly plenary session reduced to four days. Four days, which means three days of work - is that serious, is it effective? No, of course not, and in any case those people who proposed it were also proposing to extend other sessions, even though they are aware that the extravagant use of time which we experience during those sessions, and the frustrations caused by the little time that Members have to express themselves, are not reasonable.
The problem is, however, that, using the length of sessions as a pretext, it is the Strasbourg sitting that is being called into question. In my view, the basic problem, and I am determined to say it because I opposed this decision, lies not in any opposition between two cities, but rather in the opposition between two visions of Europe. There is the centralising vision, which wants to concentrate on a single place, Brussels, on the grounds of alleged rationality, of self-styled efficacy, a technocratic vision if you like, and then there is the decentralised, pluralist vision, the vision of a multi-dimensional Europe which has to be able to work from several centres of decision-making, thereby recognising and respecting the cultural diversities and identities of which it is composed.
After enlargement, it will be not only Brussels, but also Strasbourg, Luxembourg, Frankfurt, and perhaps another location which will have to be established and promoted in order to meet the needs of the enlarged Europe which we are creating. That is why I opposed this reduction in the length of the plenary session.
Mr President, Mr Cox has apologised to me because I had asked to draw the attention of the House to the Rules of Procedure, which have not been followed.
In fact, I believe that we have contravened our Rules of Procedure. It is quite legitimate for a fifth of Members to request a secret ballot, even though I, like Mrs Bérès, think that it was not at all advisable in the circumstances. Having said that, however, Rule 136(4) lays down a specific procedure for such secret ballots. The counting of any secret vote is carried out by between two and six tellers, drawn by lot from among the Members. That means that we have here a solemn procedure, a cumbersome procedure, a procedure which is intended precisely to discourage any inopportune requests for the use of a secret ballot. One does not vote by secret ballot in the same way as one would change one's tie. We also find that, in the Corbett report on which we have just voted, Rule 136 was not amended. Therefore the President was wrong not to apply the procedure laid down in Article 4, which is intended precisely to avoid using secret ballots, for tactical reasons, at every opportunity.
Mr Dell'Alba, we are not having a debate on a point of order. This is just explanations of vote. Mr Bourlanges can say what he likes in his explanation of vote.
No Mr President, you would have said it yourself, but I am saying it to my excellent fellow Member who is generally always to the point in what he says. In this precise case, Mr Cox applied the rule. If he were to consult the rule preceding the one he quoted, he would see that this provision derogates from Rule 136 and allows precisely the procedure which the President followed.
Working in two different places is an operational nightmare for the European Parliament and, more importantly, an unbearable burden on the European taxpayers expected to back the ultimatums of governments in certain Member States of the European Union. That money should be squandered like this on working premises is intolerable, especially when attempts are being made to cut back on the number of languages used in the work of the European Union, which are vital if every citizen is to be able to enter Parliament, irrespective of his or her level of education, and every citizen in the European Union is to have a full understanding of the work of Parliament.
I believe that the European Parliament should have one seat, especially following the enlargement of the European Union, and that this seat should be located as close to the geographical centre of the enlarged EU as possible and should be more politically balanced between north, south, east and west than it is at present.
- (FR) The European Parliament has just expressed, yet again, its opposition to the Friday morning part-session in the plenary weeks held in Strasbourg. It does not have the right to do this, because it has to obey the Treaty. It is, in fact, infringing the Treaty on two points.
First of all, as the Court of Justice pointed out in 1997, when the Treaty refers to the twelve periods of monthly plenary sessions, it is referring to existing practice, which is that of periods lasting one week.
Secondly, the additional plenary sessions which may be held in Brussels are intended to provide a supplement when working time in Strasbourg is fully occupied. It is therefore not possible to get rid of Strasbourg weeks while at the same time adding on mini-sessions in Brussels. Nor is it correct to plan the Brussels sessions a year in advance, without knowing whether or not the Strasbourg agenda will be full.
I deplore the fact that the previous French Government did not bring the matter before the Court of Justice when the Strasbourg Friday sessions were omitted in 2000 and 2001, and I hope that the next government will do better.
- (FR) Given the low attendance at the Friday morning sittings when they were in force, the question of whether or not to return to five-day periods would seem to be by and large hypocritical. Moreover, we refuse to take part in the acrimonious little war between Brussels and Strasbourg which lies behind the positions adopted on this subject. Consequently we have abstained from voting.
On the other hand, it is unacceptable that the staff should suffer the consequences of choices made by Members, resulting either in a reduction of their wages or of certain bonuses, or in an increase in their workload.
If the European Parliament makes the decision to carry on using four-day sessions, we ask that all wages should be returned to the level they were at when there were five-day sessions, and that any resulting disadvantages to staff, whether civil servants, auxiliary staff or temporary workers, should be eliminated.
I was not in favour of the two recent ballots on the calendar of sessions 2003. I voted in favour of both amendments 1 and 3 for the self-evident reasons that Brussels is a far better place to conduct our business economically and efficiently than Strasbourg. I will always vote to reflect that view and try to end the mindless and expensive perigrinations around Europe that John Major's government imposed on the Parliament at the Edinburgh Summit in 1992.
- (FR) The UEN Group and the French delegation of the RPF are opposed to any manoeuvre which would reduce the length of plenary sessions at Strasbourg. In order to correct the annoying precedent of last year, when Mrs Fontaine was President, namely the omission of Friday from the timetable of plenary sessions, I requested, on behalf of my group, the reinstatement of the five-day week at Strasbourg.
We know perfectly well that a plenary session reduced to four days does not allow us to work properly. However, in addition to this purely technical aspect, which is in itself not a negligible one, I refuse, for serious political reasons, to see a day (whether Monday or Friday) chopped off the Strasbourg sessions, while at the same time the number and length of extraordinary sessions in Brussels are being improperly increased. In actual fact these practices are covering up an obvious desire to transfer Parliament's headquarters definitively from Strasbourg to Brussels, in spite of what is laid down in the Treaties. Strasbourg must not be downgraded to become a mere annex to Brussels. Strasbourg is and must remain the seat of the European Parliament.
- (FR) Once again, the anti-Strasbourg lobby is on the rampage, trying to shorten and devalue the Strasbourg sessions and, in the end, to abolish them. Anything goes, from the use of the secret ballot to the threat of legionella.
I should like to remind the House that it is not the responsibility of an assembly to decide itself where it should sit. It is not up to Members to decide, on whatever grounds, whether of comfort, whim or gastronomic preferences, on the place where they legislate. Just imagine, for a moment, a situation in which the European Parliament decides, because it is more pleasant, to sit in Courmayeur in winter and in Saint-Tropez in summer. An assembly can only submit to what has been fixed by governments, and therefore by the people, by means of basic texts. In the present case, the texts in question have laid down that the European Parliament shall have its seat in Strasbourg, and the Flemish-soup lobby cannot be allowed to make Strasbourg its seat in name only.
Mr President, I voted for the report but I should like, in particular, to explain the reason for my vote on Amendment No 74. This amendment sought to prevent Members from presenting more than two explanations of vote per sitting. I wish to thank the Group of the European Peoples' Party (Christian Democrats) and European Democrats, the Group of the Greens and the individual Members from all groups who voted against this amendment. I would really have been annoyed and, I think it would have been neither democratic nor worthy of a parliament to silence the voices of its representatives just because - and I would have been particularly upset not to be able to do this any more - every time they give an explanation of vote they raise the problems faced by pensioners, which is what I do and, above all, because they express themselves in a way that they consider appropriate, which might include humour, warmth and the possibility of smiling every once in a while, albeit in a serious atmosphere and whilst saying serious things. In any event, we have succeeded, which has made me very happy, and I am very pleased that I will be able to continue to do this over the next two years. However, I will think carefully about whether or not I should continue with the explanations of vote
Mr President, I wanted to say to our rapporteur that his report, as many people wanted it to, has been greatly reduced in the manner of Balzac's peau de chagrin. I do not know whether that is the correct term in French, but anyway I wanted to emphasise that, thanks to the efforts of a certain number of Members who have Parliament's interests at heart, a number of amendments which were not in Members' interests have been rejected. Some of those amendments were absolutely ludicrous. For example, we would no longer have been able to ask for split voting, even though we are a Parliament consisting of experienced Members who just this morning, because urgency required it, had to table an oral amendment. We therefore had to limit ourselves with regard to the separate votes and other aspects, and to limit the urgent business.
Consequently we are very pleased, even though there are still a number of black spots, that the adopted version of the report constitutes a clear retreat from what Mr Corbett wanted to impose on us.
This report endeavours to rationalise the work of the European Parliament in the run up to the enlargement of the ?U, inter alia by reinforcing the role of parliamentary committees and reducing the work of plenary.
Although the report contains a number of good ideas, it also contains proposals which are particularly worrying, such as:
increasing the powers of the President, who will be allowed to give the floor to those who catch his eye, without abiding by any rules, or decide on the admissibility of questions or amendments, which could well lead to high-handedness;
the need for groups to represent one-fifth of the Member States, thereby discouraging convergence in the European parliamentary area;
restricting the use of all languages in all the work of the European Parliament, irrespective, including representations and so on.
- (FR) The revision of the Rules of Procedure proposed by the Corbett report will have the effect, on the pretext of simplifying and reducing procedures, of strengthening the duopoly of the major groups with federalist majorities within the European Parliament.
In effect, the conditions for forming groups have been tightened up, which makes it more complicated to create small groups. At the same time, parliamentary life will be made more difficult for minorities and Non-attached Members.
Up to now, the latter have been able to express themselves via explanations of vote in writing. Yet the tolerance which was traditionally shown with regard to the length of those explanations has been withdrawn by the administration without any clear justification having been given. This reversal actually penalises minorities and Non-attached Members much more than any others. Here, as elsewhere, the sense of deliberate manoeuvring is quite clear. A witch hunt is being carried out against anyone who does not bear the federalist stamp.
Finally, as I said in the debate, this revision of the Rules of Procedure expands the rights of the European Parliament beyond what is allowed by the Treaty, and apparently no Member State is worried by this.
I wish to place on record my support and appreciation for the hard work and expertise Richard Corbett has put into reforming Parliament's rules.
As a result of his efforts, Parliament should now function better and hold more interesting debates. It should now be able to cope with enlargement.
This is a first and important step in making Parliament a more effective voice for the people in EU decision-making.
. (NL) A parliament can only function well if at least the following three conditions are met. First of all, it must be a recognisable reflection, constantly nourished by society, of the clashing views and interests in that society. Secondly, there must be sufficient opportunity to make this clash visible in the public debate, which is achieved most effectively if, before the decisions are taken, the Members can react to each other or can ask for clarifications by means of interruptions and a second round of debate. Thirdly, the electorate must have the certainty that Parliament itself can take initiatives, and takes the final decisions on legislation, budget and coalition forming by simple majority. Unfortunately, the European Parliament meets none of these criteria, a fact that is not altered by the proposed amendments to the Rules of Procedure. These amendments mainly relate to restricting speaking time, to time-consuming procedures for selecting more rigorously the amendments to be voted on and to opportunities for presidents, on their own initiative, to give the floor to backbenchers sympathetic to them. These changes benefit the two largest groups, but are disadvantageous to anyone who wants to show what alternative decisions are desirable and possible. As a result, the European Parliament remains a kind of senate that is far removed from the people, where the tenor of the meetings is the explanations of vote and the communication of faits accomplis.
I am sorry that Parliament has today voted against a proposal concerning the option of six months' parental leave in connection with the birth or adoption of children. Under this option, a Member of the European Parliament would be replaced in accordance with rules governing definitive dismissal.
Under the present Rules, an MEP can certainly be on leave, but he or she is not entitled to be replaced. In that way, the political group has one MEP fewer, with the same workload having to be distributed among fewer MEPs. That is especially hard on parties from smaller states with few MEPs. There is therefore pressure on the MEP concerned to take up his or her place again as soon as possible, to the detriment of the MEP's family and children.
In Parliament, we often state that it must be possible to combine work and family life, and we urge governments to take measures to make that possible. The same thing must also apply, of course, to Parliament as a place of work.
Just as new parents in other types of work are entitled to leave, so too should Members of the European Parliament be. We must have Rules of Procedure which reflect a positive view of family and children, something not expressed by the present Rules. It might, moreover, be questioned whether the latter really are democratic, because they make it more difficult for people who are at an age when they might want children or a family to stand as candidates and assume the responsibilities of MEPs.
Mr President, on this point I should simply like to emphasise - and I say this very seriously - that, like the losing fleet after a war, the Socialist Group has scuttled the report of one of its eminent members, Mr Corbett. Thus the group voted deliberately against all the amendments to the Corbett report, which can now be summed up in a single sentence. The European Parliament, through the will of the Socialist Group, is responding to the expectations of the Court of First Instance of the Communities by voting against the report of one of its eminent Members, namely Mr Corbett, and allowing a report consisting of a single sentence to be adopted, at the end of two and a half years of work by the Constitutional Committee. I wanted to emphasise this point so that it will appear in the Minutes. Perhaps the cowardly vote which has taken place this morning will be referred to again later, within other bodies.
. (NL) On account of the guarded resistance to the forming of small groups, there are fewer groups in the European Parliament than in some national parliaments. The advantage is that international groups combine adherents of more or less the same political persuasion, instead of 150 groups of individual national parties. But it also has disadvantages, such as the position of individual Members who do not belong to any groups or who switch groups from time to time. In the Netherlands, I am used to a system where parliamentary groups are formed on the basis of the election result. Every list that obtains seats, even if this is only one, is recognised as a group. In the European Parliament, on the other hand, groups are not formed until after the elections, and the switching of individual Members to another group is not considered as theft of seats. Since a large number of Members from different Member States are needed in order to be recognised as a group, there will be political movements left over that are too small for this. This leads not only to the setting up of ideologically-connected groups, within which, based on differences of national public opinions, Members do not always see eye to eye on practical choices, but also to artificial, technical groups, in which parties work together that do not know each other. In my view, an obligation for all Members who cannot find any groups to join, to take part in a mixed group based on a Spanish model, is complete madness.
The Inglewood motion for a resolution contains mainly technical arrangements concerning the justification of amendments which rationalise how we work, which is why the GUE/NGL Group will vote in favour of it. However, I should like to take this opportunity to draw attention to the need for proper justification of proposed amendments, which may cover issues which are extremely important to European citizens. This is being jeopardised, especially within the context of the information industry, which alienates Members of Parliament from what they are voting on, often without their knowledge.
That concludes the explanations of vote.
(The sitting was suspended at 1.40 p.m. and resumed at 3 p.m.)
I wish to welcome to the Tribune this afternoon the Chairman of the Russian State Duma Delegation to the EU-Russia Parliamentary Cooperation Committee, led by Vice-President Vladimir Lukin, Mr Alexander Belousov and Mrs Valentina Demina from the Russian Federation Council. You are extremely welcome here.
In particular, I am pleased to welcome you here, as today Russia celebrates its Independence Day, in commemoration of the adoption of the declaration on Russia's state sovereignty on 12 June 1990. So you are welcome and congratulations!
The next item is the joint debate on the following items:
Council and Commission statements on the progress of negotiations;
Report (A5-0190/2002) by Elmar Brok (Co-rapporteurs: Jacques F. Poos, Jürgen Schröder, Gunilla Carlsson, Luís Queiró, Elisabeth Schroedter, Ioannis Souladakis, Ursula Stenzel, Jas Gawronski, Jan Marinus Wiersma, Demetrio Volcic, Geoffrey Van Orden, Baroness Nicholson of Winterbourne), on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence, on the state of enlargement negotiations (COM(2001) 700 - C5-0024/2002 - 2002/2023(COS));
Report (A5-0178/2002) by Reimer Böge, on behalf of the Committee on Budgets, on the financial impact of the enlargement of the European Union (2002/2045(INI));
Report (A5-0096/2002) by Renate Sommer, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Communication from the Commission on the impact of enlargement on regions bordering candidate countries - Community action for border regions (COM(2001) 437 - C5-0599/2001 - 2001/2250(COS));
Report (A5-0202/2002) by Maurizio Turco, on behalf of the Committee on Regional Policy, Transport and Tourism, on the twelfth annual report on the Structural Funds (2000),
on the annual report of the Cohesion Fund 2000,
on the annual report of the Instrument for Structural Policy for Pre-Accession (ISPA) 2000 (COM(2001) 539, COM(2001) 602 and COM(2000) 616 - C5-0006/2002 - 2002/2009(COS));
Report (A5-0124/2002) by Willi Görlach, on behalf of the Committee on Agriculture and Rural Development, on the Commission's Sapard Annual Report - Year 2000 (COM(2001) 341 - C5-0009/2002. 2002/2007(COS));
Report (A5-0200/2002) by Karl Erik Olsson, on behalf of the Committee on Agriculture and Rural Development, on enlargement and agriculture: successfully integrating the new Member States into the CAP (2002/2059(INI));
Oral question (B5-0018/2002) by Mrs Karamanou on behalf of the Committee on Women's Rights and Equal Opportunities, to the Commission, on the accession negotiations in the field of equal opportunities;
Oral question (B5-0250/2002) by Mrs Van der Laan and Baroness Ludford, to the Commission, on behalf of the ELDR Group, on asylum seekers from future Member States.
Mr President, I think it is well worth restating once again the historic significance, the political importance and the irreversible nature of the process of enlarging the Union. Having said that, I believe, when it comes to assessing the prospects for the process of enlarging the European Union with a view to the next European Council, that we must begin with the objectives we had set at the start of our Presidency so that we can then consider what we can expect of Seville in light of what has been achieved so far.
You will remember, Mr President, that in the debate we held this morning on the preparation of the Seville Council, I avoided dealing with enlargement issues, specifically so that we could reserve them for this debate, in which we are going to deal solely with those issues.
It is clear that the issue of enlargement is one of the fundamental subjects for the Seville European Council and I therefore believe that the information I am going to give will indicate the key elements of what the Presidency and the Council are going to propose to that Council.
At the beginning of the Presidency we presented a working programme entitled 'More Europe'; that document naturally included the enlargement of the European Union as one of our fundamental priorities, or more than a priority, one of the Union's fundamental objectives.
It stated that the Presidency's objective was to contribute decisively to concluding the negotiations with all the candidate countries which are prepared by the end of the second half of 2002, thereby following up on the conclusions of the previous European Councils of Gothenburg and Laeken. More specifically, our main task consisted of achieving common positions between the 15 countries on the most complex chapters of the acquis, that is to say, those which fall to us according to the 'road map', those which are most significant from a financial and budgetary point of view.
According to the famous road map agreed in Nice, those chapters - which have fallen to the Spanish Presidency - are agriculture, regional policy and the financial and budgetary provisions, to which we can add another sensitive chapter, which is not sensitive financially, but because of its highly political nature; the issue of the institutions.
In parallel, we thought that we were going to proceed to the provisional conclusion of all those chapters pending at the beginning of the six-month period because - as you and the House know, Mr President - Spain was not only faced with the 'road map', but also with a huge number of euphemistically named 'leftovers', which in fact are unfinished negotiations, extremely important negotiations, which remained following the Swedish and the Belgian Presidencies.
Two fundamental principles must continue to inspire and underpin the entire negotiation process and they are that the negotiations should be carried out on the basis of the current acquis and that the financial perspectives approved in Berlin in 1999 will have to determine the upper limits for the accession of the new Member States between now and 2006.
In this negotiation we also tried to prevent any overlapping or interference by the enlargement process with any possible reforms of the common policies, because if we try to make the reform of common policies conditional upon enlargement we will risk creating a delay with regard to the scheduled timescales.
In other words, the Union has an objective that has the full support of Parliament: that accession should take place during 2004. As well as this general objective, the specific working programme of the Presidency for enlargement, which was presented to the Council last January, included a whole series of related tasks.
Firstly, compliance with the third requirement for accession which relates to the administrative and judicial capacity to effectively apply the acquis. Not much is said about this, but it is a very important issue. This is the famous so-called 'Madrid criterion' which is absolutely essential if enlargement is to work.
During this six-month period, the Commission has drawn up and implemented an action plan for each of the candidate countries and will present a report in this regard in Seville.
Furthermore, a group drawing up the Accession Treaty was scheduled to be set up during the Presidency, and it began its work in March. Together with the Commission and the Secretariat-General of the Council, we came up with the idea of beginning to think about a working group to draw up the Accession Treaty, so that the drawing up of its text and its relevant annexes should run parallel with the negotiations in order that, when the negotiations are concluded, we would not waste time drawing up the text of the Treaty, because we all know, Parliament in particular, the difficulties involved in the national ratification processes. We do not therefore have much time if we want to achieve our objective in 2004, especially in order to have everything ratified so that all the candidate countries can participate as full members in the elections to the European Parliament.
Therefore, we had that purpose - which, incidentally, we have fulfilled - and, as has been the case with previous presidencies, the Spanish Presidency has also paid particular attention to four specific cases, because it seems as if the ten countries designated for the first wave are the sole object of our enthusiasm, which is not true. We must pay attention to Bulgaria and Romania, two countries which have made less progress and to which we have to lend specific support in order to open as many negotiation chapters as possible, and we also wanted in some way to contribute to the efforts to find a definitive peaceful solution to the issue of Cyprus.
Finally, neither must we forget that somehow we must promote the pre-accession strategy with Turkey.
On the basis of these initial approaches, we must ask ourselves what we have achieved so far during our Presidency, since what we have done over these months will dictate how the situation and the perspectives between now and the end of the year are assessed by the coming European Council.
I am pleased to tell you, Mr President, that, with the invaluable help of the Commission - and I would like to pay homage publicly to Commissioner Verheugen, who is in charge of enlargement, who has been truly instrumental in all the progress we have made - the progress made during the Spanish Presidency can be summed up as follows: the Council, in its various guises, has begun to examine the notes presented by the Commission on 30 January on the general financial framework and agriculture, on which there was a clear lack of consensus.
The fundamental difference of opinion - and we are still negotiating in this regard - relates to the provision by the Union of direct agricultural aid to the candidate countries and the fact that this aid may, according to some countries, prejudice the future reform of the CAP.
As a result of these disagreements, we have not yet achieved a common position on the agriculture chapter; I would say we have achieved 95% of a common position, but there is still 5%, relating to direct aid on which we have yet to reach a consensus.
We are trying to promote a compromise formula because we understand the reasoning of the four countries which are blocking the common position, but we also believe those countries must understand that, in agriculture, there are certain fundamental principles relating to respect for the acquis, respect for equality between the member countries and the candidate countries and above all the fact that the 'road map' cannot be delayed. That is to say that all those countries which for certain reasons are hindering the adoption of the common position on direct aid will have to answer for their political responsibility before this Parliament - and I hope that you will demand it - and before public opinion, for not having made possible a common position which would finally conclude the entire 'road map' for the enlargement negotiations.
We are making efforts, we held a General Affairs Council on Monday, we are dealing with this issue today in Coreper; there will be another extraordinary Coreper on Friday; we are going to deal with the issue again at the General Affairs Council on the 17 June and, if necessary, we will have to take it to the European Council. We do not want the European Council to become a battlefield for these issues, but everyone must be aware that we have to make a collective effort to completely conclude the agriculture chapter; we cannot say that 95% is concluded and we will conclude the 5% on direct aid later. It cannot be delayed because it is a question of principle: we must accept the principle although the methods can be discussed later.
Following the first two negotiation conferences in March and April, and the ministerial meeting we have just held, with Commissioner Verheugen and myself, on Monday, and also with Mr Piqué, on Monday and Tuesday of this week, a total of 83 chapters have now been negotiated, of which 49 were provisionally concluded and another eight were opened. Furthermore, in April, for the first time we dealt with and concluded with certain candidates countries three of the four chapters which the road map assigned to the Spanish Presidency, that is, regional policy, financial and budgetary provisions and institutional provisions.
With regard to the fourth and final chapter, and no doubt the most complex, agriculture, the debate is ongoing in the Council, we have yet to reach a common position and therefore have not been able to conclude it. Our objective has been to reach a consensus, as I indicated previously in the General Affairs group of 10 June; it has not been possible and we are continuing with our efforts.
With regard to the countries which are most behind, with Bulgaria all the pending chapters have opened, while with Romania seven chapters have been opened, with just 6 still pending; I would like to inform the House that, together with the Commission, we expect to be able to make even more progress this month and certainly before the end of the Presidency, on 27 or 28 June, we are going to hold a new negotiation conference at Vice-President level and it is possible that we will be able to conclude more chapters with Romania and, naturally, conclude a few more other than the ones concluded at ministerial level. It is therefore very possible that the Spanish Presidency will end with the opening of all the chapters relating to Romania and with the conclusion of between 90 and 100 chapters with the rest of the candidate countries. Therefore, if we look at the general picture, as I said this morning, the majority of countries have concluded between 25 and 28 chapters; so if we consider that the number of chapters for negotiation is 31, in reality there will only remain 3 or 4 chapters per country to negotiate during the second half of this year, and they are final chapters which, as soon as we have a common position on agriculture and as soon as the Treaty of Nice is ratified, we will be able to conclude immediately since they are the institutional chapter and the financial chapter, which can be concluded very easily.
The committee drawing up the Treaty, which I mentioned earlier, has been working since 13 March on the technical adaptations and the legal details of the commitments agreed so far during the negotiations. We are leaving the Danish Presidency with a good legacy and we are making it possible for them to conclude the drawing up of the Accession Treaty by the end of the year.
With regard to Turkey, the Association Committee and Council met in January and April respectively. The most significant element was the adoption of a programme of meetings of the eight sub-committees charged with carrying out the detailed 'pre-screening' of its legislation, in accordance with the Laeken mandate.
The European Union has been insisting on the need to intensify the internal political reforms with a view to full compliance with the Copenhagen criteria. Ankara is reiterating its desire to establish in December a date for the start of accession negotiations, but clearly, however much good will it may have, the European Council cannot set dates for the start of negotiations until the Copenhagen criteria have been fully complied with. Our position will be very clear on this. We cannot act in any other way. This is not a case of wishful thinking, but it is an exercise that consists of truly applying the principles which all the institutions are attached to: the Commission, the Council and the European Parliament.
With regard to Cyprus, the ordinary negotiations have continued normally; I must say that Cyprus is an excellent candidate, the southern part of Cyprus, the Republic of Cyprus, is certainly the candidate for whom the greatest number of negotiation chapters are concluded and which has made the most progress in the negotiation. Naturally we are still monitoring the development of direct contacts between the leaders of both communities, the conversations which began in January between Mr Denktash and Mr Clerides, which have yet to yield tangible results.
I was in Cyprus myself last Thursday and on behalf of the Presidency I spoke at length with Mr Clerides and with Mr Denktash and we informed them of the Union's position and of the importance we attach to the programme announced by the Secretary-General of the United Nations, the importance of there being an agreement on the core issues, that is, on the issue of forms of government, property, territory and security. Some progress has been made but there have also been some dramatic setbacks in recent days, and therefore I have been there on behalf of the President of the Council, not only to send them a message - a message which will be expressed in some way in the Seville conclusions - but also to listen, so that the northern part of Cyprus can never accuse us of not having been sensitive to their arguments or of not having had time to listen to all their arguments, because, naturally, either party can be either right or wrong, but they each have their views and they deserve to be heard. I therefore believe we have done everything we can to assist the process and we have supported Álvaro de Soto, the representative of the Secretary-General of the United Nations, in every way possible. We believe that things have gone well, but we have sent them a very clear message: we know that the objective of June which they had proposed and which the Secretary-General had confirmed has not been complied with, but we have told them that we cannot wait forever and that we need a clear political signal and that, before 24 October, when the Brussels European Council of the Danish Presidency takes place, the Union needs to see this agreement between the two parties, in order to include the whole issue of Northern Cyprus in the mainstream of the negotiations.
In accordance with the Laeken mandate, the Seville European Council must also give its opinion on the report which the Commission is going to present on development and on its action plan for institutionally strengthening the candidate countries, and the General Affairs Council of 17 June will carry out an initial examination of that report, presented by the Commission on the 5th.
Also in relation to enlargement, the Spanish Presidency introduced for the first time in history the institutional innovation of allowing the candidate countries to participate actively in the Spring European Council - everybody remembers how they participated in the session, not only in the closing dinner, but also in the session itself. That offered the opportunity to visualise the new Union for the first time. We have seen, for the first time, a Council with 25 Members and furthermore within a concrete context that affects all of us and affects them, that is to say the Lisbon process.
Finally, I wanted to refer to the bilateral technical cooperation and assistance which has been carried out and intensified by the Member States with the candidate countries in order to prepare the latter for the application of the Community acquis. Not much is said about this, but we must bear in mind that the progress made, in all the programmes the Commission has implemented, essentially in the twinning programme - which is an extremely important programme, which is really worthy of a debate in this Parliament at some point; and in the ISPA and Sapard programmes there has been spectacular progress both in terms of the Union's cooperation with these countries, and in terms of the bilateral cooperation of the candidate countries.
Given all these factors, and without prejudice to the results of the tour of the Spanish Prime Minister, which is taking place at the moment, we should be able to take the debate on enlargement at the coming Seville European Council much further.
While waiting for the General Affairs Council to adopt a Resolution, the European Council will examine a note to the Presidency on the state of the negotiations which will serve as a basis for the debate in the European Council. By way of illustration, that project could be based around the following elements: firstly, the recognition of the considerable progress made so far during the various presidencies; we can say that during the Spanish Presidency we have reached a point at which the negotiations are practically finished from a technical point of view.
We have fulfilled the road map and this has allowed the Commission and the Council to bring all 30 chapters with the first ten Laeken countries to the table; the negotiations have entered the final straight. It is now reasonable to expect that the Danish Presidency may, in accordance with the wishes of Parliament and the European Council, conclude the negotiations by the end of December.
As I have said, we have now begun to draw up the Accession Treaty and it can now enter a final drawing-up process following the Copenhagen European Council. I do not believe that a fourth period will be necessary, because its drawing-up is now at an advanced stage. The Council will refer to the adoption of common positions both on those chapters pending from previous Presidencies and on those which are more complex in terms of their budgetary implications. Naturally, the specific financial aspects will be looked at at a later date, at the end of the negotiations, as is always the case. We shall reiterate the general principle that any solutions must conform to the current acquis and the Berlin financial framework. Let there be no doubt that this is extremely important. We also require a constructive and realistic approach aimed at concluding the negotiations with the ten candidates so that they can also demonstrate that they are fully prepared to take on their obligations.
There will be an assessment of the report to be presented by the Commission on the development of its action plans for the administrative and judicial strengthening of the candidate countries with a view to effective application of the acquis. In relation to Bulgaria and Romania, we must recognise the significant progress made during this six-month period, reiterate the principle of inclusivity in the enlargement process and commit ourselves to fully supporting their preparation efforts.
With regard to Turkey, the European Union should encourage the Ankara Government to intensify its reform efforts and express its conviction that that would help to consolidate its accession ambitions. Meanwhile, the Council would invite the Commission to present concrete measures including, where relevant, additional financial assistance aimed at strengthening the pre-accession strategy for Turkey in line with the rest of the candidate countries. Furthermore, the Council will encourage Turkey to use its influence to promote a speedy solution to the issue of Cyprus.
And, specifically, on the issue of Cyprus, the European Council will urge the two parties to continue the direct talks between Denktash and Clerides and will encourage them to take this opportunity to find a definitive and global solution as soon as possible, as I said, before 24 October if possible, under the auspices of the United Nations.
In its capacity as a Member State, a unified Cyprus will have to speak with one voice and this is an issue which we will stress in particular; that is to say, a future shape of the State of Cyprus is something for them to decide, but we have to make something very clear: any type of State that they decide on between the two communities must be a unified State which speaks with one voice and which is able to apply the Community acquis in a uniform manner, both in the North and in the South. Of course the European Union, as stated by the Commission, which has set aside additional funds, has committed itself to contributing to the economic development of the northern part of the island, if the negotiations bear fruit.
Apart from dealing with all these issues, I believe that the European Council must now begin to discuss the new 'road map', the political one. In other words, the technical part is finished, or is being finished, and now we must look to the future, to see what will happen in 2003 when everything is concluded, to say what plan we have for the signature and ratification of the Treaty, to send a clear message to the national parliaments that this issue is urgent, to see how the candidate countries can participate in a future Intergovernmental Conference, to see how they can participate in the European Parliament elections, in a nutshell, to see how, in a political sense, all the results of the negotiations can be put into practice in accordance with the programme which we have drawn up and the ideas we have re-affirmed so many times in this House and also in the European Council.
Mr President, this is a summary of the outlook which is of course approximate, since I cannot anticipate what the Heads of State and Government are going to say. I can only present what the Spanish Presidency is going to put before them. But I believe that, apart from any modifications they might make, this will be in general terms what the European Council will say on enlargement.
I hope that what I have said on behalf of the Presidency will be a final contribution to the debate in Parliament today on the basis of so many reports, the authors of which - Brok, Böge, Sommer, Turco, Görlach and Olsson - I congratulate on behalf of the Presidency, since they have been extremely useful in terms of clarifying our ideas about what we need to do within the enlargement chapter.
I would finally like to thank the Commission for the support they have given us at all times, right from the beginning of our Presidency.
Thank you for a comprehensive and, in the concluding part, an appropriately political summary of what lies ahead.
Mr President, honourable Members, I welcome today's debate on enlargement as an opportunity to send out a clear message in the run up to the European Council in Seville. The various resolutions to be put to the vote today bear witness once again to Parliament's vital contribution to the quality and pace of the enlargement process and I am grateful for the reliable meeting of minds between Parliament and the Commission on this issue.
I should like to take this opportunity to thank all the parliamentary rapporteurs for working so constructively with the Commission. I should also like to address a particular word of thanks to your presidents, whose presence in the future Member States is having an encouraging effect and building confidence.
The resolutions and today's debate mark the end of a very intensive procedure in Parliament over recent months, resulting in a clear 'Yes' to the enlargement strategy and timetable. Our assessment that ten countries will be in a position to conclude negotiations at the end of this year, provided their reforms stay on course, has been confirmed and I am much obliged for the far-reaching consensus in the analysis and conclusions.
Parliament has called on both sides, the European Union and the future Member States, to make good use of the coming months, to keep up the pace and to mobilise all forces in the sprint to the finishing line, so as to ensure that the jointly set targets are achieved. I would like to join them in that call.
I have referred on several occasions to the period from 2002 to 2004 as a window of opportunity. A window that is wide open but which could close again if we fail to make good use of the opportunity it offers us. We must not, under any circumstances, throw this opportunity away. Everything we have already achieved is at stake including, last but not least, confidence in both the European Union and the candidate countries.
Clearly, we are up against a head wind at the moment. A chill has set in, the sceptics agitating against Europe in general and enlargement in particular are becoming more vociferous, feeding on uncertainties, fears and prejudice. My view is that we should join forces to convince the citizens of Europe of the historic need for enlargement and allay their concerns. Since the Iron Curtain fell in Europe and in this globalised world, European integration is the only way to overcome the problems which are making people twitchy and causing them concern.
The point is, we need more Europe: for peace and security at home and abroad, for growth and employment, for environmental protection, for the highest possible social standards, for equal opportunities for all. The message must be unequivocal: European integration and enlargement are not the problem, they are a fundamental, inalienable part of the solution. We have the best arguments on our side.
The Europe of the past has left a trail of deep wounds and scars behind it. The generation in Europe whose towns were razed to rubble and ashes, who went hungry and experienced the misery of war, flight and persecution, is still alive. It is the generation which suffered under the most violent ideologies of the twentieth century.
Alongside the memory of this suffering, however, there is another memory still alive in Europe: the memory of good neighbourly relations, of public-spiritedness, of human decency, of resistance against inhumane systems and of individual bravery. There can be no doubt that, with very different nations living cheek by jowl, all with different memories and ways of life, Europe is a fragile continent. The wounds have closed, to be sure, but the scar tissue is thin and they still ache. The re-opening of the debate on the so-called Bene? decrees has made that clear.
Parliament still has to look at all the legal implications. All I want to say is that the fundamental correlation between this issue and successful enlargement lies in how we talk about it. The debate must be held in a spirit of mutual respect and with respect for everyone's suffering and different experiences. It must be held so that it heals instead of inflicting new wounds. It is precisely because of the tragedies which have marked Europe in very different ways that there is only one reasonable way forward, the way of reconciliation. That is what European unification is all about. Anyone in Europe today who wants to ensure that old wounds are not re-opened, anyone who wants to ensure that no future generation ever has to suffer what earlier generations suffered must stand for a common future, be prepared to look a truth which has many facets in the eye and hold out a hand to integration and cooperation.
Honourable Members, Parliament and the Commission are agreed: the efforts of the candidate countries to date and the results of the negotiations give us good cause to believe that we shall be able to bring one of the most difficult projects which Europe has undertaken in its whole history to an initial, important conclusion in Copenhagen. We are on schedule. The Spanish Presidency has performed exceedingly well and I should like to take this opportunity to thank the Spanish Presidency and Foreign Minister Josep Piqué and my old friend Ramón de Miguel for an unbelievably ambitious presidency. The Spaniards drove us hard - but they are allowed to do that and it is good that they did. That is what the Presidency is there for and the results were worth it.
As Ramón de Miguel has already mentioned, we have just returned from the latest round of ministerial-level negotiations in Luxembourg. At the end of this round, the state of play is as follows. We are now entering the final round with ten countries. The EU has common standpoints on all the chapters being negotiated, including all the chapters in the financial package, with the exception of agriculture, although in fact there is only one point here on which no agreement has yet been reached and that is the question of direct income support.
The fact that considerable difficulties have now arisen on this question comes as no surprise but they are coming to an end. It is a question of dividing the burden. I think we have to say in all honesty to the citizens of Europe that the enormous political and economic benefits of enlargement come at a price, as the Member States fully recognised in Berlin in 1999. Yes, we are being called on to demonstrate solidarity now and it is in our interest to do so. We need to discuss the costs of enlargement thoroughly, but then, excuse me, we also need to discuss the cost of not enlarging. The message which came out of Luxembourg last Monday has triggered insecurity in the candidate countries. There is no point in denying it. According to the candidate countries, they have been given a promise and they are banking on it. The promise is that, if they meet the conditions, they can accede. Obviously, delays can never be completely ruled out but be warned: we do not want any delays because the Member States cannot agree among themselves.
I should like to take this opportunity to add two brief comments. There are two arguments in the current debate, which the Commission cannot accept. The first is that we cannot conclude enlargement negotiations because we do not know what the financial impact will be post 2006. That is an argument that belies a very modest intellectual approach, because it applies to all European Union policies.
(Laughter, applause)
There is not a single European Union policy, the financial future of which after 2006 is already known to us today. I remember quite clearly what the Presidency had in mind in the first half of 1999 following the outcome in Berlin, namely the unification of the European Union on the basis of the financial conditions for enlargement before 2006. What I want to know is, if we were satisfied with the figures in 1999, why should we no longer be satisfied with the same figures in 2002.
The second thing I want to say is that the argument that direct agricultural payments - leaving aside for the moment whether you like them or not - are not a part of Community law, is one that really cannot be taken seriously. You just have to read Community law. It is there in black and white. Passed by unanimous agreement. If you say that direct payments are not a part of European Community law, you might just as well say the moon is blue. You can say it, but it does not change anything.
Honourable Members, 14 technical negotiating chapters have yet to be closed for the first ten countries we hope to sign up in Copenhagen. I am assuming that this number will be even lower by the end of the Spanish Presidency, by which I mean that we shall achieve our target of making sure there are no technical chapters left on the table for the final stage of negotiations. That will be a huge achievement. I am pleased to report that we managed to resolve one of the most difficult and perhaps most important issues in the entire process at this week's accession conference, namely the question of the closure of the Ignalina nuclear power station in Lithuania. I must confess I am somewhat surprised at public opinion in Europe. To see how much attention was paid to the Temelin nuclear power station in the Czech Republic, which is generally considered to be safe, and how little attention was paid to the fact that Lithuania has a Chernobyl-type nuclear power station which represents a danger to both Lithuania and everyone else, and a considerable one ?
(Interjection)
Yes, like Chernobyl, a Chernobyl-type nuclear power station.
(Interjection from Mr Cohn-Bendit: like in the Ukraine!)
Yes, but the Ukraine is not a candidate country and I have no opportunity to exert any influence on the Ukraine.
What we were looking to do here was to get rid of this Chernobyl-type nuclear power station during the course of the enlargement process. This is an incredible achievement on the part of Lithuania, because this nuclear power station is about as important to the Lithuanian economy as the automobile industry is to Germany. I think that Lithuania deserves a great deal of recognition for the courageous and far-reaching decision which it has taken in the interest of the whole of Europe and I for one am very, very grateful to it.
Honourable Members, we now need to clarify how many countries we can count on for the final round of negotiations in Copenhagen. This is also crucial for the chapter on institutions. The Commission will submit its appraisal of the situation in October, together with its recommendations as to which candidate countries we should be able to sign up by the end of the year, shortly before the European Council in Brussels. I expect that the European Council in Brussels will then take its decision on that basis.
The Commission will be guided in its proposal solely by the negotiating principles. There will be no political preselection. The only criterion will be whether or not a country really has met the conditions for accession. At the same time, we should also have clarified the financial framework and all the related issues by the time the European Council meets in Brussels.
This will ensure that negotiations between October and the beginning of December focus on the few outstanding issues, one being the question of the overall sum in financing. Once this sum has been set, dividing it up between the individual candidate countries and individual policy areas will be more or less a purely mathematical exercise, thanks to the excellent preparatory work carried out under the Spanish Presidency.
Secondly, and this is closely related to agreement on the overall budget, we need to consider the configuration and size of the budget mechanism already decided in principle under the Spanish Presidency. Thirdly, we must be prepared for individual issues in the agricultural chapter - I am thinking in particular of quotas and direct income support here - to remain on the table right through to the end.
The months of negotiation ahead of us will be hard work. But I am positive that, with flexibility and political perceptiveness, reasonable solutions can be found. But I should like to take this opportunity to state quite clearly that the conclusions of the European Council meetings in Gothenburg and Laeken cannot be interpreted to mean that the European Union will not agree on its common standpoints until Copenhagen; the conclusions of Gothenburg and Laeken can only be interpreted to mean that actual negotiations with the candidate countries will be completed in Copenhagen, so that, as the European Parliament hoped, they can accede in time to take part in the European elections in 2004.
Mr Ramón de Miguel has already referred to Bulgaria and Romania on behalf of the Spanish Presidency. I can confirm what he said. Both countries still need more time to meet the accession criteria. Which is precisely why they need a clear signal that they have not missed the boat in Copenhagen. The Commission will therefore submit proposals to improve and strengthen the accession strategy for the countries which will be unable to sign up in 2002. Where possible, we should push ahead with negotiations with Bulgaria and Romania and mobilise additional help.
Honourable Members, it is clear - as expected - both from the most recent progress report and from your resolutions that correct application is the biggest obstacle in the candidate countries on the road towards the Copenhagen criteria. In most candidate countries, the cause of these difficulties is rooted in their past and in the difficult transformation process.
Last year, the Commission proposed mobilising additional funds and announced action plans in order to provide better support for candidates. A report on the action plans on administrative and judicial capacities, adopted by the Commission on 5 June, will be tabled at the European Council in Seville. The report states quite clearly, without pulling any punches, which areas in the candidate countries still show signs of weakness which need intensive work in the future.
May I also say at this point, however, that the report also clearly states what complex and differentiated instruments for analysis, verification and control of administrative developments and legal practice have been developed in the candidate countries. No other candidate even came anywhere close in earlier enlargement rounds. Never have candidates been so thoroughly tested. Never before was a prospective Member State exposed under such a harsh light to the critical eyes of one and all. I think I can also say that never before has a future Member State been better prepared for its new role. Which is another reason why the current enlargement round cannot be compared with previous rounds. We are making very high demands.
This approach, however, has borne considerable fruit and has set standards in the candidate countries themselves. If we keep on working here, and the Commission has proposed that we do so to accession and beyond, it will have lasting effects which may even act as an incentive in the present-day EU.
I know that the Commission reports on preparations by candidates, on technical assistance, on institution building, on twinning, on monitoring and control instruments etc. are not of any particular interest to the public. But woe betide if we were to dispense with these efforts! In fact, the credibility of the entire process is at stake here. We want to be sure that all avoidable risks are pre-empted.
Apart from the negotiations and tasks which are the preserve of the candidate countries, there is homework which we still have to do. We still have to ratify the Treaty of Nice. We have known that for a long time. The European Council in Barcelona confirmed once again that the Treaty must take effect. But, unlike many observers, my money is on the Irish experience of integration, on Irish support for European integration, on the knowledge that the integration of Ireland has made development possible which nobody dared hope for thirty years ago. The point is, will the countries of central and eastern Europe be able to catch up as Ireland has done. That will be decided during the second referendum.
Nor must we lose sight of the fact on our way to Copenhagen that enlargement will bring important partners in eastern Europe closer to home. In future, the EU will border on Byelorussia and the Ukraine, as well as Russia. In a few years' time, we shall be neighbours with the Republic of Moldavia. It is the Commission's stated objective to make full use of the positive effects of enlargement and to further the development of democracy and the market economy in the countries destined to become our future neighbours and we have created the foundations for this by developing a strategic partnership with Russia and the Ukraine.
However the results of the last EU-Russia Summit did not only fill me with joy, mainly because discussions in Moscow on Kaliningrad were confined to the overland transit problem, a question which concerns not just the EU, but Lithuania and Poland also. As you know, Russia is calling for visa-free access rules; however, Poland and Lithuania have rejected this, as do Parliament and the Commission. The European Union will decide its final position here at the European Council in Seville. But I will say that the real problem of the geographical location of Kaliningrad is how the European Union and Russia can join forces to ensure that the situation in Kaliningrad improves and the area can profit significantly in the long term from the development of its neighbours. I would be delighted if we could start an intensive dialogue with Russia.
Nobody is indifferent to the public's opinion on enlargement. It depends on a great deal, on information, on presentation, on our ability to give convincing answers. We know that from our own political experience, which is why the Commission started a communication initiative, with the support of the European Parliament, for the Member States and the candidate countries alike, an implementation report on which will be presented to the European Council in Seville. But here too we must be honest. Commission, Parliament, Council, we can all do a great deal. But there is no substitute for the effort needed by towns and communities, regions and Member States, the economy and science, art and culture. Recent surveys have shown that there is still an information deficit on enlargement, which is why I urgently call on you to engage in conversation with our citizens, to answer their questions and allay their fears wherever this has still not been done. Our strategy is the right one and has already had impressive results.
The same applies to enlargement and European integration as a whole. We also have to stand up for this Europe outside the institutions. Risks and problems must not be swept under the carpet. But, the fact remains that the greatest risk to the future peace and security of Europe, which is what we all want, the greatest risk would be to miss this historic opportunity to unite our continent because our courage failed us at the last minute.
(Applause)
Mr President, ladies and gentlemen, I would like to thank the Commissioner and the Commission as a whole, but also the Spanish Presidency, for the very positive progress made in the negotiations in recent months. After talks with the future Presidency, I hope that the road map originally devised by this House can be adhered to, because the political will is there. I think that as Parliament, we must attach great importance to ensuring that appropriate pressure is brought to bear. As Mr Ramón de Miguel has rightly pointed out, a solution must be found in agriculture too, since there will be no chances later. There is no excuse for delays.
This also applies in many other areas which the Commissioner mentioned, such as institutional issues. We must put our house in order, whether this is achieved through the ratification of the Treaty of Nice or by other means. This is the homework which we have to do. Whether or not it involves a common position in the Council on agricultural policy, budgetary issues or institutional issues, we have an obligation in this regard. This must not be used as a reason for delaying the enlargement process, for this would meet with incomprehension in the accession countries. We cannot allow a further delay which is due to our own failings. Similarly, of course, we must assess the accession candidates by what they have achieved.
As things stand at present, we have thirteen candidate countries; we are negotiating with twelve of them, and ten have a chance of concluding the negotiations this year. In my view, we should thus be in a position to conduct the negotiations in a way which makes this possible. That means - as the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy makes very clear in its report - that we must not invent any new conditions, whether they are imposed either by the European institutions or by the Member States. The basis for negotiations is the acquis communautaire, not whatever else might be desirable. We cannot make additional demands. These can only be formulated in a political process which involves the future Member States; they cannot be a condition for accession.
Sometimes we must conduct our debates in this house in frank terms as well. When I look at some of the motions tabled by the Committee on the Environment, Public Health and Consumer Policy, they are all very commendable, like some of the other motions. I can even endorse them politically. However, they have absolutely no relevance to the theme of "negotiations on the adoption of the acquis communautaire". The only issue of relevance is the acquis communautaire. If the environment chapters are closed, for example, we should not reopen them because we think that a particular road or canal should not be built in a particular country, which is the thrust of some of these motions, if my analysis is correct. In my view, we ourselves should be precise, honest and coherent here so that progress is achieved.
By adopting this approach, however, this also means that the accession candidates must understand that each individual country will be assessed on its own merits to determine whether it is able to fulfil the conditions. We recognise that ten of them have the chance to do so. We also recognise that they are in a position to achieve the smooth functioning of the internal market, fulfil the political criteria and achieve legislative compliance with the acquis communautaire at the same time.
We will also, though, have to look very carefully at which countries are able to guarantee judicial and administrative compliance by 2004 when accession takes place. This is a key issue. On these issues, too, no political discounts can be granted.
We must ensure that this is accepted and enforced appropriately. In the same way, we have a request - for it can be no more than that - to countries which will be part of the first round. We would ask them not to take an 'I'm all right, Jack' attitude once they are part of the European Union. In other words, they must not take the view that the boat is full after their accession and possibly veto other countries which are scheduled to join in the second round. We should also ensure, in political terms, that candidates which are not part of the first round do not face additional hurdles.
The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, which is the committee responsible for this policy field, is deeply concerned about a number of problems. We see that in some areas, minority issues have still not been resolved. Corruption and organised crime are still major problems. We attach priority to compliance with the Schengen criteria, because it is also important to make clear to our own citizens that no additional insecurity is being created here. In my view, we must also recognise that Kaliningrad must not be a reason for enlargement to fail. However, we must also recognise that the sovereignty of Poland and Lithuania must be accepted, and that an alternative solution must be found, for I see the corridor option as being unacceptable for both legal and historical reasons. There are so many practical ways of satisfying Russia's justified concerns. I believe that here, too, we will find an appropriate solution, just as I believe, on a general note, that only Members of the European Union and the various accession candidates have a right to decide who should join the EU. This is my response to the Cyprus issue as well.
When we discuss issues of discrimination etc. in relation to enlargement, we must also ensure that it is made clear that all citizens of this European Union are equal. There must be no discrimination, either against nationals of EU states or against citizens living in the European Union. This is the only aspect of the debate about the Bene? decrees which interests me. Our task is not to examine the past from a legal perspective, but to ensure that no discrimination arises as a result of the current application of the law. I believe that this should be possible for a country under the rule of law, and if my reading of the Verheugen-Zeman paper is correct, I see opportunities to achieve openings and agreements here too.
Mr President, Commissioner, I support your positions on this issue wholeheartedly, for this is a matter of historical significance. I would also like to endorse what was said before. There is no attempt to use issues of history as new combat instruments in the European Union; instead, we must ensure that we learn from history to prevent the suffering, expulsions, murders and wars which occurred in the past from ever happening again, and we must capitalise on the unique opportunity afforded to us through the unification of our entire continent. From the Coal and Steel Community to European integration, the goal has always been to end the cycle of violence, not to settle old scores. The cycle of violence in Europe must cease once and for all. The objective is not to abolish the nation-state - the nation-state will retain its identity - but to water it down in such a way that it is never again able to wage war against others. This is why the legal order established by the European Union is our continent's future.
Mr President, I would like to thank the Council for the diligent way it has pursued this complicated dossier and most especially Commissioner Verheugen and his staff for the phenomenal amount of work they have done on monitoring the progress that has been achieved in the candidate countries. This has actually brought us to this debate here today. Without that effort, we simply would not be in this situation now.
On 6 July 2002 a very famous world sporting event will start. I refer not to the World Cup, the final of which will have been contested between England and Ireland long before 6 July, but to the tour de France. In many ways the enlargement of the European Union is comparable to the tour de France. If we were to look at ourselves now we would find ourselves at the last climb, in the mountains, with most of the gruelling race behind us and very much with the finishing line in sight, with the Champs Elysées in Paris waiting for us. We have some tough and difficult climbs to get through at the moment.
As anyone who has been on a bicycle knows: if you stop, it falls over. So now is not the time to stop. We have to keep moving forward. The message from my group is very clear, we must keep following that road map. It is a good road map and it will get us through this process. We must stick to the timescale that we have set ourselves.
My esteemed colleague, Klaus Hänsch, first raised in this House the date of 2004 as the date for the completion of the first new accession and we must stick to that date. We must allow no new conditions to be introduced. Questions of history are important but questions of history are exactly that, historical questions. Britain and Ireland joined the European Union at the same time, yet the Irish constitution at that time had a claim over British territory. That did not stop us joining this club together. Britain and Spain are still trying to resolve the question of Gibraltar that has gone on for three centuries. These are important historical issues but they are not conditions for accession to the European Union.
Those who use issues of history to try and create new obstacles on our road to the accession of new Member States of the European Union must appreciate the damage that they are doing to public opinion. I was in Prague recently where there has been a 6% fall in public support for joining the European Union just as a result of the debate over the Bene? decrees.
Both the Commission and the Parliament are doing their work. We will rigorously assess the case of each individual country to make sure that the tough questions are answered and that we do not shirk our responsibilities. When we say we agree to a new country joining, we will have done all the hard work so that our citizens can be assured that this is a safe accession that we can all agree to.
While I appreciate the work that has been done in the Council, I have to say there is a great worry within this Parliament that it may now be the Council that is starting to drag its feet. The Council often talks a good fight on many issues but sadly, in our experience it is often the Council that finds it the most difficult to take the final decisions.
While we understand and appreciate that many issues we tackle over the next few months will be very difficult, please do not let us delay. Do not try and negotiate, or re-negotiate, the common agricultural policy in the space of two or three months to get us to October and the Brussels Summit. Do not allow the xenophobes and the anti-Europeans to slow us down. And, for heaven's sake, do not let us turn around and start blaming you for not actually getting to 2004 on time. Working together, we can achieve this but I have to say in all honesty that we have worries at the moment about when the Council is actually going to deliver on this.
My one disappointment about the enlargement process is that the passion has gone out of it. At the beginning of the 1990s, we were all passionate about enlarging the European Union, particularly in the accession states. It has now become some sort of pragmatic, technical exercise.
We, and the people in the gallery here, ought to be more passionate and expectant about the enlargement of the European Union because it is a historical goal which we can all be justly proud of. We need to reintroduce that element so that from Galway to Gdansk and beyond we secure that reunited continent.
In 1990, Helmut Kohl and François Mitterand made a promise that we would have the enlargement of the European Union completed by the year 2000. We are failing singularly to do that. The finishing line is in sight, this time it is in Copenhagen. It is not Paris, but let us keep the peloton together. There are many candidate countries that would like to be wearing that maillot jaune, I think they are all wearing them. The important thing is to make sure we get to Copenhagen as a finishing line, not just another stage on our route to the successful completion of enlargement.
Mr President, I thank the President-in-Office and the Commissioner for a helpful introduction to this debate and I congratulate the rapporteurs for their good work on the reports before us today. I also take this opportunity to welcome to this House the parliamentarians from the Liberal family in the applicant states who are watching this debate from the gallery and have joined us to debate the issues this week. That parliamentarians from Bulgaria and Romania are here today is a welcome reminder that we are negotiating enlargement with 12 applicant states, even if the timescales for accession may differ a little.
Those of us from countries that were not founder members of the European Community remember only too well the anxiety and sense of expectation which surrounded our entry negotiations and the decisions to ratify our application. Coming from a country which had its application vetoed twice, I know of the enduring damage done to perceptions of European integration when a country is rejected. We should bear this in mind in assessing the current applicants. We must recognise that the applicant states have worked hard in recent years to reform their economies and consolidate democracy in order to join the Union. While we expect them to redouble their efforts in the run-up to and after accession, we must also reward those efforts. That is why Liberal Democrats insist that both the criteria and the timetable must be respected. We should not apply stricter standards than for previous enlargements, nor pretend that everything in our own gardens smells sweet.
Enlargement is a process of continuous assessment, not a one-off exam. There are hotheads and faint hearts on both sides who will seek to exploit difficulties in meeting the Copenhagen criteria. We must not allow them to derail enlargement. It is far better to overcome outstanding problems through the enlargement process. What is important to the health of a country is the direction in which its face is set and the screening of respect for human rights and fundamental freedoms must be an ongoing process, part of a wider scrutiny of all Member States - old and new - in a European Union with the Charter of Fundamental Rights at its heart.
Liberal Democrats deplore the abuse of enlargement negotiations to reopen old wounds and animosities. The infamous Bene? decrees are a good example of this. It serves no useful purpose to inflame tensions on this issue, which is why my group has tabled amendments to Mr Brok's report to seek to lower the temperature of the debate.
The refusal of four governments - including Mr Murphy's - at the General Affairs Council this week to reach agreement on a common position on agriculture stems in part from the inadequacy of the financing package agreed in Berlin. We are constrained to live within Berlin's limits, but if a deal is postponed until autumn - as some propose - this would jeopardise the prospect of admitting new Member States in time for the European Parliament elections in 2004. We support the Commission's proposals to phase-in direct payments but, as soon as enlargement is agreed, we must take forward reform of the CAP. We need to shift the focus away from the producer onto the consumer, from quantity to quality.
On the controversial issue of free movement of persons, I urge all Member States to follow the lead of Denmark, Sweden, Ireland and the Netherlands, which have said they will apply no restrictions to free movement. There are no rational grounds for believing that enlargement will be followed by the mass migration sometimes feared by our citizens. It is precisely these fears which we, as politicians, have to tackle head on. We have a responsibility to make the case for enlargement to our electorates and we must not shrink from that challenge.
The adoption of the report to be voted on tomorrow will give the green light to enlargement. The historic prospect beckons of a wider, stronger Union - a bulwark for freedom and democracy in an uncertain world. Let ours not be the generation which flunks this opportunity.
Mr President, Commissioner, ladies and gentlemen, no one, particularly not the Group of the Greens/European Free Alliance, is calling into question the historic opportunities linked to enlargement. It is exciting, it is fantastic, but this window of opportunity also implies a need to carry out reforms. If we do not do so for enlargement, we shall be placing Europe at risk. We shall run the risk of producing a chaotic Europe which will place enlargement at risk.
In addition, Mr President, do not tell us that the principle of direct payments to agriculture is fair, because it is an unjust principle and it must be reformed. That does not mean that it is not necessary to help farmers, but it means that we must have structural aid for rural development, that we must follow a policy of sustainable agriculture, something which we have not done for years. We failed to reform agriculture in Berlin. We failed. We failed to carry out the reforms. That does not mean that we are against enlargement, quite the contrary, but we must make the granting of aid subject to certain social and ecological conditions, which we are not doing.
That does not mean that we should spend less money. We had a financial framework in Berlin, and we reduced it. We could invest in the countries which are applying for accession, but we have not done so, because of the selfishness of the rich countries of the European Union such as Germany, France or Spain. Everyone says that they are in favour of enlargement, but when it comes to paying the price of solidarity, political selfishness rears its head. We are not telling lies here. These are the difficulties which you will come up against in Seville, the same difficulties that we encountered in Berlin on the subject of fisheries.
The thing that annoys me, frankly, is that everyone says yes to enlargement, but when it comes to paying the necessary price of solidarity, in other words the price of implementing reforms to the way in which the European Union functions, then we are much more pedestrian than in our historic, Sunday-best speeches. I do not want enlargement to be a political undertaking reserved for Sunday-best speeches, while on Monday, Tuesday, Wednesday and Thursday we pursue a policy which is opposed to enlargement. That is why I say, and why I defend the idea, that in the window of opportunity described by the Commissioner, there is no mention of the need to complete the necessary reforms of the European Union so that the enlargement of the Union to twenty-seven countries can be made to work.
That is what we, the Greens, are defending, because we are keen supporters of enlargement, and keen supporters of internal reforms to the European Union, so that enlargement can work. That is our task, and we have not yet completed it.
Mr President, EU enlargement is entering its crucial phase. The reports before us and the speeches by Members do not draw a veil over the unresolved issues, but do endorse the candidate countries' accession. Our group also supports this position. The current state of play in the negotiations and in the adoption of the acquis communautaire implies that there are no alternatives. Yet if we look at the quality of integration and the problems arising in the EU itself, it is possible to arrive at a different view.
My group, for example, does not believe it is right that, as part of the accession process, candidate countries are urged to join the NATO military alliance. This should not be part of the process, which involves accession to the EU and nothing else.
The EU sets conditions for the accession candidates which are not fulfilled by many of its own Member States. There is a tremendous backlog of reform in the EU. The willingness to show solidarity in the distribution of resources is far from overwhelming, and citizens' support for accession has recently been on the wane. Ascribing these problems to ignorance and a lack of transparency is, in our opinion, too simplistic. The citizens' debate on Europe which was called for after Nice has yet to take place in any meaningful way, while the burdens associated with the pre-accession adaptation process are becoming increasingly onerous.
The reports quite rightly call upon the candidate countries to adopt more rigorous anti-corruption measures. What is never mentioned, however, are the causes and sources of corruption, which is due, among other things, to capitalist privatisation and the growing social inequalities between a handful of increasingly wealthy people and the vast majority who face poverty and unemployment. The lack of impact of the Commission's strategic positions in the accession process is particularly apparent in agriculture. Anyone who warned early on that some of the elements contained in Agenda 2000 were quite unrealistic was criticised as a troublemaker, but the much-vaunted open 5% have negative and disproportionate repercussions on farmers.
Yet anyone who assumes that, with the exception of agricultural policy, the process of enlarging the EU by up to ten states has been resolved is naïve, in my view. Social inequality is present to a far greater extent. There is very limited willingness to show solidarity, and in many areas, the Commission's work is much too superficial and bureaucratic to do justice to the new demands of integration. A considerable number of key issues are unresolved, and what is required is a change of direction. I hope that this will be achieved in good time.
Mr President, there is no doubt that, between them, the Council and Commission statements and Mr Brok's valuable work have painted a full picture of the enlargement process and the progress of the negotiations with the candidate countries.
The concerns voiced here, however, although, it is true, expressed by confirmed believers in the historic importance of the enlargement process and strategy, relate to the apparent haziness of the situation surrounding the process itself. To be sure, almost all the candidate countries have put up a commendable performance in developing their legal systems and economies quickly. In any case, respect for the Copenhagen criteria and assimilation of the Community acquis - which, however, we feel should be interpreted in general terms - are compulsory. However, what we do not fully understand, less than two years off the first wave of entries, is whether the final decision will depend on practical results or whether it will be affected by the pseudopolitical, not to say paternalistic attitudes which have reared their heads, which are not indicative of the great overall willingness to cooperate which the Union ought to be showing.
Moreover, it is not clear what the result of the entry of - presumably 10 - countries in 2004 will be, in the sense that we do not know what impact the overspending on the part of four countries will have on the current financial planning and therefore on the treatment that will be reserved for the new Member States. Certainly, a sure response needs to be given at least with regard to the size of the Structural Funds commitments that will be set aside for them in the short- and long-term future, not least to give them time to find responses to the respective problems of social and economic cohesion which are emerging in some of those countries and develop an effective social and employment policy and a code of good practice for undertakings.
Border security, respect for minors, civil rights, the own-resources funding system and an effective judicial system are certainly extremely important, but it is equally important for each of the candidate countries to involve its citizens in the process, to provide them with the right information and to be able to convince them that it is worth making temporary sacrifices now as an investment for future prosperity, if this last is actually the object of the exercise.
The European Union is about to carry its title with far more justification thanks to its predominantly eastern enlargement. Along with the Brok report, we would underline the strategic goal of this historic process, namely a peaceful and prosperous co-existence of the peoples in our Continent.
I have already brought to your attention the fact that a primarily financial approach to enlargement does not do justice to its importance and character. Hence my appeal to the Member States not to raise any new obstructions in respect of enlargement. This appeal includes the demand to review the agricultural policy prior to enlargement. However, when a common position is adopted on the agricultural chapter, a fair prospect is required for both the candidate countries and the current net payers. Net receivers could show - more so than is the case at the moment - financial solidarity with the future Member States.
Paragraph 8 of the Brok report is being slightly over-demanding of the candidate countries. It is downright unrealistic to expect the governments in central and eastern Europe to have resolved the extremely complex Roma issue by the end of this decade. This, of course, does not detract in any way from the appeal for a liveable situation, where the Roma have their own responsibilities.
As we are now discussing the political criteria of Copenhagen, I should like to ask Commissioner Verheugen another question. Various radio stations in the candidate countries are indulging in hate campaigns against Roma and the Jews. Would you mind bringing this to the attention of the competent authorities? After all, the fight against racism, xenophobia and anti-semitism are core values of the EU Member States.
Mr President, the theory of enlargement should naturally be put into practice, for agriculture and in other areas, by the application of identical game rules in both old and new Member States, whilst at the same time managing the necessary transitions in order to avoid, in both old and new Member States, the destabilising consequences of the practical implementation of this historic political imperative.
There are two particularly delicate problems which arise with regard to agriculture. First of all there is the opening up of the markets of the West to the products of the East. This opening up has to be conducted industry by industry and country by country, as and when producers are in a position to place on the market products which meet the same quality and safety criteria as those that we already impose on our own producers. The second issue is that of the first pillar of the CAP, in other words market support and compensatory aid. Here it is necessary that the principles which govern the CAP, the aid and support which are justified by the environmental, social and health constraints and requirements which our farmers are bound by, should be applied, without discrimination, to both old and new Member States, as long as the latter observe the same constraints. How long will it take before they are able to do so? In other words, how long should the transitional period be? The Commission is proposing a totally uniform transitional period for all countries, as far as the timetable and implementing rules are concerned, which would result, first of all, in an extremely brutal and painful restructuring operation for those countries which have a large number of agricultural holdings. It seems to us, on the contrary, that this question should be answered on a country-by-country basis, taking into account the special situation and specific structure of farming in each country, as well as the social impact of their suddenly finding themselves in the CAP and the speed which is desirable, desired and bearable for each country's farming sector.
To tackle this problem solely from an accounting point of view, which is what certain Member States, such as Germany and the Netherlands, tend to do at present, shows a narrowness of approach which is dangerous to the future of the Union, because these are essential issues for the future and the equilibrium of societies in the applicant countries. The enemy of the Greater Europe of the future, Mr President, is the desire for uniformity.
Mr President, the reduced time allotted to the co-rapporteur means that I have to reduce the problem of the accession of Cyprus to a Shakespearian question: one State or two, that is the question. Obviously accession to the European Union is open to only one Cypriot State as far as international law is concerned. That means that the representatives of the two communities on the island will have to agree on a constitutional formula which will enable the new Member State to participate in the decision-making process and to assume all its obligations under Community law. Only a federal model, in other words the model which is recommended in the United Nations Security Council Resolutions, fulfils this objective. Any theories based on the existence of two sovereign States which would be linked together by a vague treaty of partnership rather than via a solid, democratic and freely accepted constitution, would give rise to fictitious and inoperable structures which would be unacceptable from the legal viewpoint.
We are now entering into the final stretch of the negotiation process. The current window of opportunity, the opportunity to resolve a forty-year old conflict, will close at the end of this month. I should like to emphasise here that it is precisely the European dimension which provides the opportunity to transcend the old quarrel about sovereignty. Jean Monnet said that in order to change the facts of a problem it was enough to change its framework. As the rapporteur, I hope that the negotiators will find, in the words of Jean Monnet, the inspiration for a final effort. If not, the Republic of Cyprus would be admitted by the European Council of Copenhagen on the same terms as the other candidate countries. Cyprus fulfils all the required conditions, and has now completed twenty-four of the thirty-one chapters of the accession negotiations. There is therefore no doubt but that it will form part of the first wave of accessions.
Mr President, ladies and gentlemen, since time is short, I should like to focus on just one issue which has been mentioned several times already today, namely the presidential decrees. In this context, the Czech Parliament's declaration of 24 April 2002 is helpful, since it states that the presidential decrees cannot be the basis for any new legal relations today. However, there is one issue which concerns us, and that is whether discriminatory elements still exist in current Czech law, such as an act dating from 1992 on the restitution of property confiscated from its owners under Communism, which makes the restitution of property contingent on continuous Czech citizenship. We must establish whether this provision conforms with European law. The same applies to what is known as the 1946 Criminal Indemnity Act. In addition to clarifying these and other issues, a number of other problems will arise even after Czech accession to the EU.
I am convinced that a clear signal from those who were expelled in 1945 and from their descendants would be helpful. This signal should make it clear that the property relations which emerged after the Second World War are inviolable, and should not be violated. If this signal were sent out, Czech fears could be assuaged, and people who are currently consumed by these fears could use their energies productively to prepare the Czech Republic for EU accession in 2004.
Mr President, I have been a member of this Chamber for seven years and am now making my last speech because I shall be a candidate for the Swedish Parliament this autumn.
The fall of the Berlin Wall and the reunification of Europe constitute the most important issue in my political work. As rapporteur where Estonia is concerned, it feels good to be able to note that, finally, we shall now soon be there. Estonia, which has closed 26 of 31 chapters, has fulfilled all the necessary conditions for becoming a member of the EU in 2004.
Estonia shows how quickly a country which has freed itself from a long occupation and has restored democracy has also succeeded in completely reorienting its policies and building up a strong, market-oriented economy with well functioning institutions.
The Estonian economy has produced fantastic results, and 4.5% growth is anticipated this year. The Estonian kroon has been tied to the Deutschmark and, subsequently, the euro for almost ten years. When Estonia joins the EU, I hope that the country will continue its work in favour of less bureaucracy and better basic conditions for businesses. Estonia also has a belief in the future and a capacity for change that are needed by the EU.
During the Swedish Presidency, the Social Democratic Government spoke proudly of its timetable for enlargement. We do not, however, build the EU with plans alone. Timetables presuppose action. That is why it is disgraceful that Sweden is now putting the timetable at risk and making enlargement conditional upon agricultural policy.
Agricultural policy is actually being reformed, albeit modestly, and it is important that there should be radical changes. As the Council representative pointed out, those countries which are now using the agricultural chapter to delay the work on enlargement are assuming a big responsibility.
There can be nothing more important than that the EU honour its pledges and that the last chapter in the reunification of Europe be written in Copenhagen this autumn.
I want to express my congratulations to all those who have the privilege of working in the EU's different institutions and to express my thanks for some very close cooperation in the course of the last few years.
Mr President, this report represents a politically significant boost by the European Parliament to the enlargement process. It is also a sign of encouragement at this crucial time when the Commission, the Council and the Member States, as well as the candidate countries, are preparing to open negotiations on the chapters which are most complex and which have the greatest budgetary implications. We cannot ignore the fact that the chapters on agriculture and regional policy and financial and budgetary considerations alone account for 80% of the Community budget. This was certainly what led the Commission prudently to propose a system of gradual implementation for the direct aid paid to farmers under the CAP and for the allocation of structural funds to the new Member States. We are in no doubt that it was similar reasons that led some of the current Member States to call for a thorough restructuring of the CAP as a prerequisite for reaching a common EU starting position for negotiations on the agricultural chapter.
If we add to this the - to us obvious - need to continue to uphold the policy of economic and social cohesion between the current Member States, because otherwise enlargement could conceivably exacerbate existing disparities within the Union, it is easy to understand the words spoken on this matter this morning as a warning by the President-in-Office of the Council, Ramón de Miguel. The planning stage is over. Where enlargement is concerned, real political planning has begun.
Mr President, the most significant landmark in Hungary's current political situation has undoubtedly been the legislative elections held in April. In a coalition with the Liberal Party, the Socialist Party achieved a victory which gave it 198 seats in Parliament, as opposed to the 188 won by the party of the previous government. It seems certain that the change of government will not affect Hungary's strategic objective of joining the European Union. The winning parties have always maintained this aspiration. Nevertheless, and bearing in mind the differences of opinion between the previous government and the election-winners on a whole range of issues, such as the Status Law, social dialogue and public procurement for example, the possibility of changes in Hungary's position on the accession process cannot be excluded, although I do not believe that they will jeopardise this process. From the economic point of view, Hungary is maintaining a viable market economy and its economic performance is one of the best in the region. Furthermore, Hungary has to date closed 24 chapters and has made more progress in negotiations than almost any other candidate country. On the chapter dealing with culture and the audiovisual field, I am pleased to see that the government and the opposition have finally reached agreement on the representation of parliamentary parties on the Media Council - covering radio and television - which means that we will soon be able to close this chapter.
Let us hope - and we do hope - that the shortcomings seen in the field of public procurement will also be remedied and that the rules of competition will, at last, be fully complied with in the areas covered by this major market. The announcement that anonymous deposits, even already existing deposits, are to be abolished, starting in the next few days, is also very much to be welcomed. The adoption of such a measure demonstrates the consistency of the Hungarian authorities' initiatives to combat corruption and money-laundering. It is this progress, of which I have given only a brief overview, and the trend that it reveals, which give us continuing grounds for optimism that the negotiations for Hungary's accession to the European Union will be concluded within the deadline that has been set and, consequently, that we will see its 22 Members in this House for the next legislature in 2004.
Mr President, the Member States really do seem to have forgotten that enlargement is a continuation of the historic project which began with the fall of the Berlin Wall. I share the Commissioner's view, and above all his concern, that it is apparently the Member States' failure to recognise their responsibility which is causing the project to founder. Have the Member States only just realised that these problems in agriculture would arise, and that a solution must be found, first and foremost, by the European Union? Do you really not realise that delays in the timetable are grist to the mill of nationalist forces and actually encourage their emergence in these countries? I therefore call on all the democratic movements here in this House, in the Member States and in the candidate countries to ensure that this major and historic project, which so many people in Europe have worked so hard to achieve, does not fall into the hands of election propagandists.
I have just had an opportunity to see for myself how difficult it was to fulfil the Copenhagen criteria item by item in Latvia. For historical reasons and due to the great efforts made by Latvia, it would be impossible to explain to the local population that Member States are not prepared to do their homework here. It is clear that the obvious deficiencies in European agricultural policy cannot be allowed to continue indefinitely without a reform. It is also clear that Europe needs a constitution. It is essential that this takes place in parallel to, and does not delay, accession. After all, it was the prospect of enlargement and accession to the European Union which gave the crucial impetus to the reform movements in Europe and encouraged them to embark on a course towards a democratic Europe.
Let me cite Latvia as an example. Although the majority of its political elite opposed this move, Latvia has amended one of its electoral laws and granted the Russian-speaking community an unlimited right to stand for election. This is accepted as a matter of course in our own countries. Yet in Latvia, this was a highly sensitive issue, just as agricultural policy is for us. So if Latvia can do it, why can not we? This comparison may not seem relevant to you, but it is relevant in terms of the candidate countries' expectations. What we expect from them are the qualities which we ourselves should be displaying, namely a willingness to move towards integration, and an enthusiasm for reform. Without constitutional reform and financial solidarity, Europe cannot progress. The tasks to be resolved must be resolved here. We cannot point the finger at the enlargement countries and tell them that they should be doing this and that if we cannot manage to do the same things ourselves. I would certainly recommend that Latvia's accession be planned for the end of 2002, for I am convinced that this country can resolve its remaining problems. The European Commission must also continue with the process of decentralisation and pursue policies which are close to citizens in order to shape this process successfully.
Mr President, I am optimistic and I am certain that what Commissioner Verheugen has repeated on numerous occasions will in fact happen and that, at the beginning of next year, the first accession agreements will be signed with the new Member States of the European Union in the Pnyx beneath the Acropolis, in the precincts of the church of the parish of direct democracy in which Saint Paul himself preached. I am sure that this new historic reconciliation, which is good news for all of us, will look to the future and that we shall all dismiss the atavism which has been flying around recently as a mere distraction of no importance whatsoever.
We have seen a great number of protagonists along the way. The twelve candidate countries, ten of which will join us next year, at least on paper, with the other two, I hope, following on a little later. Along the way, nations have woken up and governments have woken up. However, I should like to highlight the real efforts made by a number of countries. Cyprus tops the league of candidate countries. It has an exemplary economy, an exemplary democracy and its institutions operate in an exemplary fashion. And hopefully, all these developments will help forces which do not operate as positively as they might to resolve regional problems. Malta, that unique Mediterranean island, the only one left which will not be a member of the European Union for some time yet and which we need to treat with understanding and on its own merits.
Lithuania, for which I have acted as rapporteur. This country has forged ahead in leaps and bounds in resolving the problem of moving from a planned economy to a free market economy. It has made excellent progress on a great many issues. Taking a decision such as the one about the Ignalina nuclear power station which Commissioner Verheugen mentioned earlier takes a great deal of political courage, especially when you know the regional structure of energy networks in the area and how the economy depends on them.
There are two problems: first the usual problem in these countries, that is, agriculture. I trust we shall demonstrate the courage needed and the will needed to ensure these issues do not delay the enlargement process.
Secondly, the major political issue of Kaliningrad. Clearly, these political issues and other issues in Europe must not listen to the urgings of the past. They must listen to the needs of the future. In this sense, the political wisdom of the European Union will be judged in Kaliningrad; it must be true to itself but must understand that the historic reconciliation reached between the 15, between the 25, the 27 and the 28 countries has to be a factor in continuing historic reconciliation, a Europe of peace, cooperation and development for everyone. A Europe in which we feel at home.
Mr President, Mr de Miguel, Commissioner, ladies and gentlemen, having provisionally closed 22 chapters in the negotiation statistics - although this cannot be taken as the sole criterion - Malta has lost a little of its dynamism. Like all the other accession candidates, not only are specific chapters open, so too, of course, are the major areas of agricultural, regional and budgetary policy. However, economic development has been positive, and the budget deficit has been substantially reduced.
In terms of Malta's alignment with and implementation of Community law, Malta has made substantial progress as regards labour legislation and health and safety in the workplace. In the area of competition, further efforts are needed to strengthen administrative capacity. However, Malta is not alone in this respect.
What is also positive is that Malta has created a suitable legal framework for the development of investments and the restructuring of SMEs. There are still shortcomings in the environmental field and in preparing the structures needed to implement the EU's regional and agricultural policies. However, here too, the European Commission is called upon to respond to Malta's specific agricultural structure, which is based on small farms, its traditional taxation system, or the specific trade conditions resulting from its island status. We should also support Malta's claim to six seats in the European Parliament.
I hope that Malta's accession process will speed up again in the coming months, and that when the Commission's report is presented on 16 October 2002, Malta will be included as one of the candidates for the first round of accessions.
Finally, as the Chairman of the Delegation to the EU-Czech Republic Joint Parliamentary Committee, I should like to comment on the highly sensitive issue of the Bene? decrees. I welcome the fact that the European Parliament is pointing out that discriminatory provisions which conflict with the acquis communautaire must be abolished before accession to the European Union, and I hope that after the elections in the Czech Republic, this issue can be resolved in an objective way.
As regards the issue of nuclear safety, I would like to emphasise in particular that the European Parliament should maintain adherence to the closure dates for dangerous and non-upgradable power stations - not only Ignalina, but also Kosloduj and Bohunice.
Mr President, Poland has made great progress in its journey back to Europe, at the cost of great sacrifice and the risk of unpopularity on the part of its governments, which have determinedly pursued this objective. I regret to say that, in Poland, as in the other candidate countries, accepting compromises with Brussels, giving the impression of yielding ground, is seen as extremely negative, and there is now a price to pay for those who do so. Poland is paying this price with great European determination. In this regard, I would like to stress how important and useful the information campaign on accession to Europe organised by the Polish Government is proving to be, yielding excellent results. It could be used by other countries as a model.
I would also like to express my firm support for the Commission and the Council's refusal - Commissioner Verheugen mentioned this just now - of Russia's request for transit corridors from Kaliningrad. Those who are familiar with the history of Poland know what corridors mean for that country.
I would just like to express one concern in what is, on the whole, a positive picture for Poland, regarding what appear to be clumsy attempts on the part of the current left-wing government to influence, or rather to restrict the independence of both the press and television and the National Bank of Warsaw. I trust that the debate currently taking place in Poland on these two key institutions of any democracy will not result in decisions which mar the esteem in which this country is held in the world.
I will end by sharing a further concern with you, which has already been expressed by Commissioner Verheugen, namely that there is resistance to enlargement in the air. There is, in effect, something unhealthy in the air: enthusiasm is waning and the anti-European parties are gathering support everywhere. In my opinion, we really do need to redouble our efforts: it is our duty.
Slovakia has, over the past year, made considerable progress in the negotiations about EU membership, and this certainly deserves credit, also in view of the internal problems which the government coalition has faced in that country.
Slovakia is now, since yesterday, at the top of the list of negotiating countries, which is, given that country's past, no mean feat. But in the case of Slovakia too, preparations have not yet entirely finished. Judging from the schedule, a great deal of work will need to be done this year. Despite the optimistic note in my report, there are still points of criticism and points that will weigh heavily when this Parliament comes to reaching a final verdict. They are not new and concern in many cases other candidate countries too. They involve the fight against corruption which, in Slovakia, is still too widespread. They also concern improving the government's implementing capacity, a topic, in fact, to which this Parliament ought to devote a separate debate. In addition, the problems of the Roma should be tackled more swiftly. Also, an effective regional policy should be developed as a means of fighting excessive levels of unemployment in that country. Additionally, effective border control should be implemented in the framework of future Schengen cooperation.
For a number of these points, demands are high. We do not want perfection but visible progress towards an average level we have in the current EU. It is precisely the advocates of enlargement, to which, fortunately, also the large majority of this Parliament belongs, who have the responsibility of carefully testing the acceding countries at the end of the journey, on the basis of the criteria formulated in the past.
In September, parliamentary elections will be held in Slovakia and there is already a great deal of speculation about the outcome. It is up to the Slovakian citizens to decide, but as in 1998, these elections are, in fact, about Slovakia's future in Europe. I hope that the turn-out will be as high as possible, and I expect that the outcome will lead to the forming of a new government that will be able to work with the European Union in a manner that is just as positive as the current government.
Mr President, I feel that the Brok report provides an excellent overview and a method for future similar operations. With regard to the current operation - enlargement - the sooner it happens the better. The politicians of the new democracies, although in some cases the public rather less so, are under the impression that outside Europe it is darker and rainier, but many small, developed countries, including Slovenia, are wont to succumb to fears and see complete sovereignty as a way of constraining the globalising force of the strong and the economically aggressive. I hope that the Brok report will help to set them straight and convince them that they are progressing along the right road.
It appears that the general issues have already been dealt with and I would therefore like, if I may, just to focus on Slovenia. Ultimately, as far as Slovenia is concerned, there are two sensitive points in particular. Slovenia, considered to be among the best prepared candidate countries, is making every endeavour to complete the adoption of the chapters of the European acquis. In practice, however, the problems revealed are the same as those highlighted by other reports. In some sectors, the efforts are yielding the desired results, but there are delays in others. Ljubljana looks set to achieve the four Maastricht criteria on target, reducing inflation, and that is a considerable achievement. There seems to be a certain amount of progress in areas such as the computerisation of the land register and the privatisation of banks, particularly the privatisation of banks, which is an indication of greater openness towards other countries. The computerisation of the land register, on the other hand, should reduce the number of civil court cases attributable to denationalisation. The European Union has been urging Slovenia to speed up the procedures and make good the delays in this field for years now.
Brussels, for its part, understands Slovenia's concern that it will enter the Union under unfavourable conditions or even as a net contributor. The support for agriculture, which is not sufficiently long-term, does not provide sufficient reassurance. It would appear that Slovenia's argument that stable mechanisms need to be found for the Structural Funds, direct payments and so forth is falling on sympathetic ears.
Mr President, as a general point I would first say what a pity it is that we did not use this great opportunity of enlargement to introduce a lighter, less integrative approach to European cooperation, which would be less burdensome to all concerned. Instead we have the enormous weight of the imposed acquis, which grows by the day and significant elements of which are ignored even by current Member States, let alone the candidate states.
I would also hope that the enlargement report before this House will continue to make reference to all 13 candidates for accession. This will enable Turkey's progress to be addressed. I note Mr de Miguel's realistic but encouraging remarks with regard to Turkey.
Furthermore, the negotiations for a just, lasting and mutually acceptable settlement of the Cyprus question, which most of us so anxiously desire, are at a very sensitive stage. Both sides must be encouraged to make the necessary compromises to reach such a settlement.
As rapporteur for Bulgaria, I want to commend that country for the steady progress it is making towards EU membership, with its economic successes, its strategies for administrative and judicial reform, for more effectively dealing with the problems of its minorities, for tightening its borders and for fighting corruption. We now need to translate these strategies into more effective action which produces tangible results so that Bulgaria will be in a position rapidly to close all the negotiating chapters with a view to accession in about 2007 or 2008.
Such a positive outlook, backed up by what must be well targeted, well managed European Union assistance, would help sustain support for modernising governments and reformed public institutions in Bulgaria - support which is frail at the moment. We need to send a positive signal to Bulgaria with a clear road map for accession.
I welcome Commissioner Verheugen's promise of additional aid and a reinforced approximation strategy.
Mr President, Romania has made exceptional progress in recent months. The magnificent efforts by the Prime Minister and his team have created laudable results. NATO membership in Prague this autumn is now a certainty and the impact of that body of work on European Union enlargement will be wholly beneficial.
Romania now stands at the crossroads. It is a European nation, yet European standards and our fundamental values are still not fully adhered to by all levels of society. The government's strong fight against corruption is hampered by lack of financial, human and material resources, with the inevitable knock-on effect of a low absorption rate of EU funds.
Thus new methods are needed to boost Romania's progress in the coming months after the big bang. We must take new initiatives. It is imperative that the newly emerging political map of Europe, with its plague of unhealthy nationalism, does not threaten Romania's entry into the European Union. If the enlargement window of opportunity starts to close, I urge the Union to lead Romania more swiftly through the narrowing gap of full EU membership so that she is not left languishing on the margins.
Romania should be guaranteed early membership even if some of the acquis communautaire is not wholly complete. Surely we can find an entry date with the aim, say, of completing negotiations by the end of 2006. Surely that is within our grasp. Under Ceaucescu, many hundreds of thousands of Romanians showed incredible courage based on their deepest attachment to our core values of truth, freedom and respect for the human dignity of every individual.
I recall that in Bucharest in 1990 the main streets were dark, unlit and the only vehicles were driven by the secret police. Last week those same streets were alive and buoyant with a massive international trade with traffic jams, shops and offices, and the bustle of normal life. Romania's bloodless revolution has brought her through into the free world. She still has some way to travel to be with us here today but exceptional efforts surely deserve exceptional responses.
I congratulate the Commission, with Romania's people, the primary architects of the country's success, for bringing her to that level of integration today. I look for new thinking and creative achievements in the months ahead to give Romania the tools she needs to finish the job.
Mr President, ladies and gentlemen, from the Committee on Budgets' point of view, we want to send out two signals to the Council, the Commission, the European public and the accession countries today. Firstly, we want to make clear our desire to put the budgetary conditions in place so that enlargement can go ahead in 2004, involving up to ten candidate countries. Secondly, we want to make it very clear to the Commission and the Council that according to Paragraph 25 of the Interinstitutional Agreement and on the basis of Article 272, the adjustment of the financial perspective is undertaken on the proposal of the Commission together with Parliament and Council, namely with a qualified majority in the Council and, in Parliament, a majority of its Members and three-fifths of the votes cast. Let me add that everyone involved should work towards ensuring that the outcome is capable of securing a majority in both the current EU and the new Member States. This is a major challenge and obligation for us.
The original financial perspective contains an indicative financial framework, initially for six new countries from 2002. However, this framework should serve as a basis for the negotiations, so that the decisions taken in Berlin, Agenda 2000 and the acquis communautaire might be adhered to. Based on the plenary's decisions of September 2001, we greatly welcome the approach involving progressive integration in agricultural and structural policy, simply taking account of the pre-accession experience, budget discipline, and WTO rules, but also the candidate countries' own domestic situations.
We also welcome the fact that the agricultural subsidies available to the new Member States are to be increased to reach the level of 100% of direct aid by 2013. It is clear that if necessary, we must start discussing the European Union's development after 2006 today. Will the financial perspective be extended or revised? What will happen in agricultural policy and the structure of direct payments, rural policy, and society's new demands regarding international competitiveness and the WTO? Then there is the issue of introducing a comprehensive reform of the structural fund mechanisms due to the experience of absorption, the simplification of procedures, greater consideration of local conditions - all this is necessary.
I would like to take up what the Presidency has said: let us not overburden the accession negotiations, and let us stop and think for a moment. Taking decisions today for the period after 2006 also means anticipating the recommendations of the Convention on the future of the European Union. In my view, this is unacceptable.
The simplified model of direct payments in agriculture, and the concept of special financing arrangements via a Fund which is defined and managed separately from the Cohesion Fund, offering very favourable conditions to the new Member States, is the right approach. However, let me add this: alongside improved utilisation of structural fund resources in the accession countries, the possibility of phasing out the special conditions must also be discussed. In particular, we wish to endorse the comments made by Mr Verheugen in connection with aid to the new Member States, especially as regards improving administrative capacities and the closure of nuclear power stations, with specific closure criteria being a precondition for this aid.
New Member States will also entail new external borders. This means new partners on the EU's external borders, which will raise new issues concerning cross-border cooperation and the European Union's foreign policy. It has also implications for heading 4 of the budget, and we therefore wish to be consulted on these issues at an early stage. The provision of budgetary compensation to the accession countries through a lump sum on the expenditure side of the budget, which should be temporary and degressive, in order to prevent any new Member State being a net contributor during the first years, is something which we would certainly support. Naturally, the fact that the administrative costs may reach the upper limit stated in the financial perspective is a cause for concern, and we will have to look at whether we are in a position to abide by this limit by streamlining work processes and competences or whether we have to accept what the Commission has defined as additional costs of some EUR 500-600 million in this area during the first years.
Finally, I should like to mention one very important point. If there are any net contributors who believe that we should already be setting a framework for the period after 2006 in all policy areas, I should like to remind them that a new financial perspective, whatever form it might take, must ultimately be decided on the basis of unanimity. This makes it clear that in the future, too, based on the Commission's proposals for the enlargement process, we have the opportunity to maintain budget discipline while having a responsibility to achieve a balance in this negotiating process and find a solution which is in the interests of the current Member States but also takes account of the equally justified interests of the accession countries. Let us all get to work to achieve this outcome.
Mr President, ladies and gentlemen, the forthcoming enlargement which is the subject of our debate today naturally poses a unique challenge to the European Union. The number of Member States will virtually double. The EU's population will increase by almost 50%. What will not increase substantially, however, is the Gross Domestic Product of this new enlarged EU. It will only rise by about 10%. The prosperity gap between the current EU, with its fifteen Member States, and the accession states is enormous.
This enlargement will entail major burdens for us all. Nonetheless, we all agree that these burdens are immaterial in light of the historic opportunity afforded to us to unite Europe in peace and democracy and in political and economic stability. Yet already, many of our regions bordering candidate countries are experiencing a foretaste of enlargement. It is precisely these border regions which will face tremendous problems in the wake of enlargement. They will bear the brunt of enlargement for us all.
These border regions need our solidarity. We must help them to cope with this difficult situation. Certainly, not all the border regions are the same. Some of them are prospering more than others. Nonetheless, many of them have been in decline for some time. These regions have been on the absolute periphery for decades; indeed, from our perspective, they are almost at the edge of the world. It is not a particularly attractive situation, and this is reflected in the fact that many of them are still areas covered by Objective 1. They still have a major deficit compared with the EU average.
What are the key features of the situation in these difficult border regions? High unemployment, a lack of prospects and even resignation, the drifting away of young people, inner city decline, decaying villages in rural regions, and a resulting loss of infrastructure - for no one contemplates expanding the road network if it seems that no one uses it any more. These regions' loss of infrastructure, their loss of quality of life and their declining attractiveness and quality as a location for industry create a vicious circle. Then there is the competition from the accession regions on the other side of the border, which are quite rightly pushing westwards. It is a fact that the borders have been semi-permeable for a long time.
This is not necessarily a fair competition, for we all know that the prosperity gap is wide between these neighbouring regions on either side of the border. It results in major differences in the cost of living and in labour and social costs, as well as highly disparate environmental standards, which are likely to continue for some time. This situation substantially distorts competition. It is particularly difficult for small and medium enterprises in the trades and service sectors, which is why, in my report, I have focussed especially on support for SMEs in the border regions. Indeed, I would have liked to set up a separate budget line for this area in order to guarantee that the support genuinely reaches its target. However, I was forced to recognise that this was unlikely to be supported by a majority in this House, for of course it is quite correct that setting up a new funding instrument takes a great deal of time, and time is running out for these SMEs. They need assistance urgently.
I therefore abandoned my idea and agreed that the well-established, tried and tested funding instruments such as Interreg should be used instead. In the end, I also had the impression that the Commission recognises the urgent need for strong support to SMEs in these problematical border regions. We ourselves should also recognise the need for short-term transitional measures relating to the freedom to provide services and the free movement of workers. What is needed, please, is a gradual opening and a cautious approach.
Naturally, therefore, I do not support the amendments before us which dispute that these measures are necessary. Incidentally, it is also important to stress that we are focussing on our border regions very late in the day, and that the financial resources available are completely inadequate. This is described in my report as well. It would be unfair to use the lion's share of these meagre resources to expand the Trans-European Networks. These TENs are in Europe's general interest. They are only of limited benefit to the border regions. In the border regions, what is required are regional transport links and, in particular, cross-border transport services. There is virtually nothing available at present. The measures which we are now initiating through this Community action for border regions are really only a start, a first step.
Let us recognise that dismantling the existing deficits is likely to take several generations, and so further measures must follow. Of course, the border regions are now moving to the heart of Europe, and this naturally offers them great opportunities for the future. There is a chance for them to become a model of best practice for European regional cooperation, that is true, but this is likely to take many years. Until then, we must help them. Let us send out a signal and endorse this report by a broad majority in this House. Let us send out a signal to the citizens living in these difficult regions that we are not sacrificing them to the enlargement process, and that we are not abandoning them. Instead, we are taking them by the hand to progress together towards a positive future.
Mr President, after the fine proposals for our dream Europe, we must come down to earth to the bad news of Europe as it is at present. The report of which I am the rapporteur examines three annual reports by the Commission relating to the year 2000: the report on the Structural Funds, the report on the Cohesion Fund and the report on the Instrument for Structural Policy for Pre-Accession. If Commissioner Barnier, the Commissioner responsible for regional policy, were here, I would have read him what he said before this House during the year 2000, but he is not here so I will not bother with that.
The year 2000 was the first year in which the coordination of Structural Funds and Cohesion Fund interventions laid down by the 1999 regulations was actually implemented. In the light of the report by the Commission itself and both the annual and special reports of the Court of Auditors, we have noted that the simplification and speeding-up of implementing procedures for structural measures promised by the Commission in Agenda 2000 and implemented through the adoption of new regulations did not have any effect. As was pointed out, again by the Commission, with regard to the rates of implementation of the Structural Funds objectives overall, there were delays similar to those recorded in 1994. It was only thanks to the 7% advance and automatic annual commitment that it was possible to attain rates of implementation of 13% for commitments and 5% for payments. If we consider the objectives, Community initiatives and innovative measures as a whole, only 51.8% of the appropriations available for the year 2000 were committed, and that is without taking into account the situation of the new Community initiatives, which is truly unbelievable. Despite the fact that the Community initiatives were scaled down and simplified with the intention of making them more effective and were thus reduced to four - Leader, Interreg, Equal and Urban - the rate of budgetary implementation was zero for both commitments and payments, and no measures were approved. Furthermore, the guidelines for the innovative measures were not adopted until the beginning of 2001.
Clearly, these data induce us to raise the purely rhetorical question of whether the new programming rules really make it possible to ensure transparency of budget management and avoid liquidity bottlenecks. We cannot conceal our fear that the delays that affected the implementation of Structural Funds and Cohesion Fund resources in 2000 might jeopardise the attainment of the goals charted for the crucial 2002-2006 programming period, and that is without even considering the measures from the previous periods. We were surprised to learn that, at the end of 2000, 11 years after the closure of commitments and nine years after the final date for making payments, as many as 35 programmes from before 1989 were still open. Moreover, there were as many as 73 operating programmes from the 1989-1993 period still open too. What can we say? We note that the non-extendable deadlines and the threats of stringent coercive measures repeatedly proposed by the Commission were once again disregarded.
Moving on to monitoring and evaluation: in its annual report for 2000 and its Special Report for 2001, the Court of Auditors has detected serious shortcomings in the management and control systems of the Commission and Member States. The seriousness of the errors in intermediate payment declarations is the same as in previous years and the most frequent errors are similar to those previously recorded in various Member States.
Lastly, we agree with the opinion of the Court of Auditors that checks should meet internationally accepted standards, including provisions stipulating that those carrying out the checks should be independent of those implementing the project, which is not the case at present.
I will end with ISPA, which would appear to be the reason my report has been slipped into the enlargement melting pot. We note that the Commission committed approximately one third of the funds earmarked for 2000 during the first year of programming and we wish to see implementation stepped up considerably so as to guarantee full use of these resources, which are vital to the balanced development of the candidate countries.
Lastly, I am absolutely astounded that, in a debate on enlargement which includes a discussion on Hungary, not one Member has mentioned that, on 7 September 2001, Hungary appeared on the updated list of countries and territories which were not cooperating with the FATF, the Financial Action Task Force on Money Laundering, a group which is part of the OECD, which is a body to which the European Union itself belongs.
Fine, we did not realise what was going on in Hungary and we will continue to pretend that everything is going well and that our dream Europe will be better than the one we have today on which I have reported.
Mr President, ladies and gentlemen, before I come to the Sapard report in this related debate, I would like to say a few words about the enlargement negotiations. The Committee on Agriculture and Rural Development wholeheartedly supports the Commission's line in the agriculture negotiations with the accession candidates. We call upon the Council and especially some Member States to give their support to the course adopted by the Commission on agriculture.
As many of you are aware, I have been a fervent supporter of reform in the Committee on Agriculture and Rural Development for many years. I will carry on being one in future, and we are looking forward to the Commission's communication on this issue with great excitement. However, one thing must be clear: the reform debate must not interfere with the negotiations. No premature conditions must be set at this stage which might delay the accession negotiations. Conversely, of course, the accession negotiations and the accession candidate countries' demands which understandably arise must not be allowed to impede the reform debate. The two must run in parallel, but must not block each other. We feel that this is a very important point. Naturally, there is conflict: some Member States are not in favour of any direct payments, while the recipient countries would like to receive 100% - and let me say to the candidate countries that they will yet again have cause to be grateful to the Commission for its proposals.
On the issue of Sapard: while we spend our time arguing in the accession negotiations about the level of payments, we are failing to exploit the opportunities for pre-accession assistance that Sapard offers. We are pushing substantial amounts of money around as if we were a snow plough. Of course, there are reasons for this. I am not trying to apportion blame, but it is important to analyse the causes clearly and decide what else we can do. Of course, the decentralised management of the programme which we have opted for is a very demanding method of management. I am sure that money would have been paid out to projects much more quickly if we had had a centralised administration with management by the Commission. For sound and well-intentioned reasons, things were done differently. However, we must accept that we should have foreseen that these generous arrangements involving a decentralised structure and increased individual responsibility on the part of the accession countries were unlikely to achieve the rapid outcomes which were desired.
We hope that there will be a major step forward this year. Unfortunately, however, we cannot make up for lost time. This is why the Committee on Agriculture and Rural Development recommended to the Commission last year that since we have opted to manage the programme in this way so that it involves a learning process which will ultimately be of benefit to the candidate countries after accession, why not implement other elements of rural development which we have tried and tested in a European Union with fifteen Member States? Why not include a Leader-type programme, which we have christened INPARD? Now, of course, this proposal by the committee is being dismissed by the Commission, which tells us that we have run out of time and that we do not have the right legal framework. The Commission often uses these arguments when it does not want to adopt a particular measure!
It may well be the case that if we now motivate the organisations and local populations by offering them a Leader-type programme and encourage them to develop their own ideas creatively in rural areas, things will not really get off the ground until they are full members. Nonetheless, we would win some time if we try to involve them pro-actively in this way. What is more, this type of programme might give us an opportunity to channel all the money that has been lost - not down the Swannee, I would not say that - back into the Finance Ministers' coffers.
We are not happy with the situation, none of us, we know that. The Commission is not happy either since the Sapard funds have not been used in the way we wanted. Nonetheless, let us at least put on a spurt over the final metres so that we can see something for our efforts, and so that all the Member States - and there are differences between the accession countries in this Sapard programme - so that they experience the EU and so that the money which is urgently needed for reforesting around agriculture, and for slaughter-houses and dairies etc. can genuinely help them to attain the quality needed to make their products marketable in Europe. We must also make it clear to the accession countries that it is not only a matter of quality: once they have full membership, they must supply the EU market. We cannot make distinctions in terms of the quality of agricultural products depending on whether they are destined for the EU's internal market or for export. The excuse used by some candidate countries - that we should not get excited about it because they are not exporting to the EU at present, and are actually buying products in Ukraine and Russia - will no longer be relevant. We cannot accept it. This is why money and prompt assistance are needed. Money now being spent on Sapard and other programmes in the accession countries will save us money later when these countries are full members. Let us try and make the best of it!
Mr President, Mr President-in-Office of the Council and Commissioner, I believe that we should sometimes stop and pinch ourselves and reflect upon how privileged those of us are who are permitted to work on European issues right now. To unify Europe and finally incorporate the countries of central Eastern Europe into the European Union is the historic challenge of our time.
Sometimes, I see this as unreal because, for a very long time, I had got used to there being a dividing line running right through Europe, which would remain in place. Fortunately, it did not do so. Now, however, I feel that unification is taking an unduly long time, with many years already having passed since the dividing line disappeared. As Mr Brok said, there is no longer any excuse for delaying enlargement.
To provide their people with safe and nutritious food has always been an important ambition for all states. That is why agricultural and food policies play such a large role, both in areas of the world with surpluses and in those with shortages.
Agricultural policy is a knotty problem in the accession negotiations. The EU cannot reasonably meet all the wishes of the candidate countries. In the negotiations, we must, however, create a feeling of understanding and community within the framework of the EU's long-term economic and political commitments.
The Council (General Affairs) was unable to achieve agreement on the issue of direct payments. I wish to take this opportunity to state clearly that I do not support the Swedish Government's view, but am in favour of the Commission's policy when it comes to the phasing-in of direct payments.
One Paragraph of our report proposes that the Commission should provide help and support on the issue of Romania's and Bulgaria's continued work with a view to accession. I would therefore thank the Commissioner for having already begun by explaining that this should be done. It is very pleasing when we are agreed in our endeavours.
We are also addressing a number of points which may perhaps make the negotiations a little smoother. It is possible that the Commission has already come up with these ideas. Regarding the establishment of quotas and volumes, we believe that, within the framework of the quotas and volumes proposed by the Commission, account should be taken of the candidate countries' situation during the reference period, their production potential and their consumption trends.
We also believe that those countries which, for various reasons, have exposed their agriculture to a tough market in recent years should not be treated unfairly. In countries with low direct payments prior to accession, it should moreover be possible to provide the option of exceeding that level. I do not say that that should apply generally, because it is sensible not to allow any increase over and above previous levels. There should nonetheless be an opportunity and scope for discussion about the option of exceeding that level in those cases in which the economy permits this and in which competitiveness will not be harmed.
Given that the candidate countries are undergoing major readjustments, it would also be appropriate after a little while to review how the common agricultural policy is to be applied.
The President-in-Office of the Council is right in saying that enlargement is one thing and agricultural policy another. There are, however, connections, and we believe it is a matter of urgency for both EU and candidate countries directly to begin to discuss how a future agricultural policy might look. We are all aware that it must be changed, and such discussions would perhaps facilitate acceptance by the candidate countries.
I believe that the EU, in accordance with the discussions now being conducted at the World Food Conference and in accordance with the WTO's ambitions, has a crucial interest in being able to sell its food on a functioning world market. Hopefully, it will then be possible to exploit its production potential.
I want to make a recommendation to the Council and the Commission: negotiate with knowledge, sensitivity and love, and we shall achieve a good result.
Madam President, Commissioner, Mr President-in-Office, honourable Members, on 18 April 2002 the Committee on Women's Rights and Equal Opportunities adopted an opinion drafted by Mrs Dybkjær on the basis of the Commission reports submitted in November 2001. Unfortunately, Mr Brok's otherwise very important report does not include any of our proposals on the legal and social position of women in the candidate countries and, as chairman of the Committee on Women's Rights, I should like to express my committee's acute displeasure to the House. Naturally I hope that the amendments tabled by my committee on the subject will be adopted tomorrow.
In its opinion, our committee stressed that adopting the acquis communautaire on equal opportunities for men and women is a sine qua non to accession because this is a basic human rights issue. Institution building and strengthening institutional and administrative capacities in this area are basic prerequisites to full application of the European acquis. Equality of the sexes is a fundamental and integral part of economic, social and democratic development, which is why it must act as a guideline in the development and accession process.
In other words, the candidate countries must ensure that the acquis on equal opportunities for men and women is applied fully and effectively before they accede. As you know, the acquis communautaire on equal opportunities consists of nine directives on equal pay, equal treatment in the workplace, health and safety, work for pregnant women, parental leave, the burden of proof in cases of discrimination and equal treatment under social policy. We also feel it is very important for the candidate countries to develop or reform their judicial and administrative structures, in order to create the right conditions for applying the acquis communautaire efficiently.
The Committee on Women's Rights has of course taken account of progress already made by the candidate countries and has identified areas in which further improvement is needed. It is important, in our view, for the enlargement procedure to include the application of efficient measures to prevent and combat trafficking in women, prostitution, sexual abuse of children and child pornography in the candidate countries, given that many of these countries are still the countries of origin, transit and destination for international organised crime networks in the modern slave trade. In addition, problems persist in certain candidate countries as far as children are concerned, as a direct consequence of weaknesses in social protection systems. The Commission is called on to step up its efforts to wipe out all forms of violence against women as part of the accession strategy, in order to ensure that women's personal rights and dignity are safeguarded and, of course, to act as an incentive for improving children's rights and child protection.
We still need a broad programme of institutional intervention and economic support in order to incorporate the gender equality dimension in the economic guidelines for the accession process and counterbalance the negative impact on gender equality of privatisation and cuts in public spending. As you know, the transition to a market economy is exerting huge pressure on all aspects of employment in many of the candidate countries. We are particularly concerned about the adverse impact which this transition has on women, given that they are always the first to suffer from cuts in the budget in the areas of child care, education and the social protection systems which allow them to combine working and family life.
The Commission needs to promote suitable public and private investment in social sectors in the candidate countries, in order to make it easier for more women to enter representative institutions and the centres of power. There is a serious democratic deficit in this sector in all the candidate countries. This being so, we call on the Commission to tell us what has been achieved in the candidate countries as regards adopting the social acquis communautaire on equal opportunities. We should also like to know what progress the candidate countries have made in constructing the relevant framework over this period.
(The President cut off the speaker)
Thank you, Madam President, this 'debate' speaks volumes about the chasm between Europe and its citizens. While we know that there is little public support for enlargement, there is hardly a critical noise to be heard in this House. This confirms the impression that this is the umpteenth European project that is being forced through by a European elite instead of holding an honest, open dialogue with genuinely concerned people. Honourable ladies and gentlemen of the Council and of the Commission, these people are not only rightwing-populist and anti-European types, they are also ordinary citizens with real concerns.
In order to give this honest dialogue a shot in the arm, the Liberal Group is asking why the EU is granting asylum to people from countries with whom we are round the negotiating table? Either those countries are safe, in which case we should not accept any asylum seekers, or they are not safe, and they need to be taken to task over this in the framework of the political criteria. The Liberal Group is taking the asylum obligations arising from the Geneva Convention very seriously. We want a humane and just policy. How can we achieve this following enlargement? This is our question.
Madam President, today, we are once again discussing the imminent fulfilment of a very deeply cherished wish. Many realise this. Others prefer to speculate about uncertainty, fear and alleged dissatisfaction. More than ever, it is the politicians' responsibility not to pander to that populism. It is our task, and that of the media, to offer the people a true picture of reality, whether this is beneficial or not. Parliament and the Commission largely agree on the policy to be adopted. I would thank Commissioner Verheugen for his very committed speech. He has always approached this matter with due thoroughness, with a critical eye and with a great sense of responsibility for the European Union and for the candidate countries. This is how we as Parliament would have wanted it, and this is how it has been all these years. The evaluation of progress and of shortcomings in the candidate countries has always been clear and detailed. In the interest of the enlargement process, we have always said to our friends in the candidate countries that we want to see what their suffering is rooted in. We can use this knowledge in order to aim our policy effectively.
We would like to point out that a great deal is yet to be done in the area of public freedoms. This is only natural, on account of the rule of law being prioritised with good reason. A great deal of money has been, and still is being, pumped into improving the capacity of governments to enforce and apply their adapted legislation. In the recent Commission communication on administrative and judicial capacity, it is noted that a great deal of work still needs to be done. I would like to ask the Commissioner what the odds are of a timely completion of a necessary improvement and further development of the rule of law in the candidate countries, so that these can function effectively after 18 months to two years.
The Commissioner, particularly the Commissioner for Justice and Home Affairs, has an important role to play in the field of monitoring and guaranteeing the smooth running of things, also in future. In this area, a yellow card will probably be issued more frequently in future than we were used to in the past.
In my view, the idea of perpetuating back-door politics by appointing a high official for this policy in the Council is highly astonishing. I experience this as a slap in the face of the Commission and Parliament. What kind of example is this supposed to set for the candidate countries? Apparently, it is one of the Council's fondest wishes to avoid parliamentary control, certainly in the form of the capacity to remove a political official from office.
Finally, the idea of a referendum is frequently being mooted in a few countries. A referendum would possibly have been appropriate at the outset of the whole process, but then the surveys were so positive that nobody was ever in any doubt about the fact that the European citizen really wanted this enlargement, by way of paying off a debt of honour to Central Europe. A survey now would be very odd indeed, because that would give the impression that after this enormous amount of work - which, very often, was also very unpopular work - after compliance with all the requirements, it would be possible yet again to be faced with a 'no' from the Member States, based on a referendum which would be very difficult to interpret. This is why I think that we as politicians must find our way to the people, as we have always done, with the sense of criticism that we have always had.
Madam President, every line of the important opinion of the Committee on Citizens' Freedom and Rights, Justice and Home Affairs, drafted so courageously by Mr Oostlander and Mrs Berger, is a matter of concern and frustration to us. From the lack of the judiciary's independence from the government to the situation of minorities, from the limited access to justice, to crimes and acts of violence going unpunished, from religious persecution to discrimination against homosexuals, from trafficking in human beings to organised crime, police corruption and inefficiency at the borders, from the limited independence of journalists to the weakness of the judicial system, all of these are problems on which progress has been limited and almost imperceptible.
Europe cannot be held responsible for this, because this year alone, we will be spending EUR 1 billion on a fast-track approach to help the legal and administrative apparatus of the candidate countries improve these disastrous situations. As the Copenhagen doctrine established, in the field of freedom, democracy and human rights there can be no exceptions, transition periods or à la carte Europe. On these matters, Madam President, countries must either put up or shut up. Let us hope that they put up and do so in the best possible way.
Madam President, in the space of one minute I shall mention five points in order to remind the House of the position of the Committee on Economic and Monetary Affairs. The first point is our concern over the evaluation report which we asked for from the Commission, on the needs of the applicant countries with regard to general-interest services. Then there is the idea that in the case of the applicant countries we should regard their economic capacity with a certain degree of flexibility, taking into account the need to create in those countries the conditions for continuous and sustainable economic growth. Then there is our concern, again, about the campaign against money laundering and tax havens, which in our view constitutes a real preliminary condition for accession, as other speakers before me have already pointed out.
In addition there is the need to encourage these countries to have more regional cooperation, and finally there is the idea that the accession of these countries to the Union will make it easier for them to achieve the objectives pursued by the European Union.
Madam President, the Committee on Legal Affairs and the Internal Market is very pleased that the chapters on the internal market and the related chapters have already been negotiated successfully. In this respect, we can claim that the internal market already exists. However, we are still concerned about the shortcomings in the administrative and judicial systems in the future Member States. I would like to tell you something which I found out at the weekend in Prague, namely that the process of registering a foreign commercial company in the Czech trade register takes about a year - unless you are prepared to pay EUR 2000.
In the internal market, no gap should open up between rights and duties as a result of the failure to enforce environmental, social and consumer standards. We need fair competition, also in the enlarged internal market. I should like to thank Mrs Sommer for her report. It provides a strong impetus towards fruitful cooperation and cohesion at the interface between East and West in the border regions. Giving priority to SMEs is something we strongly support, and we hope that this will be implemented in forthcoming calls for proposals.
Madam President, ladies and gentlemen, my task was to draft a horizontal report on industry, external trade, research and energy for twelve candidate countries. That was difficult enough in itself. Providing a comprehensive overview of the report in just one minute now is impossible. I therefore draw attention to the short justification provided in my report. Anyone interested should have a look at it.
I should like to mention one issue which is very close to my heart, and wish to underline rather more pointedly than my colleague Willy Görlach that as I come from a region which has been part of the European Union since 1990 and has experienced a great deal of solidarity in the last twelve years, I have a very clear appreciation of the efforts made by the candidate countries, especially the Central and Eastern European countries, to become eligible for accession. What I would now ask of us all - from the European Union, especially the Council and particularly from two countries which have always been the driving force in this European Union, namely Germany and France - is to remove, as soon as possible, the obstacles which stand in the way of union with these countries and enable us, myself included, to conduct a European election campaign on both sides of the Oder and Neisse in 2004.
. (NL) Thank you, Madam President, I would also refer to my report and would like to specifically emphasise two points. The first point is the high level of unemployment in a number of the candidate countries. In Poland, for example, the employment figure is 19% and is not showing any signs of abating. This requires support for the most heavily affected areas and an effort by private investors, who should, at the same time, invest in training and in-service training. I would ask the Commission to throw its weight behind this plea too.
A second point is the fear among our own citizens of losing their jobs or of large flows of immigrants from the candidate countries. This should be removed. There are plenty of arguments. The candidate countries are enjoying strong economic growth and will be able to accommodate their own citizens. The average monthly income in the enlargement countries is rising sharply, and exports from our countries to them is rising more steeply than the import from those countries. Belgium, for example, enjoys an annual increase of 15%. Moreover, all the figures bear out that immigration to the European Union is restricted. Commissioner, you have done sterling work at the summit of entrepreneurs, and many statistics have made their way to the press. This is vital, because we must dispel people's anxiety. I would urge you to continue in the same vein for all these social issues.
Madam President, when you stand in a derelict asbestos factory in Poland and taste it on your tongue, when you hear a debate in Malta about how they dispose of waste on a small island made of hard rock, and when you stand in a yard in Bulgaria and see where the offenders with mental disorders are expected to exercise for one hour a day, you see some of the challenges that some of our European family have to meet as they seek to join the European Union and adopt our acquis.
Our Committee on the Environment's enlargement reports have highlighted concerns on nuclear safety, stocks of obsolete pesticides, food and feed safety, habitats and wild bird protection and human rights in mental health systems. We want to see compliance with the acquis, but we understand that the acquis has standards that we are all seeking to implement. We want candidate countries to have access to advice and support from specialists and funds available to us already as Member States to meet our obligations and we ask the Commission to ensure that we are not asking candidate countries to meet standards that our own Member States are failing to meet themselves.
Madam President, I was just about to impress the Commissioner, Mr Fischler, but unfortunately, he is absent at the moment. However, if all goes to plan, we can land a very big fish at the end of the year, which makes a change. In fact, the fisheries sector is ahead of agriculture in the enlargement process, which also makes a change. The fisheries chapter has already been closed with all candidates, albeit with some restrictions in the case of Poland and Malta. Nonetheless, here too, some positive developments are emerging now that Poland has withdrawn its demand for special rights of access, for example.
As a result of enlargement, the coastline will increase significantly in length and the number of actors in the fisheries sector will increase. On a day-to-day basis, we do not anticipate any major problems, but there may be some difficulties which we will have to take on board. In particular, there is a lack of more effective administrative structures, a standard register, effective controls, genuinely harmonised hygiene and environmental standards, and measures to tackle flags of convenience. However, we should be able to deal with these. I am confident, therefore, that we can resolve these problems and set a course towards an enlarged European fishing industry.
Madam President, my opinion dealt largely with the technical progress of the Commission's negotiations with the candidate countries on the relevant chapters, but it also called on both the Council and the Commission to redouble their efforts to raise awareness of public opinion. I wonder whether in their summing-up replies both Minister de Miguel and Commissioner Verheugen might refer to progress, as far as public opinion is concerned, and any further initiatives they have in mind. We all pay lip service to this - bearing in mind the referenda - but much greater practical application is required, in particular from the Member States, not simply from the institutions of the European Union itself.
I have three thoughts concerning action in the Member States. Firstly, further public platforms should be given to leaders from the candidate countries, not only political but also cultural leaders - writers, film-makers, and musicians. Secondly, the links between the institutions of civil society should be publicised. Thirdly, something should be done to overcome the collective amnesia which was imposed by the Soviet tyranny on western Europe, allowing us to forget the thousand years of cultural, political and commercial links which we are now in the process of restoring.
- (DA) Mr President, on behalf of the Committee on Women's Rights and Equal Opportunities, I should like to thank Commissioner Verheugen for his efforts in the area of equality. Every single time the Committee on Women's Rights and Equal Opportunities has spoken with the Commissioner, he has not hesitated to state that the 'acquis communitaire', if I may use that term, should also apply in that area. The Commissioner cannot be reproached for the fact that the 'acquis' was only introduced at the last moment in a long list of countries. It means, however, that I should like to call upon the Commissioner and his colleagues to continue to monitor this area so that we do not only consistently obtain the necessary facts but also ensure that the countries supply these.
To the President-in-Office of the Council, I should like to say that, in my opinion, the Member States have a special obligation towards women, for it is one thing for us to get the governments to accept membership and something else to get the people to do so. Women form more than half of the population, and what women in the candidate countries have so far had cause to note is high unemployment affecting women in particular. It is very important that attention be given specifically to the area of women's rights when we come to the next phase: that of convincing people that enlargement is in actual fact a good idea. I believe that the Member States have a contribution to make to this area and that they and the Commission together have a special contribution to make.
Madam President, the Committee on Petitions considers this report to be extremely important. Enlargement is the most exciting, difficult political challenge of this century and cannot just be addressed from an accounting perspective.
We need more political ambition and a less parochial, more global vision of politics. The quality of the European Union's politics must be enhanced too, and the Union must become more than just a large market. Only political stature can make us credible interlocutors in the western world as difficult processes of cultural, economic and, above all, judicial integration are developed. Small-minded, petty egotism will be of no help to us; conservatism is in danger of making us introspective and isolated, with serious medium- and long-term consequences.
The enlargement process is now underway. The slow, gradual adjustments that are being made in the candidate countries, as we have heard, must not just be encouraged but supported and not just at the top but with appropriate budgetary policies in a climate of solidarity and rigour and with a view to safeguarding development and peace, if we are to avoid the danger of Eurosceptic reactions.
Madam President, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has examined the financial framework 2004-2006 for accession negotiations proposed by the Commission and considers that, generally speaking, the Commission proposal is a balanced and realistic proposal. The needs of the candidate countries have been taken into account, especially as their take-up capacity will be limited during the first years following accession. Similarly, no call is being made on the present Member States to increase their contributions. Certain Member States maintain that this proposal is overly generous in the initial stages of negotiation and have countered by proposing that the amounts for which provision was made in Berlin for 2002 should be used for 2004.
This criticism is unfounded because, first, a more restrictive proposal would be rejected outright by the candidate countries. The danger here is that negotiations will be derailed and we shall fail to find any common ground by the end of the year. Secondly, it is estimated that the take-up capacity of the new Member States will be such in 2004 that we shall be able to give them far more resources than those for which provision was made in Berlin for 2002.
The present negotiations on enlargement should not be confused with other negotiations or endeavours to amend Union policies.
Madam President, we would stress that the principle of solidarity and economic and social cohesion must be the basis of the Community institutions' political action if it is to achieve the goal of a European continent based on shared values, and we would also like to mention the great importance our group attaches to the impending enlargement, to the pillar of economic and social cohesion and to the ever-increasing endeavours in the field of cohesion. We therefore feel that the proposal, already called for by Parliament, to phase in the Structural Funds and to introduce the Cohesion Fund in the new countries at a level of at least a third of the total allocation for structural measures is highly appropriate, for it will be a considerable contribution towards improving the absorption capacity of these countries which are, still today, effectively without genuine administrative capacities.
We have already, on other occasions, requested increasingly careful monitoring of the committed resources on the part of the Commission, and this is becoming still more urgent and pressing if we consider that prolonging access to the Cohesion Fund in this way to improve implementation of structural measures in the candidate countries must be seen as a completely new strategy and that it therefore cannot be understood to be a permanent facility. We therefore support Mr Böge's proposal to monitor the trend of improvements in Structural Funds implementation carefully, proceeding, where implementation is improving, to reduce the Cohesion Fund quota gradually. We hope that the problems encountered in the implementation of the ISPA, Sapard and Phare instruments, for example, despite the fact that the Funds were trebled as of 2000, can be overcome or, at any rate, diminished as the institutions are strengthened too.
I will conclude by saying that, while, on the whole, we welcome the Commission's action, we share Mr Böge's concerns and confusion regarding the financial perspective, which does not necessarily have to cover the 2007-2013 period if we take up the option of prolonging by a short period the current interinstitutional agreement and financial perspective.
Madam President, the border regions adjoining the future Member States of the European Union need our undivided attention now and even more after enlargement. Everywhere, especially in my country, the border regions are marked by extremely high unemployment and dying villages and towns. Young people are leaving because they see no future there. The only way we can halt this negative trend is to support those regions, modernise the infrastructure, create transport links and make small and medium sized enterprises fit to meet the challenge. Because it is they who create the most jobs.
If the EU and the Member States themselves encourage and support the border regions, which are suffering massive problems, and that help must include preventing low-wage dumping and unfair competition, then a sense of cross-border neighbourliness will grow and that will be to everyone's advantage. The historic task of enlargement must succeed. We have no alternative.
Madam President, on the subject of fisheries, this report does not carry out a detailed analysis of the overall advantages of the structural funds and of the amounts allocated for each programme, for example the management of fishing fleets, decommissioning, fish farming etc.
The Green Paper asks whether the FIFG has contributed to the sustainability of fish stocks or whether it has introduced a distortion into the industry. Have all the resources allocated to the restructuring of the fleet contributed to the creation of a fleet which has selective fishing methods, high-quality products and a maximum employment rate, or have they simply had the effect of speeding up the process of industrialisation, squeezing out the small vessels and turning them into large vessels, with all the social and economic consequences that that implies?
The Commission will have to try to answer this question during the current debate on the common fisheries policy.
Madam President, as many colleagues have pointed out, the pace of enlargement varies from country to country and month by month. It is no secret that the modernisation of the agricultural industries of the candidate countries is proving to be one of the most difficult issues. Clearly support under the Sapard scheme is of vital importance in assisting that process. However, the take-up of this and other schemes is patchy. Expectations in those countries are universally high. There is a continuing problem that these expectations may not be met, producing the inevitable political and social fall-out.
In the past months I have visited Poland, the Czech Republic, Slovakia and Hungary and once you get away from the main roads and railway lines it is easy to see how much has to be done. I share Baroness Nicholson's fear that the often superhuman efforts by the governments will not be met by flexibility from our side. May I urge that such EU operations are carried out with flexibility and tact and encourage the process rather than inhibit it.
Madam President, from the Committee on Industry, External Trade and Energy's point of view it is of course important, now that Sapard is entering its operational phase and money is actually flowing, that that money should be used for developing the rural environment and less for agricultural production capacities. I would like to mention just two key figures: one is the 15% of agricultural production in the candidate countries, and the other is the 50% of cultivated agricultural area that can be further capitalised. So it would be wrong to continue trying to improve production structures. It would be better to create alternative sources of employment in rural areas, either crafts or small-scale industries.
All in all, it is important that any possible expansion of production should not add to the already high levels of overproduction in our agriculture but that we should in that event find the right ways of developing craft trade and small-scale industry structures in the candidate countries' agriculture and rural areas.
Madam President, we in the Committee on Regional Policy, Transport and Tourism and in the Group of the European People's Party believe that enlargement is a worthy objective in itself. It must not therefore be used by the Council as a bargaining chip to obtain strategic positions which have nothing to do with the actual political process of enlarging Europe. It must not be a bargaining chip to obtain certain modifications of the agricultural policy or to resolve other problems, and I therefore congratulate the Spanish Presidency on having done such good work and I directly condemn those governments, with Socialist majorities, which are exploiting the enlargement procedure, which this Parliament and European society are very attached to, to obtain agreements on other issues which they have few reasons for, by trying to strengthen their case by making their position conditional.
With regard to the Turco report, which examines how the Structural, Cohesion and ISPA Funds were spent in 2000, I must repeat once again that the internal cohesion policy, the regional policy, of the European Union must not be changed as a result of the fact that poorer countries are entering. The internal cohesion between the richest and poorest regions and countries must be maintained, regardless of the fact that ten countries about to enter are clearly poorer.
I believe that more of the Community budget should be spent and it should be better spent, in that order, and we must continue to try to ensure that executing the Community budget is not an obstacle course. We must simplify the procedures and trust in the executors.
Madam President, ladies and gentlemen, we are on the verge of a really historic round of accessions. The European House can and will be extended eastwards. At the same time, a further southwards expansion will enrich the European Union with two beautiful and culturally valuable island states, Malta and Cyprus.
It will not surprise you, however, if I now discuss one of these two states, namely Cyprus. Cyprus is the candidate country that has made the most progress in adapting to the acquis communautaire. That has already been pointed out. We can therefore safely assume that Cyprus will be included in the first round of accessions and that the next European elections will also take place in Cyprus.
The question is: will all Cypriots, Greek and Turkish Cypriots alike, be able to take part in those elections? In other words, will the division of the island, which is contrary to international law, be overcome prior to accession? We want it to be. We hope it will be. It really is time that Europe's last divided capital at last became a living capital again and that Cypriots of both ethnic groups could live together in Cyprus in peace. I very much hope, as the President-in-Office of the Council has also made clear, that a political solution will be found by October at the latest.
The fact that direct negotiations are now taking place for the first time in many years shows that the accession process is having the catalytic effect we hoped for. I also hope that Turkey, which is also a candidate country, understands that a solution for Cyprus is very much in Turkey's interest and that Denktash cannot insist on a two state model.
It is in Europe's as well as Cyprus' interest that the solution should result in a state that is capable of acting and taking decisions at international and European level. Cyprus must speak with one voice. If such a solution is not achieved by October, then we must try to ensure that Cyprus' accession or membership acts as a catalyst for a solution, because the overwhelming majority of Turkish Cypriots want to belong to the European Union and they also want to be able to live in a free Cyprus after accession.
Madam President, now that enlargement is approaching, a lot of people are getting cold feet, and concern is growing in both the present EU and in the candidate countries. What we have all dreamed about and fought for over so many years - a unified Europe - is on the verge of being achieved, and there is nothing odd about the fact that the questions are accumulating.
In the candidate countries where referendums are to be held, a lot of people are probably wondering what they are getting themselves into. Many questions are being raised within the EU about costs and about how the EU is going to be able to function. Extremist parties are exploiting enlargement in their policies and playing upon people's fear of the unknown.
Political leadership is therefore required more than ever. The leaders of the candidate countries must resolutely continue with the required reforms before the negotiations can be concluded. They have done an impressive job, and a number of questions still remain. It is a question of never giving up and of being honest. A number of domestic problems will still remain following membership, for there is a life after the accession date too.
Those of us within the EU also have a big responsibility: to tell people about the huge importance of enlargement and about what is at stake. Who believed that enlargement would be cost-free? Clearly, enlargement has its price, but in the long term we are all winners. We must also prepare a reserve plan to cover the contingency of there being a 'no' vote in Ireland.
I believe the European Parliament has accepted its responsibility. We have stubbornly pushed ahead with the enlargement process, set a definite date for this and carefully reviewed progress. In the report we are now adopting, it is crystal-clear that we support enlargement, at the same time as highlighting a number of problems. We too have a responsibility to convince people of this historic task.
It is an historic opportunity to unite the whole continent. Together, we can solve common problems relating to environmental damage, crime, growth, security and the safeguarding of democracy and human values.
A short time remains, and I am convinced that the Copenhagen Summit in December will be an historic occasion and lead to the EU's biggest and most important enlargement so far. Enlargement is irrevocable and absolutely necessary. The alternative is chaos, uncertainty and a fatal division of Europe.
Madam President, Commissioner, Mr President-in-Office of the Council, we as the European Free Alliance are in favour of enlargement. This is not so much because we would like to have a bigger market, but because the European Union appears to be capable of guaranteeing peace and stability, albeit within its own borders, but not outside of those, unfortunately. It could serve as a model for conflict prevention, in other words, and we would like to see this model enlarged. Mr Brok and the co-rapporteurs, whom we would like to congratulate, have demonstrated in this report the enormous progress that has been made, but unfortunately, many candidate countries are still facing shortcomings in terms of administrative capacity and independent jurisdiction, but also in terms of independent police and independent media. Mafia and corruption still remain a curse. Many countries have regional differences in fighting these, for which no instruments are actually available.
We would draw your attention particularly to human rights and minorities. One of these minorities who live in abject misery are, of course, the Roma in various candidate countries. They often live in appalling conditions with poor housing, a high level of unemployment and low educational standards. Although plans are in preparation in most countries, the effective involvement of this minority often remains a problem. The positive regard for the Roma culture could be a key to the emancipation and integration of that community. Accountability of the Roma and their participation in the implementation of the projects which are set up by the European Union itself should be the norm. Furthermore, the Roma are, of course, a European nation without a state, and they are, as such, our joint responsibility. But other minorities too often experience a lack of appreciation and recognition of their identities. Their fate is often heavily marked by history. There are scars and wounds that have not healed. One of the consequences is the criticism of some of the effects which the Bene? decrees have had, to which also Commissioner Verheugen referred. Accession to the Union can offer minorities hope for the future in which borders become less important and peoples can join forces across the borders.
Finally, a whole host of small countries will be joining after the accession, and this will place the need for a new view of peoples without a state and regional participation in a new light.
Madam President, it was decided in Nice that accession negotiations must be completed by the end of the year so that, if required, the necessary codetermination rights can be exercised in the national parliaments in the course of 2003. In the complex documentation accompanying accession negotiations, the chapters on agriculture, finance and regional policy in particular have attracted a lot of public interest. People - by which I mean explicitly the citizens of the EU - are paying more attention to these things than ever before. At this point I would like to ask the Commission to give the Info-Points Europe, where they exist, more money so they can perform their current tasks.
The present proposal to phase in direct aids to farmers by 2013 cannot be the last word. This model is not convincing because it lacks sufficient justification. The European reference yield, only 2.96 in Poland's case for example, used as the basis for payment of direct aid is more than just an ugly detail. That is not the way to encourage viability and sustainability of agriculture in the candidate countries. My group believes that European agricultural policy cannot operate two policies in the long term. My group also wants to see the candidate countries' integration into the common agricultural policy organised in tune with those countries' specific macroeconomic trends with special attention paid to social needs.
EU enlargement can be achieved only by the EU, the Member States and their regions working together. Development of the border regions is particularly important here. All involved must intensify their efforts, but they need the close attention of the European Union and the nation states. The current programme of economic development for the border regions, amounting to EUR 245 million, is not enough. Its availability is tied to other flows into and out of the regions, placing an even greater burden on already weak local authorities. But the EU budget is not under such pressure. If the Council Presidency under Spanish Chairmanship is unable to agree a final figure for direct agricultural aids - because of impending elections as, alas, in Germany - then the last few months will be spent trying to catch up, and in my opinion there will only be losers.
Madam President, I shall deal with two main points in this question of enlargement. Firstly, I should like put on the record of this House that the Treaty of Nice needs to be adopted by all existing Member States of the European Union to facilitate the enlargement of the European Union by ten countries, which we hope to see in the not too distant future.
I would hate anyone to misunderstand or misinterpret the decision of the Irish electorate not to approve the Treaty of Nice, because the Irish population in general, even those who oppose the adoption of the Treaty of Nice, is in favour of enlargement. This House, as an institution, and the Irish people, need to guarantee that we can deliver on ratification of the Treaty of Nice in the short term. The Irish Government will therefore be proposing a declaration in Seville on traditional Irish military neutrality, which I hope will be approved by other Member States.
My last point is that, in our negotiations with the accession countries, we should not stand in the way of their progress towards the adoption of the acquis communautaire. We should not set up unfair barriers to their accession. When these countries join the European Union they will bring a new impetus, a new ideology, and a new belief in the vision the founding fathers of the European Union had of a Europe of peace, prosperity, progress and respect for Europe's diversity.
Enlargement is a great challenge that can only be met if all the players are ready. I regret to say that this is far from being the case at the moment, particularly in the agriculture sector. We want to integrate countries in which agriculture and exports are very important into the European Union, even though they have not to date adopted the Community acquis. The Sapard programme has effectively failed and its future prospects are slim as certain countries will be unable to fulfil their cofinancing responsibilities.
At the moment, the farmers are worried. Some of them, from both Member States and candidate countries, came to tell us this yesterday, and we must listen to them. The candidate countries are afraid that the process of modernising agriculture might destabilise the rural economy. They are opposed to the Commission proposals with regard to both direct payments and setting quotas. Farmers in the Member States cannot agree to seeing their products rivalled by products that do not comply with the same health or environmental requirements.
In asking for transition periods, the candidate countries have acknowledged their difficulties, yet what will happen if the objectives of protecting biodiversity and fauna are added to the agricultural constraints prior to accession? In this context, it is difficult to assess the success of enlargement. Exceeding the financial perspectives will not solve this. I ask you, what purpose would be served by favouring a timetable? Therefore, let us be sensible and take the time to create the conditions necessary for successful accession. By acting hastily, as is being proposed, we could ruin agriculture in both the Member States and the candidate countries.
Lastly, in Mr Olsson's report, I cannot support item 24, as I reject the idea of turning our farmers into gardeners and riding instructors, as it stipulates. Our smaller farms participate fully in and are essential to production diversity, supply and rural development. I think it is important, however, to emphasise item 20, which reminds the Commission of the need to develop other activities in rural areas.
Madam President, ladies and gentlemen, it is beyond question: there is no doubt as to the historic necessity of enlargement. It is coming, that is a fact, and it is good that it is. But it will not be a tragedy if we fail to stick precisely to 2004 as the accession date. It is the quality of the process that is crucial, not the tempo. The project's success must be assured. The report has many merits. But I wish it had shown more political courage and been open about the problems we face. I will mention two examples.
Firstly, there are no definite plans in place for financing enlargement beyond 2006. I think the practical constraints method is a dubious strategy. The public needs to know what to expect. They have a right to know. This is not an intellectually specious argument, Commissioner.
Secondly, at the heart of it, the dispute about the Bene? decrees is about the 1946 amnesty law. We cannot allow history to be misused as an obstacle to enlargement. But the amnesty law legitimises expulsion as an instrument of conflict resolution and expressly exempts crimes from punishment. That is contrary to the ethical foundations of the EU, the principles of the European community of values and the Copenhagen criteria. The Balkan conflict was about precisely the same thing: ethical and ethnic cleansing. Anyone who plays down this conflict of values does Europe a disservice. Right and wrong are indivisible and non-negotiable, whether in the past, in the present or in the future.
Madam President, Commissioner, ladies and gentlemen, in my opinion there is still a great need for information about eastward enlargement in the EU Member States. At least, that is what I find when meeting citizens at events in my constituency.
Today I would like to speak in particular about the challenge of agriculture and eastward enlargement. I would like to congratulate Mr Olsson on his very good report on EU enlargement and agriculture. How can the new Member States be successfully integrated into the common agricultural policy? That is a key question for most of the candidate countries and it is crucial because in the countries of central and eastern Europe agriculture accounts for a larger proportion of national income than the EU average. The same is true of employment in the economy as a whole. The accession of ten countries in 2004 will increase the agricultural area by 29% and the number of agricultural holdings by 74%. But the number of consumers will increase by 24%.
How can we best shape accession and integration in the long term? In my opinion, the countries of central and eastern Europe will and must press ahead with changing the structure of their agriculture. The European agricultural model where farmers have the twin tasks of producing in some places and caring for the countryside in others must be applied in those countries too. In my view, the high standards of hygiene in production and processing must apply from the first day of accession, otherwise European consumer policy will become a farce. Environmental concerns and alternative jobs in rural areas must be funded from the second pillar of the common agricultural policy. We agree that the Commission is taking the right approach there in aligning financial compensation payments gradually. If we allowed too much money in at the start, agricultural structures there would be ossified, and that cannot be the right way for those concerned either.
While I believe our citizens do not know enough about eastern Europe, I also noted during the hearing that farmers in the candidate countries, too, still have a lot of public relations work to do at home.
Mrs Keppelhoff-Wiechert, you have by far exceeded the time allocated to you. I hope that your fellow Members will not do the same.
Madam President, I wish to begin by paying tribute to Commissioner Verheugen, because it is down to his industry and determination that we are so close to grasping the prize of the reunification of Europe. Credit should be given to his efforts.
I should also like to echo his opening words in relation to Lithuania. The decision taken by the Lithuanian Government in relation to the closure of the Ignalina power station is an extremely brave one, as it is not in accordance with general public opinion in Lithuania, and illustrates just how determined the Lithuanians are to fulfil the EU entry requirements. They have moved at tremendous speed in order to catch up, and it has been very difficult for them. However, if accession were suddenly to disappear off the horizon, that decision by the Lithuanian Government and Parliament could well rebound on them and we could find accession moving further away and not closer.
It is vital to keep to the timetable and the road map. We must not allow that timetable to be eroded. If we slow down, some of the accession countries - for example, Hungary - will turn elsewhere, perhaps towards the United States rather than the European Union. Political movements that we see within the European Union could well mean that we will be unable to proceed if we miss the Copenhagen Summit deadline.
As Commissioner Verheugen quite rightly said: we must take advantage of this window of opportunity before it is closed. Or, as the late, great Elvis Presley said: "It's now or never, .... Tomorrow will be too late". History will not judge us extremely well if we fail to show the leadership and courage required at this moment. That is not to suggest that we should somehow weaken our position in relation to our demands on the countries. Each country must be judged on its own merit and keep to the criteria, in particular in relation to implementation and administrative capacity. Let us look at individual countries. The Czech Republic needs to reassure us that competition policy will be in line with EU competition policy and that public administration will be reformed. Latvia has to make serious advances in the reform of its judicial system and in dealing with corruption.
I welcome Commissioner Verheugen's plans in relation to Bulgaria and Romania, but we must also send out a message to Romania that it has to get its act together, otherwise it will seriously fall behind schedule. The Brok report should be a warning to them in relation to corruption and reform of public administration.
Let us not forget that we have to convince the people that enlargement is in their interests. We should stop talking about the problems of enlargement and remind people that enlargement is a solution to many of those problems.
Madam President, firstly I would like to thank the rapporteurs for their excellent reports. Enlargement is a huge political and historical event but it is also the biggest objective regarding development cooperation the Member States have ever committed themselves to. For that reason its success requires mutual cooperation and trust.
The Commission's proposals on financing enlargement are realistic and even rather shrewd. The new Member States need support; the principle whereby they immediately become net beneficiaries is the correct one, as it takes into consideration their solvency rating. Likewise, there is no intention to reduce the income of farmers in the new Member States but put it on a growth track. It is just as clear, however, that the financial burden of the present Member States cannot be suddenly increased. For that reason, phased-in implementation is the right way to proceed.
I wish to draw attention to one matter. The new Member States are attractive agricultural countries in terms of their natural conditions. The price of land is low in these countries. Rates of pay are 10 - 20% of the EU average, and the EU is furthermore intending to support up to 80% of investments in association with the Member State in question. For that reason my question relates to family farming. Does the EU intend to support industrial agriculture in the same way as family farming or is the intention to implement aid and modulations in one form or another that decrease with size?
Madam President, Commissioner, ladies and gentlemen, sometimes, it is time to dust down the old classic. A spectre is haunting Europe, the spectre of fear, the fear of enlargement which is trapping an increasing number of politicians in its power. Fear that enlargement will be too fast after all, or that it will be too costly after all, or both. Politicians across the political divide are starting to become anxious. Old and new arguments are being tabled, often under the guise that we now finally want to listen to the voice of the people, thus reinforcing the impression that many politicians do not know exactly what they have been doing up to now and are now starting to tense up right before the final exam. They tense up because they are starting to realise that they have done too little to convince their electorate that enlargement is very much a positive step, both for the inhabitants of the Member States and those of the candidate countries.
In this chorus of sceptics, a number of voices are becoming ever louder. One objection, for example, is that agricultural reform should be complete before we can enlarge. Let there be no mistake about this: reform is desperately needed. The common agricultural policy must be reformed. The European Parliament should continue to demand this, without any concessions. However, without enlargement, the reform of agricultural policy will not take place. To prescribe this reform now as a condition for approval of enlargement is tantamount to creating not a win-win situation, but a lose-lose situation. Who would benefit from this, except for those opposed to reforms and to enlargement?
Another argument which is heard increasingly frequently is that the EU itself should undergo internal reform first. This too is desperately needed, but please let us not resort to blackmail. It is unacceptable for the candidate countries to be taken hostage because we have not completed all our tasks. Here too, delay of enlargement means delay of necessary reforms. After all, these have never come about without extreme pressure yet.
I would like to quote another argument that is increasingly common these days, namely that human rights are being violated in the candidate countries. That too is true, let there be no misunderstanding about this. In those countries, the rights of the Roma and those of homosexuals, for example, leave a great deal to be desired. It is extremely important for this to be denounced. My group has been doing this for years; this is something altogether different from brushing problems under the carpet. But here too, it is true, and I am convinced of this, that these problems that are very much there can best be solved if those countries become EU Members and if they are not kept in isolation.
We are not bureaucrats, we are politicians. This is not about ticking a list and automatically giving a fail if five minuses appear on that list. We are in favour of weighing up the situation. What has happened, what needs to happen and what is the most demanding part?
Ladies and gentlemen, Madam President, we should all ensure that the completion of enlargement in the next few months does not lead to one large European coitus interruptus, because that would be wholly unsatisfactory.
Madam President, three points. First, enlargement is in fact an historical venture, but for a new Europe, not so that certain factions can rewrite post-war history. Any attempts to do so must be rejected; they are odious, irrespective of whether they emanate from the candidate countries or from members of the Union. I detected a great deal of anxiety in Mr Verheugen's speech; I only hope it will prove to be unfounded.
My second point is that we are negotiating with twelve countries. Does that mean Bulgaria and Romania have no further prospects of accession? Will their accession depend at some point on the veto of one of the present candidates? You said, Commissioner, that we have to give them some sort of clear signal, but what exactly? This lack of clarity pains me, as does the fact that nothing has been said about the accession prospects of the rest of the Balkans in the more distant future.
My final point concerns Cyprus. The Commissioner has asked for Turkey to exert its influence so that some sort of solution can be found. Who is it supposed to exert this influence on? What a pity Mr de Miguel did not meet the commander of the Turkish forces when he visited the occupied part of Cyprus. He might have been able to tell us more.
Mr President, I compliment Mr Olsson on his work and may I commence by again putting on the record my support, and that of my Irish colleagues, for EU enlargement. For the candidate countries of central and eastern Europe, the academic debate should be well and truly over. We must now proceed in a planned way with their integration. I compliment the candidate countries on their efforts to conform to the stringent requirements for entry. For some of them it has been, and continues to be, difficult.
From an agricultural perspective, Mr Olsson has addressed the challenge of enlargement in a reasoned and practical way. For me, integration depends on our success in fusing the agricultural economies of candidate countries with existing Member States in a manner that causes least disruption to both and in time provides for their full participation in the common agricultural policy. Anything short of that would undermine the principles of CAP that, by and large, have served European farmers and consumers well.
As we face a mid-term review of the Berlin agreement and the inevitable long term CAP reform, we must not allow the review to deviate from what was agreed in Berlin or to contemplate a move towards re-nationalisation of CAP in future reform. Farming in Europe as evidenced by yesterday's 15,000 farmer demonstration continues to be difficult. With the benefit of hindsight we have not in the context of world trade provided the degree of protection necessary for our farmers from the obvious unfair competition and market manipulation by our competitors.
With the completion of enlargement, Europe has the potential to be a dominant player in world trade. We will only succeed, however, if we are committed in the short term to supporting the European model based on family farming. I alert the House, not for the first time, to the serious threat to the survival of that model because of long-term uncertainty and the availability of alternative, attractive and more financially rewarding employment for young people who would in normal circumstances take up farming as a career.
Madam President, it is a measure of the ideological poverty of the European Union that anyone can, with a straight face, still talk about success and the CAP in the same sentence. As the common fisheries policy is widely acknowledged as having been disastrous, so too is the CAP.
The central fault of the CAP is that it is a common policy, and it is not possible to have one policy covering sub-Arctic Finland, the temperate grasslands of Cheshire, the wine growers of Bordeaux, the arid near-subtropical vegetable growers of Catalonia, or the sheep producers of the mountains of Greece, much less the highly populous Denmark which produces more pigs than people.
But the other major fault of the CAP is that it is an agricultural policy. As demonstrated during the foot-and-mouth crisis in our country, agriculture is an integral part of the rural economy. There is massive interdependence between farming and its rural infrastructure. Support one part without taking into account the needs of the other and you can create damaging distortions, which is exactly what has happened.
Enlargement would have been an opportunity to have started with a clean sheet, but it was missed with Agenda 2000's so-called reforms; and it will be missed again. Now the disaster is to be imposed on the enlargement countries. This you will have cause to regret.
Madam President, incoming members need to realise that their membership of the EU will not remove the great difficulties they already have in their agriculture industries. Farmers already in the EU are facing terrifying difficulties. In Northern Ireland we are going through a grave crisis. As a result of five increases, export refunds on skimmed milk have risen from EUR 0 to 650 per tonne. 55 percent of all our milk is processed as skimmed milk. Milk prices have plummeted to 14.5 pence per litre, a loss of 4 pence per litre for all milk producers.
Only a breakthrough into the export market can save us. Agriculture is facing catastrophe in Europe, both inside and outside this Union, and it should be at the top of the agenda in this discussion.
Madam President, I am delivering an opinion of the Committee on Agriculture and Rural Development on the Böge report, and this gives me a further opportunity to speak about the transfer of direct payments. The Committee on Agriculture and Rural Development welcomes the Commission proposal that there should now be some phasing-in of direct payments, but it also believes that this must not be allowed to stand in the way of a restructuring of aids in the upcoming reform.
We do not believe it will, however, because the 35% given leave room for manoeuvre. The report speaks of reaching 100% by 2013, but it does not say what reaching 100% in 2013 means. If the last reform had had the 45% modulation in the upper range that was once mooted, we would now have a difference of 35% to 55%. That would not be so great. We are therefore looking to the Commission to make proposals towards reform in the near future, which, as Mr Cohn-Bendit has said, will make enlargement both possible and stable. We also believe the proposal to make direct payments to semi-subsistence farmers is a sensible one, but we suggest this be raised from EUR 750 to EUR 1 500. That would entitle 5-6 ha holdings to the full compensation payment. In Poland that would be approximately 50% of holdings. So it includes the phasing-in, the social component. We can see there is room for manoeuvre here.
Something we particularly welcome and call for is greater investment in the second pillar when money is reallocated. That is money that is needed first and foremost in the candidate countries. It is palpably obvious that rural areas there need development. Commissioner Fischler, I am referring here once again - as I think Mr Görlach has already done - to the 'bottom-up' approach and to our Sapard programme in Leader form, where the Commission has so far stubbornly refused to underpin this with legislation. We say it is urgently necessary that civil forces in the candidate countries should also be involved in the work of these projects so that people will feel happier about the European Union and we can lean back rather more contentedly and calmly when they come to vote on it.
So I urge you once again, Commissioner Fischler, to get your bureaucracy moving. There are precedents. You only need to follow them. And we are always ready to help you.
Madam President, first I should like to congratulate the rapporteurs on their overall presentation of progress in negotiations with the candidate countries. However, we must also congratulate the candidate countries on the results of their efforts, from Cyprus for being at the top of the league, to Turkey on the constitutional reforms which it has started and which we must encourage it to continue if the Cyprus question is to be resolved and peace restored to the area.
Ladies and gentlemen, the announcements and positions we have heard reflect the commitment of all of us to the historic venture which the enlargement of the European Union represents. But we also have a vision of this venture as a humane, democratic and just venture for all the nations and citizens involved. This being so, we think it is very important, nay vital that we examine the issue of gender equality in the candidate countries. We need to promise to make this issue an accession criterion, not put it on the back burner until after accession. Similarly, we need to promise to assist with the policies and funds needed to encourage and facilitate reform in the candidate countries in this sector.
In its opinion, the Committee on Women's Rights and Equal Opportunities identifies the problems which women face today and the policies which need to be applied in order to wipe out discrimination in all sectors, so that more women are involved in shaping and making decisions on social, political and economic life. We should also point out that, where reforms are being introduced, suitable institutional and administrative mechanisms and the funds are lacking or the laws passed are not applied.
We need to voice these concerns and our commitment to promoting gender equality as an accession criterion in tomorrow's vote. This new European world which is being born also belongs to women and we must give them every opportunity to make a contribution to it and enjoy their fair share of the benefits of this joint endeavour.
Madam President, enlargement is work on behalf of peace, stability and civil rights. If the applicant countries were not to be included, Central and Eastern Europe could see unrest, dictatorships and large-scale uncontrolled migration start to emerge. Let us not forget how, for what appear to be insignificant reasons, racism, xenophobia, and discrimination can flare up in democratic elections in democratic countries, such as Austria, Holland and France. If we cannot effect controlled enlargement, with the approval of the people, there is a danger that we will see the Union rocked by extremist political eruptions. These may well be something even bigger than the current policy on immigration or questions of security.
I would remind everyone that we are admitting around 100 million people to the Union at one time. That is almost 30% of our present population. They will represent approximately 5% of the figure for GNP. Significantly poorer people will therefore be amongst us and also competing for jobs. To prevent the populist extreme right from rising any further it is vital for the new Member States to be admitted as members in a controlled way that benefits everyone.
Some very well educated people from the new countries will also be joining us. We shall be greatly enriched culturally. That will be important in a time of content production and an information-based economy. We shall also have to deal with a negative tradition: there is no great respect for the law everywhere as, during the time of the Soviet Union, it was interpreted arbitrarily. By the end of the year the candidate countries should have produced a report on the corruption and crime that exist there. The implementation of EU legislation must likewise be properly verified.
Finally, as a solution to the heated argument over Kaliningrad, I would propose that the Russians should go there by train. We have seen that before. The buses could also be watched. I would have asked Commissioner Verheugen about this but he has just gone to the swimming pool. Perhaps his advisor will take this question. Would that be all right? Many Russians are in favour of this idea.
Madam President, I want to highlight Paragraph 26 of Mr Olsson's report on agriculture and enlargement. It is a question of taking the initiative and holding talks with the candidate countries about what a reform of the EU's agricultural policy is to look like.
Having myself worked on the food safety package for nearly three years now, I have reflected upon the incredible degree to which the reform will affect each and every one of the candidate countries. It is important that they should be involved now and that they should be able to contribute to shaping the European Union and the policy they will in actual fact have to live with.
I am sure they all realise that the form of the policy that is to replace Agenda 2000 is more important to them than which cash subsidies they receive in the course of the year or two prior to the changeover.
Madam President, what is happening with the agriculture dossier in the negotiations for accession is a clear example of the insistence on pursuing a process of enlargement on the basis of a Community financial framework that does not guarantee the principle of economic and social cohesion, given that the financial framework of Agenda 2000 was only designed for six candidates - whereas there are now ten - with a per capita income of around 40% of the European Union average.
This situation affects farming, in particular, because of the well-known weaknesses of a sector which is important for employment and the economy of various candidate countries. The situation has a considerable socio-economic impact on the candidate countries, entails additional costs and also requires a revision of the financial perspectives in order to ensure that it is not the most badly affected or least developed countries that foot the bill. This is why dividing Member States into first and second class when it comes to aid is unacceptable, as are quotas that fall well short of their capacities and needs. The consequences of this situation would be an increase in unemployment and poverty - something we cannot accept. Rural development and the protection of a high-quality farm production system require a revision of the CAP and not the renationalisation of its costs, which would harm not only the farmers of those countries but also the farmers of countries such as Portugal, whose system of farming is more vulnerable.
Madam President, I fully agree with the rapporteur that the package of measures from the Commission is a first step towards tackling the specific problems of the border regions, because we are taking a step back into the past, when the current borders of Member States were in many cases inside the old Austro-Hungarian and Ottoman Empires.
Though the Regio projects cited by the rapporteur as good examples to be followed might be of some help, it is clear that a broader approach is needed to the specific problems of some of the border regions. We have to be aware that, as was previously emphasised by Mrs Maes, 'border regions' is often a euphemism for national minorities.
Madam President, the financial and budgetary consequences of enlargement must be debated in the light of the fact that we are facing a moral imperative and an inalienable political priority, because this project of living together goes beyond the fields of business and finance.
The difficulties do not come from the Spanish Presidency or from the Commission or from this Parliament. The Spanish Presidency has kept to the road map and is making every effort to unblock the unsettled matter of agriculture and to leave the timetable clear, in order to comply with the timescale proposed in Gothenburg.
As has been pointed out, the countries that put obstacles in the way of a consensus to adopt a common position will have to explain why enlargement should take place not according to the established timetable but at a speed dictated by their interests.
At these times, we must clear away doubts and help change a negative attitude, which is strongest in those countries which, right now, are blocking agreement in the chapter on agriculture and calling into question direct aids for agriculture, either through attempting to clear the financial horizon beyond 2006 or by questioning their inclusion in the Community acquis.
The proposal which Parliament supports, following the Commission's line, and which is contained in the Böge report, is balanced, complies with the acquis and is compatible with the budget ceilings set in Berlin. It includes highly positive aspects, such as support for the phasing-in model for including the new Member States in direct aid payments, remembering that they form part of the acquis, and the phasing-in of the structural operations, but this must be compatible with an effective absorption capacity of the new Member States.
A few years ago, Madam President, the Eastern European countries were totalitarian dictatorships with planned economies. The changes that have taken place are so profound that we cannot allow ourselves to paralyse this march towards freedom just because some wish to ensure a reduction in their contribution to the Community coffers after 2006.
Mr President, Mr President-in-Office of the Council, Commissioner, enlargement of the European Union is for me one of the greatest challenges of the next few years. I agree with the Commissioner that we should not get cold feet now, simply because we now have the difficult chapters to negotiate and each of the members and candidates are of course defending their own interests with vehemence and conviction.
We should not lose sight of 2004, because the new Commission starts work in 2005 and the new commissioners from the new Member States would already have to be represented here by then. Whether there will be a 'big bang' - as we say - with the ten familiar countries, we do not know, but we should not cherish the hope, either, that we will be able to conduct several mini-rounds in the next few years. A bold step must be taken in 2004. At any rate, that remains our objective.
Of course it would be easier for us if we had already implemented many reforms. But I do not see that as a major problem, because the fact that we are faced with the great task of enlargement may perhaps even result in reform, especially of agricultural and regional policy, being carried through with greater vehemence. I do not see any contradiction here.
Have the candidate countries now satisfied all the criteria? As we see it, there is certainly still a lot to be done. In many countries transposition of the acquis communautaire is still far from adequate. Deciding things is one thing, putting them into practice is another. Many countries still have discriminatory rules regarding origin and gender, but that can be dealt with. Poor use is sometimes made of financial resources. But I also recall that even after accession my country, for example, did not take up and use all the financial resources it could have had from Brussels. We should not apply over strict criteria here. Something needs to be done about the promises concerning the environment, especially about the restructuring and closure of nuclear power plants, but some good progress has also been made.
With good will, all these problems can be overcome in the months ahead. And I want to expressly say that I do not regard history, which in many cases was one of conflict and not of commonality, as a reason to block enlargement. If, on the one hand, the nationalists there are can see that the expulsions after 1945 were a consequence of the terrible Nazi dictatorship, and if the others recognise that today, I stress today, the expulsion of minorities as happened by the consensus of the victorious powers after the Second World War, is no longer consistent with our present understanding of minority rights, then this question, too, does not stand in the way of enlargement.
Finally, we will not move forward without compromise. If, as sometimes happens, the EU Member States demand that the candidates fulfil all the criteria and that they reach the level of the Member States one hundred percent, or if they sometimes go even so far as to demand that they do better than the Member States, then of course enlargement will fail. It will also fail if the candidates demand to receive the full extent of all support measures right from the start. But we want success, success in 2004, no failure and no delay.
Mr President, while fully supporting the accession of Cyprus, I question whether the Union is trying hard enough to bring about a settlement of the dispute. The minister says that he supports the UN and is monitoring the talks, but why is he not offering the services of the Council in trying to broker a solution? Why are the Commission and the Council blocking the opening up of trade with the North? It is only the pro-active involvement of Europe that will assure the two sides that Union membership profoundly and radically changes the context of their mutual relationship. Conflict resolution should be at the centre of the Cypriot accession and the Union should prove itself far more creative, and even ingenious, than it has been so far.
Mr President, the enlargement of the Union is a political project. The states that have applied for membership will start to say from the beginning of autumn that the terms and conditions of membership suit them and at that stage the process will be unstoppable. The EU will then have to yield to the terms imposed by Poland, the last country to resist acceptance.
As for the question of financing enlargement, many net beneficiaries might feel that they are the ones that are having to pay for it. The amount they receive in net benefits from the Union will fall. In fact the budget frameworks for the years 2007 - 2013 should be drawn up while the enlargement negotiations continue so that they are aware of the situation before the decisive decisions are taken. The Treaty of Nice makes that difficult, of course, as certain net beneficiaries saw their demands for unanimous decision-making accepted at Nice.
In connection with enlargement, the insistence that Ireland should hold a new referendum on the Treaty of Nice is putting unreasonable pressure on that country and clearly shows how undemocratic the EU is in its attitude to small Member States. All the necessary regulations can be recorded in the accession treaty and to Ireland we send our friendly greetings: no means no!
Mr President, enlargement is our way of demonstrating our solidarity with eastern Europe, Malta and Cyprus, which will soon be members of the European Union. As regards Cyprus, which the previous speaker mentioned, I should like to say that the faster Turkey understands where Europe stands today, the more it will be able to help, not just in resolving the problems in Cyprus, but with its own European prospects. The universe is not conspiring against it; on the contrary, sometimes Turkey itself undermines its own European prospects.
Now, one specific European Union policy which illustrates the solidarity of the richer with the poorer is obviously the policy of the Structural Funds, which apply to both present and future Member States. So, to turn to the report by Mr Turco, and may I offer my congratulations to Mr Turco, what I want to say is that, clearly, the current Member States were slow getting started in 2000 - it was mainly the Member States which were to blame, although I do not entirely absolve the European Commission - and Community initiatives are even slower getting started.
As regards the pre-accession instrument, the ISPA, unfortunately this too has been slow getting started, although we must admit that it strikes a balance between measures on transport and measures on the environment. However, what we must bear in mind is that the ISPA is not just a funding instrument, it is a way of familiarising these countries with the European Union's way of thinking. So, as far as funding is concerned, whether we are talking about the Structural Funds or farming, we must demonstrate our support for those who are shortly to become members of the European Union by being generous up to a point; however, they too must do what they can, not just in taking up the funds but in making the best possible use of them.
Mr President, I should first like to thank both the Presidency and the Commission. In my opinion, they have both done a splendid piece of work over a long period. I find it very encouraging that the timetable for the negotiations with the candidate countries looks as if it will be kept to, so that the negotiations concerning ten countries can be concluded by December under the Danish Presidency. The candidate countries have made a great effort to comply with the Copenhagen Criteria and implement the EU's regulations. One crucial thing is now missing, namely a strengthening of the administrative capacity or management structure so that the legislation can also responsibly be put into effect. I would again praise the Commission for its action programme for developing administrative capacity. In my view, this has been a big help to many candidate countries.
The ten candidate countries will probably be ready, but rather more doubts can be entertained about the EU's own preparedness. I think this is cause for concern, not because of either the Commission's or the Spanish Presidency's handling of the matter but because we are in the grotesque situation in which the Fifteen have still not been able to reach agreement on a common position regarding the issue of direct aid to agriculture, and the divisions between the EU countries are particularly striking in this area. Until such time, furthermore, as there is a common position, we must stick to the Commission's proposal in the area of agriculture, which I should like, moreover, to applaud. It is a sensible and very balanced proposal which can also ensure that the competitive situation for both Polish and other farmers is fair and just, without the EU's funds drying up in the course of a few years. I think it is also right constantly to emphasise that enlargement and the forthcoming agricultural reform should be kept separate. In my opinion, it would be an historic mistake if the candidate countries were to be turned into hostages of the Member States' own internal disagreements.
I have great confidence that the Danish Presidency, together with the Commission, can take over the issue and that, jointly, they will do their utmost to remove the remaining sticking points so that the dream we all have of a Europe characterised by close cooperation can become a reality.
Mr President, it has been gratifying in the course of this debate to note Parliament's overwhelming endorsement of enlargement. The circle from Copenhagen to Copenhagen is about to be closed. If you come, as I do, from Copenhagen, the delight is naturally that much greater. Nor, then, shall I conceal my pleasure at coming from a country which, according to the opinion polls, is the country which puts enlargement highest on the agenda. It is encouraging to hear from Mr de Miguel about the considerable progress that has been made during the Spanish Presidency. We must express our thanks for the significant contribution that has been made, just as we must thank Commissioner Verheugen for his tireless efforts.
We have also heard about the hurdles which remain and which must be overcome: agricultural policy, Kaliningrad, the Cyprus issue and the Bene? decrees. The question is, whether the Netherlands, Sweden, Germany and Great Britain are to be added to the list. Do not allow them to stand in the way. Let us not lose this historic opportunity to reunify Europe for the sake of freedom, peace and security.
Like others, the Danish Presidency too has a three-word motto or slogan. It is 'enlargement, enlargement, enlargement'. After today's debate, it could be Parliament's agenda.
Mr President, I would like to start by congratulating Mr Böge and Mr Brok and the other Members who helped to produce these reports. They are important reports with which I identify. I have also listened with great interest to what Mr de Miguel and Commissioner Verheugen have said.
I would like to focus on the factors which might have been slightly overlooked. One of these is the approval of the Irish referendum; we must endeavour to work out what might happen in the future. If it is not approved, which I am sure nobody wants, we cannot tell the candidate countries, after all their efforts, that it was just a joke.
This is undeniably an historic opportunity for Europe to be reconciled with its past. It is clear that a response needs to be found in any case and it is right that we reflect on this.
The other factor is the cost of enlargement, which should be compared with the cost of not going through with enlargement. Anyone who thinks that enlargement does not involve higher costs has quite frankly not done his sums properly. Clearly, we also need to make the public understand the reasons behind some of our decisions. The issue of upstream decisions, with which our citizens are quite unfamiliar and to which they are largely opposed, was mentioned just now, and rightly so. Here, however, greater effort may be needed on the part of all the European institutions, not just Parliament and the Commission, for it is unthinkable that enlargement should be reduced to merely the opening or closure of a set of dossiers. It is a decision that must have the backing of our fellow citizens but it is an opportunity which we cannot consider rejecting if we genuinely want positive developments for the future.
Mr President, first of all I must say that the goal of enlarging the European Union is as fundamental as the goal of deepening it. In this respect I agree entirely with the report drawn up by Mr Brok, whom I congratulate.
In any case, I want to focus on one of the candidate countries: Bulgaria. In my view, Bulgaria has been approaching the process of joining the European Union very seriously since political stability was achieved with the last elections. I must therefore state that the Bulgarian authorities are making a great effort to continue in the right direction with the enlargement negotiations and the country's specific adaptations so that it can become a European Union Member State within a timeframe that is both convenient for Bulgaria and possible for the Union. We all want this timeframe to be as short as possible, although, as we say in Spanish, 'the sun is not hurried by early risers'.
Nevertheless, I want to emphasise certain aspects that worry us. First, the social aspect: of course the Bulgarian economy has to adapt, but it must be done by keeping the basic principles of social cohesion, such as the fight for equality and against unemployment, poverty and marginalisation, to promote jobs, benefits and social security.
On the matter of the environment, we highlight the need for all units at the Kozloduy nuclear plant to be closed down by the appropriate dates and also for the Bulgarian Government to make a firm commitment to environmental protection.
Lastly, we urge the government to remove all legal obstacles that still allow people to be marginalised, because of their sexual orientation, for instance. It is unacceptable that articles like Article 157 should still be in force in the Bulgarian legal code.
Mr President, Commissioners, ladies and gentlemen, for me the year 2002 is one of the most decisive and historically significant years in the development of the European Union. As the European Parliament, we want to make a full and complete contribution to peaceful enlargement. Negotiations of individual chapters are making good progress in many fields and the Council presidency is really making every effort to get formal negotiations with the candidate countries concluded by the end of the year.
The agricultural chapter is one of the biggest topics for negotiation and along with regional policy and budget matters certainly one of the most difficult areas. For me, one of the most important points is still the much criticised question of phasing-in the countries seeking accession. But I fully support the Commission proposal concerning phasing-in. Particular attention also needs to be paid to ensuring that the acquis communautaire is actually transposed into practice. Only products that satisfy the same requirements as those of the EU Fifteen must be allowed on to the internal market. The quota system must be maintained as an important instrument of control for that.
I would also like to stress how deplorable it is that such slow progress is being made with setting up Sapard payment agencies. So far, they have been set up in only seven candidate countries and regrettably only a small amount of the funding has been disbursed since Sapard was implemented in the 2000 financial year. We must do more to encourage the new Member States to create the administrative conditions necessary for adequate financial management for decentral administration without losing sight of the targeted nature of the aids.
On the other hand, I am glad that the Commission is aware of the difficult situation in the border regions and is investigating the socio-economic situation in those regions. I personally welcome that very much and would like to say in conclusion that a common Europe can only come about through intensive cooperation and that the European model of agricultural policy must also be safeguarded for the future.
Mr President, Commissioners, ladies and gentlemen, I speak as someone who is involved with setting the Budget, and people in that position sometimes have the feeling that they have to start by saying very clearly that we, too, who are involved with the financial side of enlargement, are in complete support of that enlargement. We know it is not only a question of money; it goes far beyond that. It is a question of peace on this continent, a question of standards, a question of security for the people who live all over this continent.
If we are to meet a challenge as great as the one before us, we must not only have the political will, but we must also ensure that the policies we make are backed by those for whom we make them, namely the people. That means they must have confidence, and confidence exists when they have the feeling that things are also being handled in a proper and orderly way when it comes to funding these issues. In that connection we must say that this enlargement will demand something of everyone. Those who dream of advancing without any difficulties through landscapes in bloom fail to understand the matter.
We want to subject the financing of enlargement to very precise tests, which means that we are not issuing any blank cheques for the acceding countries, but we do not want to set up any hurdles either. We very much welcome what the Commission has proposed. In the matter of the structural funds, one of the areas where most expenditure is made, we are pleased that it has followed the approach taken by Parliament and intends to adopt a Regulation similar to what we are doing with the cohesion fund in order to make it easier for the candidate countries to absorb the funds. But we also say very clearly at this point that this model is a model for transition. We will not be creating a cohesion fund here that, in the future, will give rise to another model or to another fund that will then never run out but, insofar as it is possible to move over to the normal structural fund, that is what we shall have to do.
In the area of agricultural aids we support the Commission. We agree that the rural areas should be seen as targeted units. We also believe that direct aids are now part of agricultural incomes and that up until 2006 there is a simple model that can be funded, is clear and that we can also support. For the time after that we shall have to give thought to how it is to look. There are no blank cheques today, because we know the financial framework only up to 2006. At this point we can guarantee full support. After that, it will be necessary to think again. But that also demands something of those conducting the negotiations. We will give them very critical but constructive support.
We take a similar position on foreign policy. Anyone looking at future developments in external aid must count on things happening that cannot be foreseen today. As an example I will simply mention Kaliningrad. Here we shall of course also be subjecting the European Union's external aids to very critical scrutiny, but we are very much convinced that this is possible and that, here, too, we will be able to make progress accordingly. Citizens can be assured that between now and 2006 there will be no discernible problems. For the time after that there will have to be proper negotiations. All who sit round the table carry a heavy responsibility. As a Parliament we will have a part in deciding how things will move forward, and we will be looking at that very closely. But we will also be following these questions very positively because we believe that European Union enlargement is the task of the future to which we must apply ourselves, where everyone must know where we are heading, where we must first talk about how much we are prepared to pay, but we will always take a constructive and positive attitude, as we have up until now.
Mr President, Commissioners, ladies and gentlemen, I am going to talk about the administration of the EU structural fund, something which is more than in need of improvement. This is not only in the light of enlargement, as the 12th Annual Report on the Structural Funds 2000, the Cohesion Fund and the Instrument for Structural Policy for Pre-Accession shows, as the rapporteur has rightly said, that there is substantial underutilisation of commitment and payment appropriations.
Despite the lowering of targets, concentration and simplification of planning, take up of the new forms of intervention for the structural fund planning period has been much slower than was intended and was desirable. Even if EU Finance Ministers are currently pleased at every euro that is not spent at EU level, since it eases the burden of the EU Member States' net payments in the short term, they are economising in the wrong place because EU money is urgently needed especially in times of rising unemployment. The reasons for the difficulties must be sought both in the Member States and in the EU Commission.
In some cases there is a shortage of suitable projects. Not infrequently the problem is the necessary cofinancing. But appreciable administrative bottlenecks are also a reason why the Member States are unable to take up funding. According to the Annual Report 2000, not one intervention was approved in connection with the new Community initiatives, and as a result 0% of the budget plan was implemented in this area. That is atrocious! In future, the Commission must ensure that the new planning period starts on time and it must insist that the Member States do their groundwork early. On the other hand, the Commission must also intensify its scrutiny of the implementation of programmes and inform the European Parliament in good time of all irregularities found.
Mr President, Commissioners, ladies and gentlemen, it has been pointed out several times today already, and I can only emphasise it, that the advantages of EU eastward enlargement naturally outweigh the disadvantages and that many will gain from it. But there are also problems and we cannot disregard those problems if, as Mr Walter has just said, we want to take the citizens with us.
That is particularly so at the interfaces of enlargement, that is the border regions. Many border regions are already marginal areas with large structural deficits. It is for that reason that we cannot leave those regions alone. That is why, among other things, we have Community action for border regions, which I consider to be a very good instrument. The main section relates to transport. As we also made clear in the Sommer report, we must give regional transport a central place in that. It is not enough only to invest in TENs, because it is not only about ways from Warsaw to Berlin or from Vienna to Prague, but it is also about ways from one small town over here to another small town over there.
This brings me to the second key area mentioned in this Community action, namely support for small and medium-sized enterprises. Cross-border trade is a necessary step. There is now a pilot scheme that has at last got going and I hope it will be a great success. But we will only be successful if we simplify the application procedures and if we get better coordination between support instruments, for example between Interreg and PHARE-CBC. I also want to stress here that we do not need any new instruments, but that we should optimise the existing ones.
Finally, we must also give some thought to whether we cannot increase the proportion of cofinancing in one corner or another. Instruments like Community Action really have European added value. In border regions, people come together. They may work on one side and live on the other. This is where they can get to know each other and learn from one another. That is why we should do all we can to assist this process.
Mr President, I am speaking specifically about the Turco reports. I agree that they represent a damning indictment of the management of the Structural, Cohesion and ISPA Funds. It is simply not acceptable, for example, that there are many programmes dating from the 1980s and 1990s that have still not been closed. Likewise, no disbursement of funds has been made under programmes such as Urban, Interreg or Leader in the year in question. As the report implies, this has been nothing but a catalogue of errors. Recent reports by the European Court of Auditors and OLAF have revealed substantial holes in the Commission's accounts. OLAF alone has investigated cases with a value of EUR 144 million this year. Where has all this money gone?
It is now essential that the Commission starts to act with more financial probity, in order to retain what remains of its credibility. In view of the fact that 35 programmes from 1989 are still on the Commission's books, nine years after payments were due to finish, it is imperative that suitable measures are introduced now to bring projects in on time and on budget. Therefore, the n+2 principle should be rigorously applied across these funds, so that the European taxpayer is not left to foot the bill for projects which run on over their funding deadlines. Similarly, Member States are not blameless in this funding fiasco. It is amazing that reportedly over EUR 100 billion remains unspent, due in large part to lack of action by national governments. The UK is one of the worst offenders in this respect. I am appalled that, for example, less than 5% of available EU funding had been taken up in my own region at the beginning of the year. These funds are not and should not be infinite. If neither the Commission nor the Member State can get their act together, they should be returned to where they belong - the pockets of the European taxpayer.
Mr President, ladies and gentlemen, I am taking the liberty of speaking here in response to the problem of asylum seekers from the PECO countries. I feel this problem clearly raises the question of the European Union's ability to determine the rights and statutes of European citizens or future European citizens with regard to the right of asylum, on the eve of the great challenge of the decisions on enlargement.
The addition of the protocol on the right of asylum to the Treaty of Amsterdam prohibits Member States of the European Union from considering a request for asylum submitted by a national of another Member State. In doing so, the Treaty introduces discrimination against European citizens based on their nationality. This runs counter to Article 3 of the Geneva Convention, which defines a refugee as 'any person who [has] a well-founded fear of being persecuted for reasons of race, religion, nationality, membership in a particular social group, or political opinion'.
The grounds for the incorporation of this protocol are, on the one hand, that the Member States have to respect the rule of law, democracy and human rights and possess the internal and external legal resources to put an end to violations of these legal principles, and, on the other, that nationals of the Member States already have rights in the other Member States which render useless the right of asylum, the right to free movement, free establishment, free choice of residence and other laws relating to citizenship.
What can be said, however, of the recent condemnation of various Member States by the European Court of Human Rights, or the Amnesty International reports which, every year, denounce violations of fundamental rights in most of the Member States? Moreover, how can we know what the future holds and state with absolute certainty that the Member States or future Member States of the European Union are above any form of abuse? The attitude to minorities is a good example of this.
Let us ensure that everyone can claim the right of asylum within the European Union. Let us ensure that everyone can have their request for asylum considered. Would that not be the best way of testing our democratic commitment?
Mr President, as vice-chairman of the Lithuania delegation I would like to concentrate on that country and in this connection on the Ignalina nuclear power plant. I expressly welcome the fact that we heard officially from that country at the beginning of the week, from Prime Minister Brazauskas, that Lithuania also intends to shut down the plant's second reactor for good in 2009. That was made possible because the European Union has entered into obligations for the period from 2004 to 2006 totalling approximately EUR 245 million. But I say, too, that we shall also have to assist this country after 2006 with the entire decommissioning of the nuclear power plant. Of course I have my doubts as to whether the Union will have to pay all of the EUR 2.4 billion that Lithuania wants for that, spread over 20 years, because every country that operates a nuclear power plant in the normal way has to make provision for the time after it is closed.
One thing I find interesting in this connection is that with respect to Ignalina we are for the first time rightly demanding something of a candidate country that cannot be found in the acquis communautaire because - lamentably - we have as yet no Community acquis concerning the safety of nuclear power plants. I consider that really to be a political scandal and I hope we will arrive at a common standard for that for the future. I hear that some members of the Council, the usual suspects, are already objecting to the closure of the plant and the reasons why they must close it being so expressly included in the accession treaty for Lithuania because they are afraid that could indirectly create an acquis.
I hope that Commissioner De Palacio will be successful in pushing through her announced package of measures laying down for the first time common standards for the safety of nuclear installations under Euratom auspices. If we want to continue with nuclear energy, that can only be the highest standard technically possible, but I really want to use this as an opportunity to say one thing: we must not be unreasonable in asking from the candidate countries what we do not ask of ourselves. In the present case we are right to ask that, but then we within the Union must take the appropriate steps ourselves when it comes to safety standards for nuclear installations.
Mr President, I wish to express my agreement with the report drawn up by Mr Turco. Regional development programmes are intended to promote the competitiveness of employment and the creation of conditions that will ensure sustainable development in Europe's least-favoured regions, in an enlarged Community. In order to ensure that Community aid is effective, an assessment should not focus solely on cost-benefit analysis but should also include other quantitative and qualitative indicators.
The priority of the funds is to improve the quality of the programmes, to link these with reducing regional asymmetries within the Union and to use them to improve the quality of life of the citizens. Programmes for the common agricultural policy, the common fisheries policy and for the research and information society must be incorporated into economic and cohesion policy so that the asymmetries are not increased in favour of the richer countries. The Cohesion Fund and the Structural Funds must be used to develop the trans-European networks and, in particular, the high-speed European rail network, so that this can be extended to the outermost regions of the enlarged European Union.
Mr President, allow me, in common with many others, to thank Mr Böge for his extraordinary work on a report in which the focus lies so incredibly clearly upon enlargement and its necessary economic conditions.
As Members of the European Parliament, we have the opportunity - especially during the forthcoming Seville Summit - to put that pressure on the Council which is obviously needed in order to make it clear what the remaining enlargement negotiations are about.
Enlargement is the EU's absolutely most important priority. It is quite unacceptable again to postpone clarifying matters and taking a stance now that enlargement is effectively around the corner. Continued delays and conflicting signals on the part of the Council concerning the ground rules in the common agricultural market for established and new Member States in an enlarged EU are in danger of causing us not to have the privilege of welcoming ten new Member States at the beginning of next year.
It is also important in this context to bear in mind that it is not in actual fact only the EU which is to decide on this matter. Support for an enlarged EU is also required in terms of the referendums being held in the new Member States for the purpose of ratifying the treaties.
Enlargement to include the countries of Eastern Europe is an historic task, and the biggest and most important that any of us will ever get to experience. Anyone who tries to prevent or halt this process is assuming a very large responsibility. I hope that this is also appreciated by the Heads of State and Government meeting in a few weeks' time at the Seville Summit.
Mr President, I would like to talk about the Sommer report and the way in which it promotes and affects the future of enlargement. I would like to make it clear from the outset that we agree with what the Commission says in its communication with regard to the impact enlargement will have on regions directly bordering candidate countries, and we fully support Mr Sommer's report, which has the merit of accurately identifying the specific problems facing these border regions, problems which they will have to address quickly because of their proximity to countries which are still very far off achieving European economic standards.
We also fully support the amendment we have tabled, which has been adopted by the Committee on Regional Policy, Transport and Tourism, calling upon the Commission to undertake to provide a clearer, more exhaustive definition of a 'border region', duly allowing for both land and sea borders, which takes into account changes in the Union's political priorities as well.
Mr President, since enlargement of the European Union is an undeniable reality, we must also take the opportunity it provides to produce a balance-sheet of the Union's own policies, given that many inequalities still remain within the Union and that enlargement cannot be allowed to take place at the expense of the poorest members of the current European Union.
I feel that the proposal put forward by the Commission for the negotiations on farming is, on the whole, a reasonable one. The most controversial issue is that of the implementation of current direct aid, created by the 1992 and 1999 reforms of the CAP to compensate for the price reductions decided on at that time. Looking at the matter objectively, these countries are not entitled to receive this type of aid. This aid was created with the sole aim of compensating for price reductions. In the new Member countries, however, not only have there been no price reductions, there are even likely to be price increases.
The mistake the Commission proposal makes is to suggest that the current model of direct aid should be maintained beyond 2006. The current system of direct aid under the CAP was justified in the medium-term to prevent falls in farmers' incomes. This is unsustainable, however, in the long term because, since not all forms of farm production can continue to expand, it is highly discriminatory. By 2006, therefore, we need to create a new system of aid for agriculture based on farming's multifunctional role in society. Will this mean, however, that no aid must now be granted to the new countries of the East? It does not. I feel that the Commission proposal to present 25% of aid at this stage will be acceptable if this aid is paid out on an objective and horizontal basis - for example, on the basis of farms or of areas - without tying this to specific crops or forms of production. If this is done, the proposal will already be more technically consistent and will be fairer, both in the present and in the future.
Mr President, the challenge of enlargement is an inalienable political objective, and it is unacceptable that negotiation of the agricultural chapter should put the aim or the timetable of enlargement at risk. It is therefore absolutely essential that we should continue working to support the efforts that the candidate countries are making to restructure and modernise their agriculture, under the requirement that the candidate countries should comply with the Community acquis, but we must be quite clear that we too must comply with this Community acquis. Direct payments form part of this Community acquis and the Commission's proposal that they be phased in, which we support, should ensure that there will soon be a single agricultural policy for the expanded European Union.
The rural development measures must ensure that there are active rural areas with diversified production in the candidate countries and especially that they guarantee employment.
Lastly, it must be remembered that enlargement cannot be associated with the reform of the agricultural policy. Reform of the CAP goes at its own speed and according to its own timetable, and to a great extent it depends on the results of our negotiations in the World Trade Organisation and their effects on world market trends.
Mr President, I would like to speak about the Turco report. It is a very critical report, rightly so, and what strikes me is that our criticism is still the same as it was years ago concerning the annual reports on Structural Funds. Back in the first assessment year, the Commission noted serious delays which led to considerable underspending. Not enough attention is given to additionality, which is a fundamental criterion, after all. Member States should monitor European money as well as their own money, starting with my own government. None of this has changed, and certainly not improved, since the eighties. The amount of money that remains untouched is still enormous. This applies to both Objectives 1, 2 and 3 and to the new initiatives. I consider this to be a missed opportunity for the Union and the regions. It is perplexing that no greater attempts have been made at Member State level to spend the money available. What kind of message is this sending to the accession countries? If our Member States cannot cope with our funds, how will the new Members be able to do so? We can no longer wait for administration to be simplified. This should happen now. It is impossible for the newcomers to comply with our administrative requirements. ISPA is a case in point. As a result, the money of the funds will not be spent, and we will miss a major opportunity for development in eastern Europe. The late submission of projects within the framework of ISPA, if no technical support is offered by the Commission, should not be a reason for rejection.
I should very briefly like to broach another topic. We insist on the Commission now finally completing old projects dating back to the eighties and nineties. It will soon no longer be possible for the services of the Commission to tie up the loose ends of these projects once ten new Member States have joined. I call for reorganisation now. What does the Commission intend to do about this?
Mr President, the citizens of the applicant countries now have the chance to participate in the Union's most important multiannual programmes, and, in fact, many states have started participating in the Socrates, Leonardo and YOUTH programmes. Some of them are also involved in the Culture 2000 and Media Plus programmes. This development should be wholeheartedly encouraged. It is leading to genuine cooperation and feelings of solidarity between the citizens of the applicant countries and those of the old Member States. The programmes offer young people in the applicant countries the chance to boost their human capital with language skills and cultural know-how.
Relations and contact between the citizens of the old and future Member States are also necessary when providing information on membership. Although the main responsibility for information rests with the governments of the applicant countries and the EU institutions, it would be good if civil society could be involved in letting others know about their experiences. The discussions that preceded the referenda in Finland, Sweden and Austria are still fresh in the memories of people there. Perhaps that would help in approaching the aims for 2004.
Mr President, the enlargement of the European Union is going to be the greatest project that Europe takes part in during the next ten years and we have to be careful, not only how we enlarge for the sake of the present Member States, but also how we deal with the countries that are coming in. I want to deal with the agricultural side because I want to see a proper reform of the common agricultural policy before enlargement takes place. What worries me is that we are not going to do that properly. We are going to get to a situation where the budget of the common agricultural policy does not fit the size of the new European Union. Then we will have to make cuts in places, which is perhaps not the right way to do it.
I know the Commission is dealing a lot with this, but we also have to look at how we get the Sapard funds into enlargement states to help them build up their infrastructure, including their education systems. On a recent visit to Poland I found there were lots of problems with education, especially in the rural areas where very often young children were not going on to secondary school because they stayed at home to work on the farms. We must face up to the huge number of farmers in these enlargement states and we must find some way of helping them to restructure their agriculture as and when they come into Europe.
I am also very concerned to avoid food coming into the European Union that does not meet the high standards of our production. We have to be very clear on this.
With those reservations, much as I support enlargement, we must be careful how we do it.
Mr President, I congratulate the Council and Commission on having endured a five-hour marathon of listening to everything the European Parliament wants for the accession process. As you have heard, we have a lot of comments and requests concerning this historic project.
I myself am a member of the Romania delegation and an acting member of the Bulgaria delegation. So I have just one point to make: these countries are naturally very anxious that they should not be forgotten. If the door opens for ten countries in Copenhagen at the end of this year, then in Bulgaria and Romania they will want to know where they stand. I would like to ask what signal we will be giving these countries at the end of 2002. Is there a timetable for the second round? Will there also be more aids for accession so that we can improve the process of adaptation? That need not always be money, Mrs Schreyer. There are other forms of aid. We must not forget these countries. The first accession process is only the first stage.
Mr President, I too would like to congratulate Mr Brok and the many speakers who have helped to present the report before us today on their work.
I share the position of the many Members who have called for caution and rigour as well as boldness when we bring the accession process to a close for each individual country. The entry of the candidate countries is a decision, a political objective and a necessity for the Union's States. The decision to allow individual countries to enter the Union is based on merit and strict compliance with the Helsinki Council and the Copenhagen criteria.
I welcome the participation of the candidate countries in the Convention's work, for it will become quite clear to them from that debate that, as well as the need for good government and combating corruption and crime, as well as economic, judicial and social reform, as well as agricultural and fund distribution policies, there is another point on which the Union is not prepared to compromise: civil rights and equal opportunities, which must be non-negotiable preconditions for EU membership.
In actual fact, the present time is a phase in the enlargement of Europe. It is true that previous enlargement has been gradual, with Europe growing from the six original countries to the 15 it comprises today. What frightens us is the speed with which this new phase of enlargement is taking place, particularly considering that ten countries are joining the Union which have not long been democracies.
It is for precisely this reason that we both fully support the political decision and advocate caution and the need for rigorous respect for the acquis.
Mr President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, I would like to sincerely thank all the rapporteurs who have been involved so closely with the subject of eastern enlargement not only this year but over the last few years. I think as Parliament we have set something revolutionary in motion here. Political support and the support of the people in the enlargement process is the decisive point and that can of course only be given by democratically legitimised forces such as Members of Parliament as representatives of the people of Europe. In that respect we are performing an important task here.
I want in particular to thank Mr Böge, the rapporteur, also as a member of the Committee on Budgets, because I think the financing of enlargement is naturally the most serious question being put to us from all sides and one which is naturally of particular concern also to the people of the European Union - just as it is in the candidate countries. I think the approach that Mr Böge has found, that we in the Committee on Budgets have found, deserves to be taken seriously. Of course whatever is available through Agenda 2000 must be included in this enlargement process, but we cannot at the same time commit ourselves for the period after that in such a manner that we no longer have any freedom to take decisions after 2007. I think that is a very wise approach.
I am also very grateful to Mrs Sommer, because I think that in her report on the border regions she has managed to highlight the problems of the people directly affected by enlargement and who are already experiencing in their daily lives what it means to live in a region where there is a marked economic disparity and to ensure that we in Parliament send out a strong signal that appropriate support must be given, because we in Parliament can make those funds available in the budget procedure for 2002. It was a hard struggle, but at the end of the day we succeeded. I assume that in the 2003 procedure we shall be able to find a euro or two to make additional resources available for these areas.
Mr President, enlargement of the EU is an important step, and the right one, on the road that leads to Europe's future, but this is not a time for unmitigated jubilation. On the contrary, the enlargement process needs to be carefully prepared and negotiated, both as a whole and even more so in all its many details, so that they too, being the proverbial lair of the devil, may be right. It is important from that point of view that Parliament have an associated debate to thrash out enlargement as a whole - the progress of the accession negotiations, financial issues and, last but not least, Community action for the border regions.
It is this topic that numerous Austrian MEPs have, for five years and initially in the teeth of virtually universal opposition, repeatedly highlighted as an indispensable back-up measure, and they have done so for very good reasons. Now that the date for accession is looming ever closer and more and more people are giving thought to what this event will actually amount to in detail, we can scarcely restrain ourselves from indicating our agreement. To be sure, most are not only willing to agree with us, but they also, and above all, want a share in the financial resources and to share them with us. As has already been said today with reference to support for border regions, the Commission was not particularly helpful at the outset. Even now, we are not completely satisfied with the communication from the Commission. What is being provided for should be welcomed as an initial measure, but there will be a need for further steps - for which read funds - to make a wholesale success of enlargement on our side of the border as well.
There will also be a need for a number of other back-up measures. Above all, we need a better de minimis rule, to give additional support, in the form of European subsidies, to the efforts of our Member States and regions at restructuring using their own resources. Only when that happens will people in the region immediately adjoining the border be able to say 'yes' to enlargement with a clear conscience.
Mr President, ladies and gentlemen, we meet this afternoon under the banner of 'enlargement of the European Union'. The speeches made by Members confirm my belief that we are all agreed on one thing, namely that we want enlargement of the European Union, and we are working at every level to realise this objective in a responsible manner. The timetable is an ambitious one. The end is in sight, although chapters on such things as agriculture and regional policy have yet to be sorted out.
Let me, in this context, refer back to yesterday, when farmers from the present Community demonstrated in front of the parliament building. They presented the concerns that they have about their future and demonstrated about the mid-term review of Agenda 2000. What they were concerned about was a fair chance for their businesses, and thus for their families, in the future. What made the greatest impression on me was the solidarity our farmers showed with their counterparts from the future Member States, despite the adverse situation they themselves have been put in by falling prices for milk and cereals. This was for me an appeal for everything possible to be done for the people in the present EU and in the candidate countries not to be left alone with their concerns and needs. So we too have to talk about their problems.
Let us take Sapard as our first practical example. The flow of funds here is quite inadequate. They should be kept for agriculture and rural areas.
Secondly, the funds that continue to be needed for the development of rural areas must be provided by all the structural policy measures and not just from the common agricultural policy.
Thirdly, full harmonisation is absolutely necessary in the internal market. I will stop there and thank you for listening, as there are a few people who have been waiting a very long time already.
Mr President, in my speech I shall focus on the practical implementation of regional and structural policy, which is a key element in successful enlargement as well as preparations for it. The Commission and the applicant countries must prepare for enlargement in a way that avoids needless delays in the start-up of programmes and so that the money set aside for these preparations can be used effectively. The Structural Funds must also be used in a way that is as uncomplicated and efficient as possible. There is much room for improvement here, which is evident, for example, from Mr Turco's report.
Aid must be allocated and staggered so that the funds get to the local players as directly as possible and primarily to the poorest regions of all. Structural work must adopt the principle of phasing in increased batches of aid. It is reasonable to use the Cohesion Fund in the early stages, but in the future the programme-based financing share must be increased.
Skills, know-how, new technology and good levels of networking between SMEs and regional players are essential in implementing effective regional policy and promoting the positive impact of enlargement. The particular challenge is not so much the adoption of Community legal provisions but their implementation and monitoring.
Mr President, you can imagine that after five hours of debate I have no desire to add anything new, because I think everything has already been heard. Besides, I am not going to tire this House, because it would be the seats that get tired, anyway, since there is practically nobody left except the long-suffering European Commission, which, of course, has been sitting here, like the Presidency, for these five hours without a break.
I should just like to say that we have taken very good note, because naturally that is part of the exercise: the Presidency has taken good note of everything the honourable Members have said; I cannot say I agree with everyone, but I have gathered some very important points.
Secondly, I must tell you that enlargement has been a priority for our Presidency, and it will continue to be one for the Seville European Council, and we therefore hope we can draw some conclusions to further this process.
Of the road map we had to follow, all that is left for us is to conclude a consensus, that we hope we can reach, in order to achieve a common position on agricultural matters. If, for any reason that I can understand, this consensus that we are going to fight for in the Council cannot be reached, I imagine that the countries that do not subscribe to the common position will answer politically to this Chamber and to European public opinion. This is because I think the subject of direct payments, as can be deduced from the Commission proposal, forms part of the acquis and is not for discussion, and therefore it is not good for accession to be conditional upon a hypothetical or future reform of the common agricultural policy.
This is a subject that I do not want to prejudge; there is always room for hope and for seeking a formula that pleases everyone, and that is precisely the Presidency's objective: that everybody should be able to find their own position and solve their own political problems. I am convinced we shall succeed.
Thank you, President-in-Office of the Council. I am sure that a great many of the Members have listened to your speech from their office.
Mr President, I will be even more brief. I just want to thank the House for what I feel has been an extraordinarily constructive and helpful debate, which the Commission also sees as an encouragement to pursue its present course, in which certainty of Parliament's support is a great help to us. This debate has thrown up a large number of questions, but we would need another hour if I were to try and answer them now. So, with your permission, Mr President, I would ask you to let me answer in writing the questions raised in this debate.
Mr President, honourable Members, ladies and gentlemen, I would just like to start by associating myself with the thanks expressed by Commissioner Günter Verheugen, who spoke before me. I too would like to thank you for the broad support with which the Commission's proposals have met in this debate. I just want to address one or two points, and do so briefly.
The first concerns the Sapard programme, which was referred to by a very large number of speakers in the debate. I would, firstly, like to point out that seven programmes are currently up and running; the great question is, of course, in which candidate country. I am able, though, to give you the good news that another country is to be added this month, namely Poland, which is to be given more funds than the other seven countries participating to date. You can take that as an indication that it is a bit too simple to concentrate only on percentages and amounts. This way of looking at things must, I believe, take account of the differences between the candidates, and also, of course, of the need to establish a system that will subsequently meet, for example, with the approval of this House's Committee on Budgetary Control.
It is the case that the introduction of this system has been very demanding in terms of effort, and that it has also resulted in delays, but it is not true that these setbacks and delays can be laid only at the Commission's door.
I would like to give you something of a warning against resuming the debate on an INRA programme or whatever the thing is called, by which I mean a warning that we would only be delaying matters still further if we were now to start a debate about amending the financial legislation or even the Financial Perspective, or if we were to invent new bureaucratic structures that first needed to be developed. I do, though, understand that the concerns of civil society are having a greater influence on the administration. We will have to do some thinking about that.
My last point is that a very large number of you have mentioned the agricultural reforms. Let me make it quite clear that I am committed to them, and have always affirmed that we need them, and that agricultural reforms are a process with which we have to press on. I only hope, when we in the Commission decide on our proposals for the mid-term review on 10 July, that they will meet with just as much approval in this House, especially from all those who have, today, called for further reforms.
I would, though, like to reiterate that conflating the enlargement process in any way with further agricultural reforms or even making the one dependent on the other will not just create difficulties for enlargement, but will delay both it and further reforms. We are therefore firmly convinced that the two must be kept separate and progress made on both of them without delay.
Mr President, various comments have been made on the Structural Funds. Having taken part in the debate with, so to speak, the aid of Mr Barnier's ears, I would like briefly to respond to what has been said about the Structural Funds.
The outflow of resources is unsatisfactory at the moment, but it is not quite true to say that major delays are occurring; it is simply that the Member States are, as it were, delaying implementation until the last moment at which the legislature has allowed them to put the programmes into operation. Parliament played its part in enacting the regulations in question.
As regards the debate on the financial framework for enlargement, let me, as Budget Commissioner, reiterate that, in producing its proposals, the Commission has had to be guided by the principle that a proper balance has to be struck between the interests of the present Member States and those of the new ones. It is my opinion that we have succeeded in achieving this balance.
When the proposals were put forward, the new Member States initially complained that they were not receiving equal treatment. Although we provided for direct support to be phased in, the Commission proposal envisages that, as early as 2006, the financial obligations in respect of the new Member States should, in per capita terms by reference to the population, be equal to those in the present Member States, so that there is equal treatment already.
Does the Commission proposal put the present Member States under excessive financial strain?
Let me observe that we have kept strictly to the limits of Agenda 2000, and that we in the Commission have, in addition, proposed that the new Member States should make contributions to the EU Budget from the very outset, something that the Council has accepted. That means that the net cost to the present Member States is even less than the amount stipulated in Agenda 2000 as the maximum burden resulting from enlargement. I think it is important not to lose sight of that.
Let me emphasise one more thing. The reports we are considering, and our debate today, sometimes give the impression that the costs of enlargement will be borne only by the present net contributors. That is false. All the present Member States will be paying the same amount in relative terms towards enlargement, leaving out the special arrangement for Great Britain. The same effort, though, is called for as an expression of solidarity. As Member States differ in size and gross domestic product, that of course means in absolute terms that 80% of the enlargement costs will in fact be borne by the five largest Member States: Germany, Great Britain, Italy, France and Spain. But this is a joint effort for the sake of solidarity, and the financial aspect is of course of great importance in public debate, and also in debates in Parliament, the Council and the Commission. However, it must not be forgotten that this debate is not about whether or not to build a new stretch of motorway, but about the unification of Europe. It is about the stabilisation in Europe of peace, democracy and the rule of law. One cannot put a price on values such as these.
Thank you very much, Commissioner. I would also like to thank all the speakers.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was suspended at 8.15 p.m. and resumed at 9.00 p.m.)
Your Majesty, it is a great honour and a pleasure for us to welcome you to the European Parliament today.
I should also like to welcome Her Majesty Queen Rania Al-Abdullah, who joins us in the official gallery. You are most welcome, Your Majesty.
Your presence here today continues a tradition initiated by your respected father, King Hussein, who addressed this Assembly in 1983 and again in 1991. We believe your visit underlines the new phase which has commenced in Jordanian-EU relations since the Association Agreement approved by Parliament some years ago entered into force on 1 May this year. Your visit also reinforces the role of Jordan in Europe's Barcelona Process and Euro-Mediterranean dialogue.
Your Majesty, since you succeeded your most respected father, King Hussein, to the throne of the Hashemite Kingdom of Jordan in 1999 you have worked to build on his achievements to improve the life of your people by instituting a broad programme of economic, legislative and social reform through an ambitious five-year development plan. This plan, which focuses on the upgrading of public and social services and the speeding up of economic reform, has the support of this House. We welcome in particular your strong commitment to guaranteeing a full role for women in your society.
(Applause)
The European Union and the European Parliament will assist Jordan in these priority areas. We put special emphasis on strengthening political pluralism, civil society, the rule of law and human rights, priorities which we know you so earnestly share.
In 1994, your father had the courage to sign a peace agreement with Israel. Now you play an important role in trying to extend this peace to the entire region, a role respected and highly valued in this House.
On many occasions, the European Parliament has called for the creation of a Palestinian state alongside the State of Israel. Both peoples must be able to live in peace and security. Families must be able to raise their children in societies free from hatred, violence, bloodshed and fear. The European Parliament strongly believes that the path to peace will not be found in terrorism, assassinations or violence and cannot be founded on force.
We recognise the contribution which Your Majesty and Jordan are making to the search for peace and reconciliation.
We thank you for honouring our House with your visit.
It gives me great pleasure to invite you to address the European Parliament.
(Applause)
Mr President, distinguished Members, it is indeed an honour to address the European Parliament. Your forum is home to an historic experiment that attests that even after the most terrible of conflicts people of different nations of unique cultures can together create a future peace.
I need not tell you that your work has lessons for the world. Jean Monnet said it very simply 50 years ago.
Your Majesty, it is always a wonderful privilege, in a Parliamentary context, to be addressed by a leader who has conviction, reason and vision. You have all of these qualities.
You have touched our emotional intelligence as well as our rationality. In doing that you have touched so much.
Thank you, Your Majesty.
Jalàlatu Lmalik , chukran jazìlan lakum.
(The formal sitting was closed at 12.28 p.m.)
The next item is the report by Mr Marques on behalf of the Committee on Regional Policy, Transport and Tourism on the proposal for a Council decision (COM(2001) 732 - C5-0691/2001 - 2001/0284(CNS)) on the arrangements concerning the AIEM tax applicable in the Canary Islands.
Mr President, ladies and gentlemen, we are now examining a Commission proposal for a Council decision on the indirect tax in force in the Canary Islands. The purpose of introducing a tax known as 'the AIEM tax on the import and delivery of goods in the Canary Islands' is to allow Spain to apply lower rates of tax to certain products manufactured in this outermost region. It must be stated, of course, that the purpose of the Community authorisation is not to create the AIEM, because the Spanish authorities are free to do this, as long as Community directives on VAT and on special consumer taxes do not apply in the Canaries. The Council decision is, consequently, necessary, but to validate tax exemptions and their extension to Canarian regional products, an aspect that is not properly clarified in the Commission proposal. The aim of most of the amendments that I tabled, and which were approved by the Committee on Regional Policy, Transport and Tourism, was to ensure that this clarification was made.
The central tenet of the Commission proposal is, therefore, the establishment of tax exemptions under Articles 23, 25 and 90 of the Treaty, on the grounds that discrimination is practised in favour of certain industrial goods manufactured in the Canaries over imported industrial goods, since the former can be taxed at rates 5, 15 or 25 percentage points lower, depending on the type of product concerned. Article 299(2) of the Treaty provides the justification and the legal base for these tax exemptions. This article acknowledges the unique situation of what are known as 'outermost' regions and the corresponding need for the European Union to take special steps to help those regions.
The proposal now under consideration deserves my total support. It seeks to enable regions such as the Canaries, which suffer serious competitive disadvantages in the industrial sector as a consequence of their remoteness, better to integrate and exploit the highly competitive dynamic of the single European market, of Economic and Monetary Union and of globalisation itself. This type of specific measure is crucial to ensuring the survival and modernisation of industrial activity in the Canaries, which now produces little more than 5% of regional GDP, when historically it has always generated very high levels.
The integration of the Canaries, however, into the customs territory of the European Union in 1991, and the gradual dismantling, by 1999, of the tax then in force, which was also intended to protect regional production, have accentuated the fragility and the vulnerability of the Canaries' industrial sector to external competition. As the situation in the tobacco industry shows quite clearly, the decline has been steady. Between 1985 and 2000, the tobacco industry shed more than 3 300 jobs, or around 67% of its workforce. It is, therefore, imperative that we ask ourselves the following question: should the full integration of the Canaries mean that their industries are all but wiped out? Should the Canaries depend almost exclusively on tourism-related activities for job and wealth creation? Is this not too heavy a price for the Canaries to pay for their full integration into the European Union?
The Commission proposal that we are now looking at is, therefore, a legitimate and appropriate instrument for guaranteeing a minimum degree of economic diversification in a region with the specific characteristics of the Canaries.
This proposal is also justified, however, in light of other considerations, not least the competitive inequality suffered by industrial firms in the outermost regions. It is well known that remoteness imposes additional costs on industrial activity in these regions and that, in the specific case of the Canaries, these costs are estimated to stand at around 8 percentage points for large undertakings, 9% for the SMEs, and even reaching 29% for tobacco production. This situation forces us to draw a conclusion of paramount importance, which is the following: instead of being harmful to free competition, the tax measures proposed by the Commission are designed to level out conditions for competition. This is the only way we will be able to guarantee genuine equality of opportunity for Canarian industrial operators or, rather, for some of them, provided that the tax measures proposed are not universal and systematic.
I therefore believe that we are discussing the appropriate instrument with which to respond to the specific needs of the Canaries as an outermost region and the Committee on Regional Policy, Transport and Tourism expressed the same view when it approved my report by overwhelming majority. If the European Parliament is to be consistent with its previous positions demonstrating clear solidarity and support for the outermost regions, it must deliver a favourable opinion on the Commission proposal we are now discussing.
Mr President, as the rapporteur has already said what this is about, I do not need to enlarge on that, but I have to make it unmistakably clear that giving local products 15% or 25% advantage is excessive. We do not agree with the Committee on Regional Policy, Transport and Tourism, and, in the opinion I drafted, we proposed that these tax differentials be scaled down from 25% to 15% and 15% to 10% respectively. I regret the fact that the lead Committee on Regional Policy has not followed us in this. As regards the products listed in the various categories, various inconsistencies are apparent, which have been pointed out in the many comments I have had from Spanish producers and also from Members of this House, and I would like to point them out to Mr Bolkestein, who is, after all, such a great defender of the principle that there should be no market distortions in the common market.
This is what I have to say to you. Category B includes rum, which, as we all know, is made from sugar cane. There are no sugar cane plantations in the Canary Islands, and the product, already distilled, is imported from abroad. The two dominant local manufacturers control 73% of the market and add aromatic substances and colourings to what they import from South Africa, selling the concoction as 'rum from the Canary Islands'. So one cannot speak in terms of rum production in the Canary Islands supposedly maintaining jobs; there may well be a hundred jobs, but two families with an oligopoly of the Canary Islands market reap an immense profit from them. That is something of which you should take account.
I also have to point out that there are a few other inconsistencies, for example, the levying of the new tax on gin, vodka and liqueurs, but not on whisky or other spirits. Make of that what you will. I suggest to you, Mr Bolkestein, that you take a good look at what you or your department have wrought there, and then you will see why we feel like giving you a clip round the ear when you keep coming back to us and telling us about inconsistencies!
(The President cut the speaker off)
Mr President, I naturally want to thank Mr Marques and congratulate him on his report and also on the way he has presented it.
Perhaps I should begin by reassuring Mrs Lulling - reassuring her and clarifying things a little for her, because last week I was in Luxembourg, Mrs Lulling's own country, right in the middle of the European Union. In fact, the problem they have in Luxembourg today, as I could see last week, is that the country has too much economic activity, which is attracting hundreds of thousands of workers to work there.
The situation in the outermost regions of the Community is completely different. We are, one might say, the other side of the coin to Luxembourg. Any economic activity we perform has to overcome the enormous obstacle of distance. At the moment, therefore, it is quite impossible for any industrial company to set itself up in the Canary Islands to compete within the Community.
We had developed a small industrial sector on the basis of some rules which are certainly quite ancient, going back to the time when the Canary Islands were brought under the Crown of Castile, before Spain existed. There is a fifteenth-century Royal Charter by the Catholic Monarchs exempting traders in the Canary Islands from paying a number of taxes, and this has continued over the centuries. The Spanish constitution recognises it. When Spain joined the European Community, the Spanish Government took care to include some special provisions in the Act of Accession of Spain and Portugal to the European Community to guarantee this special regime, and there is a protocol on this, which was amended by a Council decision in 1991 to adapt it to the internal market. I would say that the special regime for the Canary Islands compared with the rest of the Community territory is less special now than at any time in the whole history of our country and the European Community.
What we have done is to replace old forms of taxation, which were much more restrictive, like the APIM (Tax on Production and Imports) or the special tariff, with some new forms of taxation which conflict much less with the operation of the internal market. In other words, what the Commission is proposing and I hope the Council will approve is to try to reduce the impact on trade. In this way, the measures we are adopting now are measures that will facilitate trade within the European Union.
Mrs Lulling may be right in some respect; I do not deny it. That is, I would say we have now had a first go, a first attempt at outlining what this neutral tax system will be, allowing trade to function but with a slight preference so as to be able to maintain traditional activities.
If Mrs Lulling looks, for instance, at the amendments approved by the Committee on Regional Policy, Transport and Tourism - Amendment No 10 to Article 2 and Amendment No 11 to Article 3 - she will see that there are some adaptation mechanisms, so that the Council, acting on a proposal from the Commission, can review the conditions and adjust the rates and other situations.
Besides, I am aware that the same concerns voiced by Mrs Lulling have also been voiced specifically at a local level by economic and political actors. This means that, once the Council approves the system, we shall have the opportunity to go on reviewing and adapting it in order to achieve the objective of the functioning of the internal market.
It is not a matter of putting up insurmountable barriers but of letting some small, traditional activities continue, and that explains why there is, if you like, a certain discrimination. That is, products are included according to whether there are economic activities that have to be kept going. It is not a question of developing new economic activities but in practice of keeping existing ones going. Of course, I agree with Mrs Lulling that there may be differences, but we shall have to look at these differences a little later.
At the moment, I believe the objective for the Spanish Government in making the proposals and for the Commission is to liberalise the internal market and to facilitate the integration of this region - so distant and facing so many difficulties - into the rest of the internal market. It must also be remembered that there is not even such a thing as a Canary Islands market, because there are seven islands and each island has a market, with its own obstacles. In other words, it may be much easier to export from Luxembourg to Gran Canaria than from Tenerife to Gran Canaria, unless these small differences are established.
I hope that tomorrow this House will approve the proposal as formulated by the Committee on Regional Policy, and the Socialist Group is, of course, against the amendments tabled by Mr Helmer, which attempt to demolish or weaken a system which I believe has now been precisely calculated to prevent these businesses or occupations from disappearing.
I am grateful to the Commission and its staff for their efforts and, of course, I am grateful to Mr Marques for the work he has done in presenting this report to us.
Mr President, the Committee on Fisheries has voted in favour of the Commission proposal that we are now discussing, as we have done for previous resolutions adopted by this House.
With regard to fisheries, the proposal affects fresh and chilled fish belonging to certain species such as sea bream, hake and sea bass, as well as smoked fish and salmon.
The exemptions authorised - as those who have spoken before me have pointed out - must form part of a strategy for the economic and social development of the Canary Islands and thus contribute to the promotion and diversification of local activities. These tax measures are exceptional, specific and designed to compensate for the disadvantages suffered by the islands as an outermost region and are therefore fully covered by Article 299(2) of the Treaty. This is a legal basis which is aimed at allowing the local economic activities of the outermost regions to compete, despite the considerable disadvantages of their insularity and isolation and the small size of their local market. It is a legal framework that is not limited to this type of tax measures.
In the area of fisheries, now that the common fisheries policy is to be reformed, for instance, the specific conditions deriving from their nature as outermost regions must be taken into consideration in the framework of Article 299(2), as indicated by the proposal which the committee itself has already adopted.
Mr President, I must first of all offer my congratulations and thanks to the rapporteur, Mr Marques.
I congratulate him because he has produced an excellent report responding to a demand from the Canary Islands - one of the outermost regions of the Union that has some specific tax features, supported on a sound legal basis (Article 299(2) of the Treaty). I thank him because, through his excellent work and his flexibility, he has managed to gather a solid parliamentary majority around him which makes it seem likely that the report will be approved within the next few hours, which will put an end to a long parliamentary journey that began almost two years ago.
The economic and fiscal regime of the islands is the backbone of the statute of autonomy and self-government of the Canary Islands, the current version of which derives from the Treaty on European Union and Spain's Treaty of Accession to the European Communities, although over the centuries - ever since we were brought under the Crown of Castile, even before Castile was Spain - it has often been modified to suit the circumstances of the moment.
The question is therefore about certain historical rights, which are no lower in status than the fiscal peculiarities of Luxembourg or some of the British Isles, to mention only the case of countries where these measures have come up against some stiff opposition, paradoxical though it may seem. Those Members who have tried - and are still trying - to change the rapporteur's text with their amendments are upholding legitimate interests - there is no doubt of that - but interests linked especially to the tobacco, alcoholic beverage and spirits lobbies, which do not now coincide with the interests of the Canary Islanders, the vast majority of whom have, through their legitimate representatives, declared their position along the lines of the Marques report. Just as the Spanish Government has done, by virtue of its Constitution, just as the European Commission is doing - it has seen that this project is valid and does not run counter to Community law - and as is reflected by the broad agreement within the Council, which may well approve it in a few days' time, once Parliament has pronounced on it.
The Canary Islands will thus have a good economic policy instrument, which will allow them to diversify their resources and enhance their economic and social development, stop the decline of their already weak industrial sector and, if possible, stimulate its growth, especially in the food processing sector. If this happens, it will help retain jobs and create new ones in a region of high unemployment, while offering alternatives to the islands' risky dependence on the tourist industry.
The Canary Islands cannot continue to grow just on the basis of receiving a few hundred thousand more tourists every year. This year we will have had twelve million visitors; this brings benefits, of course, but it also has sometimes devastating effects on our sustainable development: on some islands the annual number of tourists far outweighs the total number of permanent residents, generating a number of problems. These will only increase in future if we do not step in to correct this trend, which is what this regulation aims to do.
For all these reasons and others mentioned by the rapporteur and some of the speakers, this report must be approved and, as a member of the European People's Party, that is what I hope will happen.
Mr President, I too wish to congratulate Mr Marques on the excellent work he has carried out here, not least with regard to the clear distinction he has made between the existence of the Canary Islands' having their own tax arrangements as a right and the possibility of discrimination in favour of certain local products to boost their economic development. I also wish to welcome our fellow Members from the Canaries who are present and say that, speaking on behalf of the Azores, we stand shoulder to shoulder with you and that we fully support your objectives of achieving the most balanced possible form of development for the Canaries.
Mr President, ladies and gentlemen, there is one thing we must understand: what we have here are not proposals for tax exemptions for some rich countries at the centre of Europe, such as Luxembourg, for example, which would seriously undermine the balance of the internal market, which would create economic imbalances, and even a concentration of economic activity that in fact benefits no one. What we have here are one-off measures intended to support industries and small-scale activities which would otherwise not survive. We cannot compare the survival of small rum producers in the Canaries with the situation of sugar in the European Union, which is a cartel providing massive profits for a industry that is highly protected and which the Commission is not able - or willing - to end. In fact, it is doing the opposite. We saw proof of this here only yesterday. I therefore call on all my fellow Members resolutely to support the proposal submitted by Sérgio Marques.
Mr President, the AIEM is a tax that is being talked about a lot this year, both in the Canary Islands and in this House, to the extent that this is the second time we have debated and voted on it.
Furthermore, it replaces another no less categorical tax, the APIM. As an outermost region of the European Union, the Canary Islands have seen a review of their model of integration into our European Community, which led to the APIM falling apart when certain basic products or goods were imported, resulting in job losses in the Canary Islands' industrial sector and a fall in the export of local products.
The European Commission, in collaboration with the competent authorities, has therefore put forward a proposal for a decision on special fiscal measures designed to correct the costs of being an outermost region.
However, the most important fact from a political viewpoint is, I believe, that the Commission has, to this end, taken Article 299(2) of the Treaty as the legal basis for implementing a temporary and proportional derogation from Articles 23, 25 and 90 when applying the Community provisions that allow the Spanish authorities to discriminate in fiscal terms regarding certain Canary Island products.
Hence our congratulations to the Commission, the rapporteur, Mr Marques, and also Mr Casaca for his support. We hope the Council - and Parliament - will be receptive towards this proposal, because amongst other things this tax is recognition of the Canary Islands' fiscal regime, and it is also coherent with the economic diversification strategy drawn up by the European Union for the outermost regions and prevents job losses.
Mr President, firstly I should like to say that this proposal was introduced earlier this year by the Commission under the procedure without debate. Had it not been for the initiative of one of my colleagues, Mr Helmer, in overturning that procedure, this House would not have had the opportunity to discuss it.
Let me make it very clear to the House at the outset that, recognising their ultra-peripheral status, I have no problem with special treatment for the Canary Islands, - my goodness, I would quite like it for my own region, but that is not very likely. This was accepted at the time of Spain's accession to the European Union and special tax arrangements were put in place to assist local industries. But those derogations from the rules of the single market were intended to be temporary and to be phased out. Far from phasing out these measures, the Commission's proposal effectively doubles the level of protection for a wide range of goods, impacting especially heavily on spirits and tobacco. The large tourist industry of the Canary Islands is an important outlet for these products.
The proposed measures will impact negatively on liquor and cigarette manufacturers in many Member States. By raising consumer prices in the Canaries they may even damage the island's tourist trade. In particular they will damage Gallaghers in my own constituency and Imperial Tobacco in Nottingham, to name but two. Bizarrely, as I understand it, the proposals will protect an American cigarette manufacturer in the Canaries.
The rapporteur says that jobs have been lost in cigarette factories in the Canaries, but they have also been lost in cigarette factories across the European Union. With changes in consumption and improvements in productivity, we all have industries in our own regions that suffer from overseas competition, but in the single market we do not raise protectionist taxes. The original intention was to phase out these measures. The Commission's proposal is to double them. I put it to the House that a reasonable compromise is to leave the levels as they were in 2001, and I call on colleagues to support the amendments to this effect and reject the Commission's proposed increases.
Mr President, thank you for giving me the floor on this important matter. I shall begin by saying that this Commission proposal represents the implementation, in the tax field, of Article 299(2) of the Treaty. That article recognises the specific nature of the outermost regions, which include the Canary Islands, and it provides for specific measures to be adopted, particularly in taxation, to take into account the special characteristics and constraints of those regions.
On the basis of a memorandum and notifications from Spain, the Commission proposed a Community framework for a tax known as "Arbitrio sobre las Importaciones y Entregas de Mercancías en las islas Canarias", or the AIEM tax, which would apply to the Canary Islands from 1 January 2002.
As has been remarked by many Members of this Parliament, a number of handicaps affecting local manufacturing firms were identified, and this justifies the introduction of a specific measure to encourage industrial production and increase its share in the Canary Islands' gross domestic product through exemption or rates reductions granted to local products. For that reason a Community framework has been proposed which selectively authorises maximum tax rates of 5% and 15% for various sensitive products to which Spain may apply exemptions in the light of the need to promote local production activities.
The rates applicable to tobacco products is fixed at 25% because local production of tobacco products has significantly diminished in the Canary Islands in recent years. Mr Nicholson referred to the exemption, or, rather, the maximum rate applicable to tobacco products; it was 15% in the past; 25% is now proposed. Local production is still being lost, so there does not appear to be a link between the lower tariff that has been applied in the past and the level of local production.
The rates and exemptions contained in the Community framework must be seen as options subject to ceilings which the national and regional authorities may use in combination with the support needed for local production. This decision is to be applied for a period of ten years. It will nevertheless be necessary to evaluate the proposed system after five years. An evaluation is therefore to be made of the arrangements and, if necessary, the decision can be adapted on the basis of this evaluation.
The Commission is very pleased that this proposal has been welcomed by the European Parliament. I would in particular like to welcome the positive contribution of the rapporteur for the Committee on Regional Policy, Transport and Tourism, Mr Marques, as well as the opinions of the Committee on Economic and Monetary Affairs, the Committee on Legal Affairs and the Internal Market and the Committee on Fisheries. Examination of this proposal is ongoing in the Council, and the Commission very much wants to address this issue in a timely manner. The most appropriate course of action at this time is for the Commission not to formally accept the amendments put forward by Parliament, but to endeavour to take them on board as far as possible with a view to adoption of the proposal by the Council.
This applies to Amendment No 1, which proposes to introduce a reference to the Commission report of March 2000 on the measures to implement Article 299(2) of the Treaty.
This also applies to Amendments Nos 2, 3, 4, 5, 6 and 9, which propose basing the European framework of this AIEM tax on the limitation of maximum exemptions instead of the tax itself, Amendment No 8, proposing introduction of a recital to justify the date of application of the proposals, and Amendments Nos 10, 12, 13 and 14, which are purely formal.
On the other hand, the Commission does not agree with Amendments 7 and 11, which allow the extension of the list of products concerned by the fiscal exemptions under a comitology procedure. Since those exemptions constitute fiscal discrimination, the content of such provisions must be decided by the Council itself.
Amendments Nos 15, 16, 17 and 18, which were introduced at a late stage, propose rates of 5% and 10% for products and 15% for tobacco and are not acceptable to the Commission.
The 5%, 15% and 25% rates proposed by the Commission correspond globally to the rates allowed under the previous regime, the purpose being to focus on the products for which the measures are most needed.
I would now like to reply to some of the comments made this evening. First of all, I agree with Mr Medina Ortega, who said that the AIEM equals the APIM plus the special tariff. These two latter taxes were amalgamated in the 1991 regulation, so once again I agree with the analysis, which was shared by Mr Sánchez García. Both Members of Parliament have the Commission on their side as regards that analysis.
Mr Fernández Martín then said that maintaining local industry maintains local employment and activities other than tourism. Of course, he is right and the Commission would like to express its agreement with that statement.
I have already replied to Mr Nicholson on tobacco products, stating that local production is decreasing in spite of the fiscal advantages. That apparently ensued from Amendments Nos 16 to 19 put forward by Mr Helmer. The reduction of the exemptions is not acceptable to the Commission since it would defeat the whole purpose of the exercise.
Lastly, I was struck by the vivacious nature of the comments, questions and remarks by Mrs Lulling. I can assure her in the case of rum that there is indeed traditional local production. I can testify to that myself, having been at various times to the Canary Islands. I have even seen the plants. If Mrs Lulling does not believe me, I suggest that the two of us visit the Canary Islands and look at the plants and on our trip we can also discuss the possibility of excise taxes on wine.
I have to reject the last proposal of the Commissioner on moral grounds.
Mr President, since I have been personally implicated by certain speakers, I must ask to take the floor for personal reasons.
First of all, I have been attacked as a Luxemburgish MEP. Mr Medina Ortega complained that we have too many economic activities...
(The President cut the speaker off)
No, no, Mrs Lulling. Excuse me, but that is not permitted. You may speak on a point of order, but that is what you already have done.
No, pour un fait personnel - on a personal matter. I do not know what that is in German, but you, as Vice-President, should. A personal attack has been made on me. Mr President, I have been in Parliaments for thirty-seven years, so I know what a personal attack is, and that one is permitted to respond to it. I ask you to let me have the floor, so that I may answer this personal attack.
If you had listened to me, this matter would have been sorted out long ago!
Just to clarify matters, Mrs Lulling, I will read out to you Rule 122 on personal statements: 'A Member who wishes to make a personal statement shall be heard at the end of the discussion of the item of the agenda being dealt with or when the Minutes of the sitting to which the request for leave to speak refers are considered for approval. The Member concerned may not speak on substantive matters' - which you did - 'but shall confine his observations to rebutting any remarks that have been made about his person' - not about mine - 'or opinions that have been attributed to him, or to correcting observations that he himself has made.'
I say this only for the sake of good order. I allowed you to speak, but you were not actually entitled to your contribution.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0182/2002) by Mr García-Margallo y Marfil on behalf of the Committee on Economic and Monetary Affairs on the proposal for a European Parliament and Council decision (COM(2002) 10 - C5-0027/2002 - 2002/0015(COD)) on adopting a Community programme to improve the operation of taxation systems in the internal market (Fiscalis 2007 programme).
Mr President, Commissioner, ladies and gentlemen, I would like to start by giving the apologies of our rapporteur, Mr García-Margallo y Marfil, who has, at short notice, an important appointment in his home region and has therefore had to leave Strasbourg for a few hours. He has asked me to present the report on his behalf and on behalf of the committee.
The Fiscalis programme has demonstrated its effectiveness as an instrument for the promotion of mutual understanding between the European Union's tax officials and it is therefore the committee's view, and that expressed in the Commission proposal, that it should be continued. We have, however, tabled seven supplementary amendments. The committee gives its unreserved support to the Commission's proposal that the programme be proceeded with for a further five years. We consider this a matter of urgency in view of the difficulties confronting the European Union in its attempts at preventing tax discrimination and tax fraud in the internal market, as mutual understanding and greater cooperation between the various tax authorities is of vital importance not least because of the difference in competences between internal market legislation and tax law.
What are this programme's objectives? Firstly, the efficient operation of the internal market, which is substantially impaired by tax evasion, which damages legitimate business, has a detrimental effect on employment and undermines trust in the Community's tax systems. That requires effective monitoring and measures to combat fraud. We need a network of tax administrations working together as if there were only one European tax administration, and this programme also contributes towards achieving the Lisbon objectives. We also welcome the innovations in comparison with the old programme, which was a successful one, in the shape of the Commission proposals, chiefly for the increase in operational expenditure from EUR 40 million to EUR 56 million.
Secondly, the programme's scope, which formerly covered the treatment of indirect taxes, has been extended to officials dealing with direct taxation. We also welcome its clearer alignment and extension through the programme's objectives being directly linked with those of other Community policies in the field of taxation. Let me also say that we think it right for the programme to be open to candidate countries, as that already facilitates participation in seminars and exchanges and as administrative cooperation is very much of the essence in preparing the accession process and to make adjustments to regulations as and when necessary.
The Committee on Economic and Monetary Affairs' amendments relate mainly to the following areas. Firstly, we hold fast to the view that finance after 2006 will have to be agreed to by the Budgetary authority; secondly, that the EU is in urgent need of a VAT system based on the principle of taxation in the country of origin, and that the direct taxation field needs increased awareness of Community policy in this area as well as of other Community policies and general principles of Community law affecting the taxation of individuals and of enterprises.
You will find, in addition to the Committee on Economic and Monetary Affairs' seven amendments, an amendment by the Liberals and another by the Greens accompanying the reports from the Commission and the Committee on Economic and Monetary Affairs and serving as bases for discussion. What is crucial is that we include the Committee on Economic and Monetary Affairs' amendments in the Commission's programme, for that is the way we have taken, and it is the right one.
Mrs Lulling, I would seriously ask you to carry on your private conversations at a lower volume or outside the Chamber, as you really are disturbing the debate. When you speak, you do not need a microphone!
Mr President, I am speaking not on behalf of my group or my committee, but on behalf of the British Conservative delegation in the European Democrat pillar within the PPE-DE Group.
We do not support the extension of the FISCALIS programme to cover direct taxes, in particular income tax and capital tax. These are areas which should remain a matter for the exclusive competence of Member States. The right to tax citizens is one of the hallmarks of a government. Increasing EU involvement in taxation could spell the death of the nation state. I know the response will be that this is just a technical scheme to exchange information and run seminars for tax officials, but I say it is one more step that takes the European Commission and the European Union closer into the tax affairs of Member States.
As Commissioner Prodi himself recently stated, very high political ambitions have often been achieved in the EU as a series of small, almost technical, steps. I suggest that this is happening with tax, in the numerous different tax initiatives and ways in which the European Commission and the European Union are seeking to enlarge their competence over areas of tax.
I reject the technical steps that take the European Union closer into the tax affairs of Member States, just as I reject the ultimate objective of allowing the European Union to levy taxes on individuals in the European Union. Democratic national governments should levy taxes. Undemocratic supranational organisations should not.
Mr President, as Mr Karas said in the first speech, the Fiscalis programme currently in operation has had real benefits. It has allowed knowledge to be disseminated and it has added to the experience of those who participated in the programme. It has definitely helped the fight against fraud and in doing so has improved the workings of the internal market. It has allowed officials to adopt new administrative practices and cooperate more with each other. All of these things have been very beneficial since 1998. It has also improved mutual understanding of Community tax law on indirect taxes such as VAT and excise taxes.
There have been exchanges of officials from the EU Member States, seminars on indirect tax issues of common interest, multilateral control of excise duties, development of common professional training across the European Union, including improving audit skills for the officials concerned, and, significantly, development of language training. There has also been funding for the maintenance and development of communication and information systems and schemes.
Overall, we are enthusiastic about the Fiscalis programme and believe that it has been very successful and that it should be continued, but only in its present form. It should also be extended, but only in its present form, to the candidate countries, which could benefit very much from this programme for the objectives and the kind of things that the Fiscalis programme has been carrying out. They could certainly benefit from implementing the necessary legislative, organisational, administrative and technical measures in the programme as it exists at the moment.
I have stressed the notion of the programme as it exists at the moment because I agree with Mrs Villiers that the Fiscalis programme should not be extended to direct taxation. Unlike value added tax, there is little by way of a shared body of knowledge of direct taxation across the EU Member States and different Member States impose indirect taxation in very different ways. The fact needs to be borne in mind that the Fiscalis programme as it stands has not really been properly evaluated yet and it would not, therefore, be a good idea to carry it forward on this basis. The programme as it stands at the moment has been a success. It should be continued in its present form and we should not extend it beyond its current boundaries.
Mr President, Commissioner, few issues contain so much political dynamite and evoke so many feelings as tax issues. In a poem, the Swedish Nobel Prize winner, Erik Axel Karlfeldt, writing at the turn of the nineteenth century, highlighted five dangers in life: sheriffs and their constables, alcohol, women and the Devil. 'First comes the sheriff with his hard and overbearing ways; he'll rob you of inheritance, prosperity and farm.'
The fact that taxes have a special role to play in my own country, in which we have the world's highest taxes, doubtless does not surprise anyone. It is not, however, only in Sweden that the issue of taxes, particularly at EU level, is difficult to deal with. There is also anxiety that, as Mrs Villiers and Mrs Honeyball pointed out, the next step after the common exchange of information might be the harmonisation of taxes, including direct taxes.
We in the Group of the European Liberal, Democrat and Reform Party are not prepared to allow the EU to decide about direct taxes. What, of course, we can appreciate, however, are the advantages of, and need for, greater cooperation within that area too. It is a question of increasing tax officials' understanding of the Member States' tax systems and the fact that, for example, one country might wish to reduce its high taxes; it is a matter of raising the level of training and, in that way, improving the way in which the tax system operates in the internal market; and it is about combating fraud, promoting developments in the computer field and ensuring that the candidate countries are fully involved.
We therefore support the Commission's proposal and the report by Mr García-Margallo y Marfil, we endorse the rapporteur's observation concerning the VAT system and country of origin principle and we also support the amendments by the Committee on Budgetary Control.
Allow me to emphasise how important it is for issues concerning personal privacy and the use of personal data to be dealt with in accordance with existing EU and national regulations. That is important, especially in the area of tax.
Mr President, in spite of their good points, both the Commission's Fiscalis 2007 programme and the report by my esteemed fellow Member, Mr García-Margallo y Marfil, seem to be lacking something. I think that the report, and the programme, have forgotten the fiscal competences of certain regions that the Lamassoure report, as you will recall, terms 'regions with legislative competences' and 'constitutional regions'. In fact, these are often nations that are already highly restricted by their own legal framework. This is the case of my country, Catalonia. With regard to taxes, situations can obviously differ. Thus, the Basque Autonomous Communities possess real power. The Catalan Autonomous Communities, meanwhile, do not have as much. In any case, all these political bodies would like to be able to establish direct links with the Commission. They would also like to be able to participate in Council meetings when their competences are at stake. The amendment we have tabled is along these lines.
Mr President, tax evasion and fraud are, unfortunately, common features of the tax systems of all European countries. Tax fraud and evasion take on a specific national dimension for each country, in line with its culture and varying according to the degree of citizenship felt in that country. They also have a supranational dimension, however, based on the use of sophisticated techniques and schemes for getting around the law. It clearly falls to each country to adopt appropriate measures for eliminating tax evasion, although some of the stimulus for this must also come from Community policies. In Portugal, for example, we know, as a result of studies of unquestionable scientific merit, that more than 25% of potential tax revenue is lost every year. Consequently, recovering around one-third or EUR 4 billion of this tax revenue would be enough to ensure that we easily meet the objectives set in the Stability and Growth Pact and, not least, balance public finances in 2004.
This is leaving aside, obviously, the social damage caused by the injustices and inequalities - in other words, the iniquity - that such a permissive tax system allows and encourages. In this context, all the Community measures favouring this effort, and specifically the continuation of the Fiscalis programme, which has been updated and strengthened under the proposals put forward by the European Parliament, which also apply to the candidate countries, are correct, welcome and are measures that we can support.
Tax evasion and fraud also have a supranational dimension, however, and in order to combat these practices, harmonising technical approaches or standardising administrative procedures, although important, are not sufficient. We must move resolutely towards achieving legislative harmonisation itself. Economic and Monetary Union means all countries sooner or later having a similar and harmonised tax model. Although steps forward and progress in this field (sufficiently supported by common policies, which would entail various concessions being made) must be cautious and gradual and this policy must be formalised in accordance with the objectives set for Europe at the Lisbon Summit.
In accepting the renewal of the Fiscalis programme as a crucial instrument for the efficient functioning of the internal market, the European Parliament must also give a clear indication that this will simply be the other side of the coin of the requirements for economic competitiveness and financial consolidation that we so often demand - and rightly so.
Mr President, the programme that we have been discussing tonight, known as the Fiscalis 2007 programme, will continue and extend the existing Fiscalis programme which has been in place since 1998.
Before the Commission decided to propose the Fiscalis 2007 programme, it evaluated the activities and the results of the existing Fiscalis programme. That evaluation was based on Member States' reports on their experience with that programme. The evaluation indicated that Member States viewed the programme as being an essential tool in fostering administrative cooperation between administrations responsible for indirect taxation. Accordingly, the Commission decided that the existing programme activities should continue to be funded by a Community programme.
The Commission also felt that it was necessary, particularly taking into account the conclusion of the Council's ad hoc working party on tax fraud, to propose the extension of the programme to direct taxation. That will mean in future that direct tax administrations will have a tool to help them to work closer together in a manner which has become second nature to indirect tax administrations by means of the Fiscalis programme. The Commission also believes that it is important to give as much support as possible to the countries preparing for the enlargement of the European Union.
For that reason, candidate countries are put on an equal footing with Member States in this programme, which has special objectives to meet the needs of those administrations. I should like to add it is very important that this programme is adopted before the expiry of the current Fiscalis programme.
I and the Commission are therefore extremely pleased that this proposal is supported by the European Parliament. I particularly welcome the positive contribution of Mr García-Margallo y Marfil, the rapporteur for the Committee on Economic and Monetary Affairs.
Given the fact that examination of this proposal is ongoing in Council and given the Commission's strong desire to have the programme adopted as quickly as possible, I believe that the most appropriate course of action at this time is for the Commission not so much to accept the amendments put forward by the Parliament. In particular, as regards the budgetary issues raised in the reports, Amendments Nos 1 and 2 appear to be counter to the agreements between our respective institutions on budgetary discipline and in substance do no more than repeat what is already found in the proposal as regards the programme's financial framework.
Amendments Nos 3 and 4 go beyond the scope of the Fiscalis 2007 programme which is a purely administrative measure. Amendment No 5 is superfluous, because Parliament is already entitled to obtain the relevant documents. Amendment No 6 would interfere with the proper implementation of the programme. Amendment No 7 is superfluous because the decision already contains provisions on a regular follow-up of how objectives are achieved. Amendment No 8 is also superfluous because the present programme does not have any direct impact on local fiscal authorities and I say this in particular in answer to remarks made by Mr Mayol i Raynal.
May I say that I am personally confident of the fact that an agreement between the European Parliament, the Council and the Commission will be achieved on these issues. The Council has already started to discuss the proposal in detail. It will do its best to reach an agreement as soon as possible. Your support for the proposal is very important in achieving that result. I should like to thank Parliament for that support.
To reply in further detail to Mrs Villiers' remarks, the Commission believes that there are convincing reasons for the programme to be extended to direct taxation, not least because the Council itself, in its ad hoc working party's report, explicitly recommended improved cooperation in direct tax matters. I am very much aware, as perhaps Mrs Villiers knows, of the fact that direct taxation, except where it distorts the internal market, for example in the case of contributions to pension funds across borders, is very much a matter of national political preferences. That is a position I have often defended, both in the Commission and in outside discussions. On that point I agree with Mrs Villiers. But here we are talking about administrative cooperation and the basic issue is combating fraud. I am sure Mrs Villiers dislikes fraud as much as the Commission. Disliking something is one thing, doing something about it is another. If we want to do something about fraud in the area of direct taxation, we must facilitate cooperation between fiscal authorities. With all due respect to Mrs Villiers, I cannot escape the impression that perhaps she is looking at water burning if she objects to cooperation between the fiscal authorities in the field of direct taxation.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0219/2002) by Mr Berenguer Fuster on behalf of the Committee on Economic and Monetary Affairs on the Council common position (5462/1/2002 - C5-0148/2002 - 2000/0213(COD)) for adopting a European Parliament and Council directive on insurance mediation.
Mr President, we have now reached the home straight in a Commission initiative - I would call it a good Commission initiative - designed to achieve harmonisation of legislation on insurance mediation. This is a field which so far had not been harmonised. This gap will now be filled and fortunately, I believe, for the better, because the internal market in insurance is crippled if there are no common rules for the commercial networks. If the insurance companies can act within Union territory without any borders, it is clearly also necessary that those who offer their products should be able to act under common rules, with freedom of establishment and freedom to provide services, once and for all in the internal market.
That, however, is not all that is needed: we must also harmonise our laws to achieve high standards of consumer protection in an area such as this, where there is a highly significant imbalance between the information held by the vendors of the products and that held by the purchasers. This is one of the objectives in this proposal for a directive.
At first reading, Parliament adopted a total of 40 amendments, some admittedly by a tiny majority. In the common position, just over half were accepted either as they stood or at least in spirit. Now, at second reading, Parliament has repeated some of the amendments that were not adopted, although it has done so in terms which I think make their approval by the other institutions likely.
While on this subject, I should like to reflect a little on the codecision procedure, and this makes me think that, if this procedure is generalised, it cannot and must not lead to proceedings becoming unnecessarily lengthy or, if the co-legislating institutions start from different positions, to each one sticking to its own position without coming to any reasonable agreement. If this agreement can be reached without going into the conciliation phase, so much the better and, if so, that is an objective I believe can be achieved in the processing of this directive, because Parliament has shown how it can play a full part in the legislative process by collaborating with other institutions, without the legislative procedure becoming unnecessarily lengthy because of it.
The procedure, however, also has its problems, and perhaps the most important of them is the debating system in this Parliament. In contrast to what occurs in other parliaments, here we do not debate proposals in a contradictory fashion. Therefore it seems that any effort one may make to try to convince you that certain amendments are good or bad is a wasted effort. Even so, I cannot help at least trying to put across my reasons for opposing or proposing a vote against certain of the amendments that have been adopted by the Committee on Economic and Monetary Affairs. I hope it will not be a wasted effort, because a thinker from my country used to say that wasted effort leads to melancholy, and at this time of night I do not want to get melancholic.
I oppose adoption of Amendments 2 and 14 approved in the Committee on Economic and Monetary Affairs, and I am opposed more strongly than I can tell you to the content of Amendment 2, for various reasons. First, on technical grounds: the amendment tries to exclude from harmonisation certain possibilities that, if approved, would contradict other points in the directive. Other points, ladies and gentlemen, that were approved in the text and accepted by the Council and Commission as a consequence of this Parliament's amendments at first reading. How are we going to adopt this amendment if it conflicts with our own texts?
Secondly, but no less importantly: if, as Amendment 2 would have it, certain types of intermediary are to be excluded from harmonisation, this means, no less, that a large part of the sale of insurance contracts would fall outside the consumer protection mechanisms contained in the directive, and this should not be accepted.
Mr President, first of all, as PPE-DE shadow rapporteur, let me congratulate my Socialist colleague, Mr Berenguer Fuster, on an excellent piece of work which has achieved a remarkable degree of cross-party consensus within Parliament and the committee.
I am very pleased with this Council common position document, which reads far better and more intelligibly than the initial Commission proposals. It is internally consistent and incorporates some 20 first reading amendments from Parliament, including several that I submitted, such as the need to cater for the electronic age and Internet age by allowing for computer and disk storage of data, exemptions for telephone selling, exemptions for the travel industry for small contracts and action to ensure that the scope of the directive does not extend to the mere provision of information on products.
I fully accept compromise Amendment No 15 relating to transitional provisions to exempt existing brokers and also compromise Amendment No 7 for a regular review of registration as opposed to my original proposal for a three-yearly review.
This was originally carried by the committee in order to ensure the maintenance of high standards of probity and professional standards of the intermediaries, or brokers, as we call them in the UK.
I particularly support the Council proposal for information exchange between competent registration authorities and the fact that the role of the insurance undertaking is prescribed in the intermediaries' registration process, particularly for the tied intermediaries category.
After much deliberation I too will oppose Amendment No 2 as I realise this would pose problems to the Council by considerably reducing the application of the directive. If passed, it would necessarily have to go to conciliation.
I shall support compromise Amendment No 16 to get rid of the best-advice principle, which would impose unacceptable burdens on the industry. I continue to support Amendment No 18, which is designed to reduce the burden on the industry by ensuring that the obligation to provide information applies only when a customer requests it.
In summary, this has the making of a good piece of pioneer legislation which will be an integral part of the financial services action plan and the first designed specifically for insurance brokers. It will serve as a model for other types of brokers in financial products and, not doubt, in other areas as well.
This definitive measure will provide a useful service to Europe's consumers in facilitating a safe and competitive pan-European insurance market with mutually recognised and acceptable standards of professional competence by using the financial passport, with only minimal standards being set, rather than prescriptive harmonisation proceedings, as some would have claimed necessary for such an undertaking.
I congratulate the rapporteur. I look forward to this speedily becoming European law.
Madam President, Commissioner, I am replacing Mrs Riis-Jørgensen, who has other important commitments this evening.
To begin with, I wish to thank Commissioner Bolkestein who has once again presented a well-balanced proposal for completing the internal market, this time within the field of financial services. I also want to thank the rapporteur, Mr Berenguer Fuster, for a sound piece of work, from the first reading to today's second and very rapid reading.
It is gratifying that the Council is, for the most part, adopting Parliament's position from the first reading. This proposal will make it possible to make cross-border offers of insurance while providing a high degree of consumer protection. There is a good balance between a freer market, benefiting consumers by offering them more choice, better competition and lower prices, and the requirements governing the protection of policyholders.
The fact that this balance between the market and consumer protection has, in the end, been established at the right level and feels reasonable is incredibly important for an increasingly cross-border market. It is basically a question of confidence, which is something we are seeing right now in the financial markets.
The regulations must be designed in a way that creates confidence in those who constitute the market, that is to say the consumers. As Dr Tannock stated, it is not a question of harmonising all the regulations but, rather, of finding methods of achieving a mutual acceptance of current rules in the various Member States. I believe that is a wise approach.
In general, those of us in the Group of the European Liberal, Democrat and Reform Party assent to most of the amendments, even though we question the wisdom of adopting a number of them. Allow me to mention the most important amendment which, in important respects, alters the whole proposal. In common with Mr Berenguer Fuster, I am talking about the second amendment, which we cannot accept. It would be unfair to consumers and their demand for security. It would also be in danger of distorting competition. We shall therefore vote against this amendment.
Mr President, the current draft proposal on cross-European insurance mediation ensures a high level of professionalism and competence among insurance intermediaries. Our common aim is to guarantee that all persons, natural and legal, pursing the activity of insurance brokerage are registered by a competent authority on the basis of a minimum set of professional requirements. A single registration system for intermediaries facilitates cross-border activities by way of freedom of establishment and freedom to provide services. The proposal also guarantees a high level of protection for customers' interests.
Unfortunately the original Commission proposal did not take sufficient account of the diversity of European insurance markets. It would have imposed an unnecessarily heavy bureaucratic burden on many intermediaries, without increasing customer protection. Our amendments from the first reading referred explicitly to those whose main activity is not to sell insurance but rather to offer the standardised insurance contracts that have been in use in many countries for decades, for instance tourist assistance packages or car insurance offered by travel agencies and car dealers.
Customer protection is a primary value in the insurance business of my home country and, yes, travel agents and car dealers are entitled to sell standardised products. Trouble-free years of experience have shown that the current practice is in the interests of both intermediaries and customers.
Costs of insurance mediation must not be increased, especially when there is no benefit to customers. Nor is it useful for certain Member States to adopt more stringent provisions regarding information requirements, which bring no added value to the customer but merely distort competition between European providers. I am happy that my colleagues supported my amendments in the committee vote and I hope they will also support them tomorrow.
The directive as it now stands in the second reading is a good draft, providing a reasonable compromise between the legitimate interests of Member States, insurance providers and customers.
Madam President, Commissioner, ladies and gentlemen, I would like to enlarge on my speech of 13 November 2001 by discussing the following areas. I would like, first, to thank the rapporteur and the PPE-DE Group's shadow rapporteur for the excellent work they have done. I believe that both the Commission proposal and Parliament's report make a further contribution to a stronger financial internal market, to facilitation of cross-border activity and to greater harmonisation in this area, which is dependent on public trust and of importance to transparency.
A number of amendments have already been discussed. For my part, I would like to deal with Amendment No 6, which concerns itself with greater transparency, because we want to see to it that the register, in addition to the proposed methods, shall indicate the country or countries in which the intermediary conducts business under the rules on establishment or on the freedom to provide services.
On the other hand, we want to ensure that there are greater possibilities for monitoring, by using Amendment No 10 to allow consumer associations to register complaints. Then Amendment No 12 has to do with sorting out the frequently-discussed question of whether information should be supplied without being requested, by stipulating that information on the customer's rights must be supplied, whilst detailed information may be requested.
I would like to say that Amendment No 2 should not be misunderstood. It is not opposed to harmonisation. Many countries, though, have stricter rules of various kinds, so that, for example, credit institutions are already subject to many requirements contained in this directive. Amendment No 2 is therefore intended to take account of these different rules, which already impose higher standards, by making different approaches to it possible, without, though, undermining the directive's basic tendency.
Mr President, I would like to begin by thanking the European Parliament and in particular the rapporteur, Mr Berenguer Fuster, for their judicious and efficient handling of this matter. After the second reading in the Committee on Economic and Monetary Affairs, only 18 amendments were submitted to plenary. This is evidence of the balanced quality of the common position text which Mr Berenguer Fuster mentioned to the committee last week. It was not just a compliment. Indeed, the common position to a large extent follows the line taken by Parliament at first reading. It took account of the most important amendments adopted, which improved our initial proposal.
The action plan for financial services identified insurance intermediaries as a priority objective. Insurance intermediaries are indeed confronted with obstacles which prevent them from taking full advantage of the freedoms of the Treaty. This hinders the proper functioning of the internal market.
The directive following the text of the common position will ensure that, once registered in his home Member State, which is responsible for checking professional and financial requirements, an insurance intermediary will be able to conduct his activities throughout the internal market. That will improve the functioning of that internal market in insurance, particularly as regards retail markets. At the same time, the directive will guarantee the protection of customers by setting appropriate information requirements.
The Council common position now submitted to this Parliament is fully consistent with the essential objectives pursued in the Commission's proposal. The Commission supports this text. But it is vital to ensure that the difficult balance reached in the common position is not put in jeopardy by amendments which would not be compatible with its fundamental objectives.
Let me now turn to the amendments which were submitted to plenary. The Commission can accept the following amendments: Amendments Nos 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 15 and 16. With regard to Amendment No 17, which aims to clarify the scope of the directive, the Commission can accept it, even though it considers that minor redrafting is needed in order to avoid any misunderstanding.
The Commission is not, however, in a position to accept the following amendments: Amendments Nos 2, 9, 13, 14 and 18, for the following reasons: firstly, Amendment No 2, on which Mr Berenguer Fuster, Mr Tannock and Mr Schmidt have spoken just now. That amendment aims to exclude from the scope of the proposal a large number of insurance intermediaries, such as car dealers selling motor insurance, travel agencies, veterinary surgeons, captive intermediaries of industrial firms and some bank insurance activities.
Such exclusions would affect the sale of a large number of insurance products involving important risks. They would deprive the directive of a major part of its content. Furthermore these excluded intermediaries would not be able to make use of the advantages provided for in the directive. Should these intermediaries be excluded from the benefits of the internal market, I very much share Mr Berenguer Fuster's concern about that amendment. The Commission cannot accept it.
Amendment No 9 introduces a transitional provision aiming to facilitate the application of the directive to those intermediaries already carrying out activities before the date of adoption of the proposal by the Commission, namely September 2000. The Commission already welcomed this idea at first reading, but, as Amendment No 15 better meets the concerns of the directive, the Commission would prefer it to be adopted rather than Amendment No 9.
While a fundamental element of the proposal and the common position is to ensure a high level of consumer protection by providing customers with appropriate information and advice, Amendment No 13 would devalue that requirement. It provides that the advice given by an intermediary has to be based on the best possible advice principle. The Commission cannot accept that amendment. It would imply enormous difficulties for the work of any insurance intermediary. It would also lead to great legal uncertainty and may be a source of legal conflict. Last, but not least, it would increase the costs of insurance mediation. The text of the common position already contains a balanced provision which makes it mandatory to provide appropriate advice on the basis of a fair analysis of the insurance contracts available on the market. That provision fully ensures a high level of consumer protection.
Amendment No 16, which refers to an objective analysis, is along the same lines as the common position and may improve the text.
The last amendment that I wish to discuss is Amendment No 14, which provides, in the case of immediate cover, for a derogation to the principle that the information requested by the directive must be given in writing. That would jeopardise the objective of a high level of consumer protection. The common position already takes account of the spirit of Amendment No 44 proposed at first reading. Accepting this new amendment would deprive the consumer of written confirmation of the information required by the directive. The same reasoning also applies to Amendment No 18, which reduces the obligation on insurance intermediaries to specify the demands of the customer.
Thank you, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
The next item is a report (A5-0177/2002) by Mrs Stihler, on behalf of the Committee on Fisheries, on measures for the recovery of cod and hake stocks [COM(2002) 724 - C5-0095/2001 - 0299(CNS)].
Madam President, the background to this report is well known, but worth repeating as it is crucial. In November 2000, the International Council for the Exploration of the Sea (ICES) warned that cod stocks in the North Sea and west of Scotland waters and the northern hake stocks are at serious risk of collapse.
ICES estimates that cod stocks in the North Sea are at their lowest level since 1963 and that technical measures and TAC reductions alone will not be enough to restore them to within safe limits. Cod stocks in the Kattegat, Irish Sea and west of Scotland waters are in similar condition. For hake the decline in stocks has been less dramatic, but stocks are thought to be around only half of their 1980 levels.
At the December 2000 Fisheries Council meeting, it was agreed that more long-term conservation measures were necessary in addition to TAC reductions for 2001. The Commission was invited to submit proposals for a multi-annual recovery plan. During 2001, the Commission adopted various emergency regulations to restrict the fishing of these species and in June 2001, it issued a communication outlining its strategy for rebuilding cod and hake stocks in Community and adjacent waters.
The current proposed multi-annual recovery programme for cod and hake follows on from that communication. I welcome the overall approach, which includes targets for recovery of each of the stocks, total allowable catches allowing for an annual percentage increase of 30% for cod and 15% for hake, with an upper and lower limit to the permitted change in the TAC of 50% from one year to the next, a system of fishing effort limitation, enhanced controls in relation to satellite tracking for vessels over 50 metres in length, position reporting, landing conditions, retentions on board and conditions for weighing and transport. The potential use of temporary closed areas for up to 60 days.
I believe that successful recovery of stocks must be a priority. We must at all costs avoid a Canadian-style disappearance of cod and hake from these northern waters. In Canada, a cod moratorium was introduced in 1992. Some 30,000 people lost their jobs, the biggest lay-off in Canadian history. The cod disappeared due to a complex mix of factors, including over-fishing, and a decade later the stocks have not recovered.
We cannot ignore the ecological warning signs. At the committee vote, references to hake were removed from this report. I hope colleagues will support me as rapporteur in trying to reinstate hake in this report. Although there is disagreement over whether cod and hake should be treated together, the Commission's approach seems to me acceptable, provided that sufficient account is taken of the specific situation of the two species. The figures and the levels of hake stocks have been questioned and we should be guided by evidence. On the measure proposed for hake, new scientific evidence may allow a relaxation in the targets and the percentage stock increase expected.
We need a package of measures which first of all work and secondly minimise the pain to the sector. Finally, while the success of the recovery plans must be the priority, an annual review of their progress and socio-economic impact should be undertaken. However, if recovery is not achieved the outcome will be increased socio-economic hardship. In any event, without fish there cannot be fisheries.
I ask colleagues to vote for Amendments Nos 2, 4, 6, 7, 8, 10, 11, 12, 13, 15 and 16 and against Amendments Nos 1, 3, 5, 9 and 14.
Madam President, I must start by regretting the absence of Commissioner Fischler. I believe this debate is important enough to deserve his presence here today.
Rigorous, transparent, verified scientific reports, carried out together with the industry, should be the first pillar of the CFP reform in order to have credibility in the conservation of our fishery species. We need to diagnose the true state of the stocks precisely and accurately, because otherwise we could be using a sledgehammer to crack a nut.
The European Union should be a global example of marine research, but it is not, not even - and I say this to Commissioner Fischler - with his proposed reform, which pushes science into the background.
Last week at a meeting of marine scientists, Mr Robin Cook, of the Aberdeen marine research laboratory and an advisory member of the ICES, stated that the fisheries reform proposed was based on scientific reports that were very poor and which lacked transparency.
John Molloy of the Dublin Marine Institute - as you can see I do not mention any Spanish scientists here - said that 'fishermen are scientists' and that we need to use the raft of first-hand information they have, which is currently being ignored.
The Canadian scientist McGuire has also rejected the hake catastrophe reports. The industry rejects them outright. We are aware that the ICES and the Scientific and Technical Committee on Fisheries do not agree, and they again brought up the review of current hake reports at Lisbon and Copenhagen. Mr Fischler, without an economic, social and regional impact assessment, proposes equating cod and hake, which are very different species and very different situations; and he adopts drastic, irreversible measures to cut down the fleet as if there were no other alternative measures that would maintain the stock while we wait for conclusive reports. I call on the Commissioner to think it over for once.
The Committee on Fisheries approved Amendment 1 - I see the rapporteur is against separating the two species - and I hope the House will adopt it. If not, I hope the Council can bring it back in.
We want to protect stocks but not at just any price, not through just any measure. We want the ecological reports to include economic and social reports, and we must take into account the industry which has been fishing in the same waters for several generations, and they do not understand the Commission's proposal, in view of the results they are getting, and they want other biological reference points to be selected that are broad in scope and more rigorous.
I therefore call on the Commission to go deeper into CFP reform and marine research, and to devote more human and material resources to it. I call on it to review the proposal for hake, since the industry that depends on it demands more transparency, more participation, more dialogue, more objectivity and more reliability before it will accept the proposals that the Commission puts before us.
Madam President, I offer my sincerest congratulations to my colleague, Catherine Stihler, for her excellent work, which gives the Council the opportunity to approve a much more balanced plan for these two species. I cannot, however, agree with her desire, as rapporteur, to reinstate hake in this report. As she well knows, I had tabled 13 amendments in committee aimed at softening the measures for hake, and more than half lapsed when the committee adopted the amendment tabled by Mr Varela, which separates the two species. Therefore, if we now approved the report for both species together, it would be highly unbalanced.
The Community fisheries policy has to find a balance among the measures on stock conservation, the reasonable adjustment of the fleet to each Member State and the maintenance of economic activity in fishing-dependent regions. It is a complex approach. First of all, because overfishing is not the only cause of stock depletion: the indiscriminate catching of species for fishmeal production interrupts the food chain for cod and hake and to a great extent causes the situation both species are going through. There are certainly highly significant differences between these two fisheries as regards their mortality and growth rates and the conservation measures needed. The situation of cod in the North Sea and off Scotland is different, just as the situation of northern hake off south-western Ireland differs from that off the French coast.
Not all species - and this is something we have to say out loud - and not all fishing grounds are in the same state. In this respect, the Committee on Fisheries considered that the hake and cod situations are different, and that hake should have different measures from cod, which should be adopted based on confirmed scientific reports. There is no single, unified and indisputable scientific basis to indicate that the northern hake stock has fallen below the biological safety limit, and there does not seem to be a need for drastic management measures to save this stock.
We cannot forget the great economic and social impact that these measures will have on the fishing communities. The Commission has not undertaken any study of these consequences or of those that must be taken into account when the plan is implemented, nor has it shown us an evaluation of the emergency measures it adopted in 2001. It must be remembered too that the TAC for hake was cut by 51% between 1999 and 2001.
The European fishing fleet quite reasonably needs to know what prospects there are for this activity. My group is therefore opposed to drastic cuts, which can be brought in over longer periods. We therefore support the rapporteur's Amendment 8, and once again I sincerely congratulate her on the excellent work she has done.
Mr President, this is a very important report because the European Community is discussing recovery plans for fish stocks for the first time. Since this is the first time, it is very important that we get it right. We must make sure that the actions we take will reverse the declines in several cod stocks and northern hake and allow them to recover.
The Commission proposals were tough and will definitely have an impact upon the fishing communities involved, but they had to be tough because the state of the stocks is so poor. As the rapporteur has said, if we do not do something about fish stocks, there will be no fishing industry in the future as there will be no fish. ICES says that cod in the North Sea is at its lowest level since 1963. While hake may not yet be in such dire straits, it is still far below the level which is appropriate, and the warning bells have been ringing now for quite some time.
The Commission, the Committee on Fisheries and the Council all claim to agree with the precautionary approach, which states that the absence of definite proof should not be used to refuse action to prevent a decline in fish stocks. In other words, as soon as there are reasonable grounds to believe that cod and hake stocks need a degree of protection, we should act. That is exactly what the Commission has done. However, what did the Committee on Fisheries do? It argued that there is no crisis involving hake and completely removed it from the proposal.
We must vote against this amendment. I agree with the rapporteur on this point. It is completely unacceptable. This is not a precautionary approach to fisheries management. The committee is simply paying lip service to the idea and continuing with business as usual. We are not going to solve the problems if this is the way we go on. We cannot keep refusing to face up to reality. We must realise that these stocks are endangered and we must protect the fishing industry. It is doing the fishing industry no favours in the long term if this is the kind of simplistic, nationalistic short-term approach that has been taken. If the report goes through plenary as it is, the Verts/ALE Group will have to vote against it.
Madam President, during the course of 20 years, cod stocks in the North Sea have shrunk by three-quarters. At the same time, the number of cod fishermen has fallen considerably in my country. In 1980, there were still 310 cutters that fished for cod under the Dutch flag, while these days most fishermen have switched to flatfish, and there are only a handful of cutters left that fish for cod. Nonetheless, this reduction in the number of fishermen does not seem enough. The Commission is right to table proposals for multi-annual recovery programmes for cod and hake. However, in the Commission's proposals on reform of the European fisheries policy which Commissioner Fischler presented recently, those very fish-stock related reductions are missing. The link in the case of cod and, to a lesser degree, of hake, is evident.
I share Mrs Stihler's view completely when she states in the explanatory statement to the report that successful recovery of the stocks must be the priority. The package of measures must be effective, but must also take account of the socio-economic damage to the fisheries sector. There is no point putting the sector under pressure if the measures implemented do not have the desired effect on the stocks. This is why it is important to monitor the effectiveness of the measures. Measures must be reversed as soon as it is evident that they do not have any positive effects.
As a bad example of such a futile measure, I would remind the Commission of the cod contingency plan which it launched for the North Sea in the winter of 2000. This contingency plan, by means of which part of the North Sea was closed for fishing, had the opposite effect. In the open areas, fishing pressure rose enormously, while in the closed areas, the fish stocks were quickly caught following their re-opening. According to fisheries biologists, the closed areas did not correspond very well with the mating areas of cod. Due to the fleet concentration in the open areas, vulnerable areas are being over-fished. In my view, fishermen and biologists were right to conclude that the Commission was not so much concerned about effectiveness as it was about political viability. A repeat of this debacle and the lack of proportion must be avoided. It is unacceptable for Dutch fishermen who are allowed to catch 10% of the Total Allowed Catch, the TAC, for cod, to be far more restricted in their fishing activities than British fishermen who account for 40% of the TAC.
I will make a few observations to the measures included in the Commission proposal. First of all, the aforementioned area closures are a good example of how things should not be done. Real-time closures, closures in an area where a high concentration of young fish is found, on the other hand, can be an effective measure. Technical measures can be of particular importance for the fishermen who fish for cod as a secondary activity.
Secondly, the reduction in TAC for cod entails the risk that the fishing pressure on unquoted species will increase enormously. Pro-active policy should ensure that unquoted species are quoted as quickly as possible. This is all the more important when in 2003, Spanish and Portuguese ships will also be heading for the North Sea. If the Commission abandons TACs and quotas for these species, we can expect recovery plans for these species in ten years' time.
Thirdly, a reduction in effort is achieved most quickly by applying the sea-days' scheme. It is delightful to see that a system used in the Netherlands, that was always met with criticism by the Commission, is now finally being adopted by the self-same Commission. I hope that the Commission will apply this method more widely. A weekend ban, well-known in the transport world, is being recommended by Dutch fishermen.
Fourthly, the Commission should not simply leave the details of the sea-days' scheme and the financial compensation to the Member States. This would lead to unfair competition. The Commission must prescribe reduction figures for each Member State. These figures can be based on the quota and the observed over-fishing in recent years.
Finally, we must ensure that fleets that have found a balanced relationship between effort and quotas do not undergo further re-organisation. By that, I mean that if a fleet, in the event of sound quota management, is capable of working profitably and effectively, then this should not be disturbed. It is therefore positive that subsidies for the building of new vessels will be abolished. But even when FIFG funds are used, the fishing capacity should not be maintained artificially.
It is important for the impact of the plans to be assessed in good time. It is also important that we then take account of the socio-economic damage to the sector. If the recovery plan fails, the damage to cod, hake and to fishermen will be incalculable.
Mr President, I shall start by also congratulating Mrs Stihler on her excellent report and on the excellent speech she made this evening in this House.
Everyone in this House is aware that fish stocks are in sharp decline across the EU. That is why the Commission has come to us with a radical new package of proposals for reform of the common fisheries policy. That is why we are facing an 18% cut in overall gross tonnage in the EU fleet, with the attendant massive impact that this will have on jobs in many economically challenged and remote peripheral areas of the Community.
However, we also understand that the two species at most serious risk of collapse are cod and northern hake. There is at least no doubt about the state of cod stocks. I would admit that there are, however, some doubts about the state of hake stocks. The International Council for the Exploration of the Sea (ICES) claims that hake stocks are on the verge of collapse. Other independent scientists claim the stocks are still at sustainable levels and they challenge the ICES findings.
As Mrs McKenna has pointed out in her speech this evening, we are pledged in this House to apply the precautionary principle whenever such doubts exist. In these circumstances, I would appeal to this House to reinstate hake in the Commission's recovery plan until such time as the scientific evidence can be analysed and verified in exactly the way Mr Varela Suanzes-Carpegna has called for this evening.
Yesterday, as we all know, a substantial number of Member States voiced their opposition to certain aspects of the Commission's proposals for reforming the CFP during the Fisheries Council. They want public aid to be used for building new vessels, they want open access to Community waters, they support short-term profits over long-term sustainability, they oppose change, they support the status quo. Theirs is surely a policy of despair. We cannot continue as we have done in the past. If we do so, it will not be only cod and hake that disappear, our fishing industry will disappear as well.
Mr President, ladies and gentlemen, Commissioner, fishing exploits natural resources which are, admittedly, renewable, but they are also fragile and easily destroyed. Because for centuries catching methods were of limited effectiveness, the idea arose that stocks were inexhaustible. This feeling still exists in some reactions against conservation policies. Nevertheless, in the face of a public opinion that cares about protecting nature and of the economic risks created by the collapse of some fish species, fishermen are realising that they must be marine life's allies and not its enemies.
It is in this context that any reform of fisheries policy must be seen, whether it is a wide-ranging reform or one designed to address specific situations, such as this one. The aim of the legislation currently under consideration, which is the subject of the excellent Stihler report, is to prevent the disaster that the extinction of fish as popular as cod and hake would represent. We can discuss the relative values of the recommended measures and the effectiveness of the method of implementing them; we can discuss the accuracy of the scientific data on which this method is based, but what cannot be underestimated is the danger threatening cod population units and, on a smaller scale, those for hake as well as the need to turn the situation around and to recover these population units.
In our debates on fisheries, we have frequently come up against the uncertainty and the unreliability of scientific data. This is the justification for the Committee on Fisheries' decision to make its proposals for hake more flexible. I wonder whether this is a step in the right direction. I have my doubts. For these reasons, I call on the Commission to set up a system of scientific and technically credible research on which to base our decisions. It is crucial that the Commission does this. Cod, as everyone knows, is one of the cornerstones of Portuguese cuisine, but man does not live by haute cuisine alone. Cod fishing in Newfoundland is deeply ingrained in the minds of our fishermen and has left indelible traces in Portuguese literature. We must, therefore, fight to save the cod!
Mr President, this proposal highlights the desperate state of some of our fish stocks and underlines why it is so important that the Commission and the Council get the reform of the CFP right. There must be no bowing to political pressures. They must ensure that the objective of sustainable fisheries is at the core of fisheries management. While I accept that recovery plans for hake must be specific to that fishery, I do not believe that hake should be excluded from the proposal. As to the details of the proposal, I have some concerns to highlight.
Firstly, the Commission must take greater account of mixed fisheries which are impacted by recovery plans. Crucially I am not convinced that the Commission has learned the lessons from the dangers of displacing effort, as we saw in the north of Scotland last year. The Commission must ensure that scientific advice is reliable and verifiable, not just in determining what areas should be closed but determining the effect of such closures. The removal of ceilings on financial contributions under the FIFG is to be welcomed. But the Commission has failed to propose a system which ensures that there is equal treatment of fishermen subject to recovery measures and that it is not promoting unfair competition between fishermen from different Member States. I hope the Commission will heed the committee's amendment calling for Community funding which is not dependent on cofinancing to compensate fishermen under these plans.
Safety is of paramount importance. While public aid for modernisation and renewal should not be a bottomless pit, it should be available for improvements to safety. A combination of ageing vessels and days-at-sea restrictions could be a lethal combination. It is vital that safety be taken into account when measuring the impact of recovery plans and, for that matter, fisheries management in general.
Madam President, I hope we have all been able to fortify ourselves with the delicious Dutch herrings that have been provided for us. I would like to thank Mr Albert Jan Maat from the bottom of my heart. That was a great occasion, and I can only confirm - as I think you will too - that fish are a good thing.
I do not want to talk up the vote on stock rebuilding as the fateful question in the run-up to the fisheries reform, but I do hope that those who reject the Commission's proposal for a regulation as submitted, will after all agree to a compromise tomorrow morning, a compromise that would again permit hake alongside cod, just as the Commission had rightly proposed. I, too, have had second thoughts in the meantime. Like others, I still have hope, as I have in the meantime re-examined the matter; I have not done this completely off my own bat, but have taken scientific bases, ICES for example, as my starting point. Who would seriously call their data into question? Has the Commission submitted a proposal including measures to recover the stocks of cod and hake? That stocks of both species are severely threatened has been disputed by nobody here this evening, and so, if we want to be consistent, hake must not be left out, and the sceptics should bear in mind that prevention is better than cure.
We have to get to grips with the biological realities and the problems nature creates for an exact analysis of the stock. Fish swim. That is why nobody can count their precise number, and also why casting doubt on ICES' recommendations is a popular sport. We have for a considerable time been able to see where that leads, not only with cod and hake, and not only in European waters.
I would like fisheries to be economically sustainable, environmentally responsible and socially acceptable. If this is to happen, our prime need is for healthy stocks. Action is needed to break the vicious circle of more and better boats chasing fewer and fewer fish. Now! Excess capacity is being cut back in other sectors of the economy as well, and that is something that fisheries will, unfortunately, have to get used to, as European fisheries have to be maintained, but standing on their own feet, not kept alive by Europe, and not without fish in our own waters.
Madam President, I have conflicting feelings about this proposal for a regulation and this report. On the one hand, I feel I must make my rejection of this regulation clear, particularly with regard to hake, which suffers irrational and unjustifiable damage as a result of being treated together with cod. On the other hand, however, I believe that this will provide a valuable tool for calling into question the reform of the CFP, which was proposed by Commissioner Franz Fischler and presented by the Commission to the Council.
The weakness of the Commission's arguments becomes apparent simply from reading the Stihler report's explanatory statement, particularly when the Commission attempts to base the regulation on supposedly reliable scientific studies. As the rapporteur points out, the proposal for measures was approved in 2001, on the basis of the information supplied by the International Council for the Exploration of the Sea, even before the drastic reductions of the TACs agreed for 2001 had been implemented.
As the rapporteur points out, the scientific considerations are full of ambiguities and uncertainties. To quote from the text: 'For hake, the decline in stocks has been less dramatic and therefore the scientific evidence is less clear cut and indeed the subject of some dispute'. I continue: 'Disagreement occurs over whether the two species [hake and cod] should be treated together, the speed at which recovery should be attempted and hence the severity of the measures necessary and what precisely those measures should be.' etc.
The report highlights, furthermore and above all, the impact and the economic effects that have not been addressed in the draft regulation. These, Madam President, are the many consequences that will occur or which are already occurring, in a sector which will become much more crucial and dangerous as a result of the unfair and irrational Fischler reform of the common fisheries policy.
Madam President, firstly I would like to congratulate the rapporteur on a very courageous report. This is going to be very painful for all fishermen, because it will mean that there will be many reductions in the catch and many job losses. She refers to that in her report. There are some measures there to help fishermen.
One thing we can be sure of is that fish do not recognise any border or boundary. We must also recognise that this is a cod and hake report. I want to make sure that we urge all colleagues to vote for hake to be reintroduced to this report. Otherwise we will be sitting here in the not very distant future saying that the hake stocks have been reduced so dramatically that we need even more draconian measures in order to reinstate them. The rapporteur said that hake stocks have been reduced by 50% since 1980, so we must take measures to make sure that they improve.
We also have to accept that when fish are swimming in the sea they do not separate themselves out neatly, so when you go out to fish one particular species you cannot always be sure that is the only species you catch. We have to take a wider look at all the conservation measures. We must in particular find a solution to discards of fish, tradable quotas when you come ashore or whatever it may be. There must be a way to stop discarding healthy fish, because the stocks are not there and we must make sure that they are built up again.
We have only to look at what has happened in Canada to see that if you carry on fishing then there is going to be no fish for anybody. It is also wrong for one particular Member State to exert enormous political pressure to try and have hake removed from this report and then try to get more fish for itself. At the end of the day it does not matter what nationality we are. If there are no fish, there are no stocks and nobody will be able to fish. We have to be sure that these measures are put in place.
I again congratulate the rapporteur and ask that we all vote for what was originally a cod and hake report - and make sure that we do have a cod and hake report.
Madam President, ladies and gentlemen, I take the floor in this House to support the proposal by the Committee on Fisheries, principally to uphold the need to exclude northern hake stocks from the scope of the proposal for a Council regulation establishing measures for the recovery of cod and hake stocks. I do so because the situations of the cod and hake stocks are very different. If they are not excluded, we will be putting at risk thousands of jobs and an industry on which many coastal communities in the European Union depend for their living, on no verified, irrefutable technical-scientific grounds.
This socio-economic consequence should be a good enough reason to make us think, but there are other reasons too: the proposal is based on an alleged scientific study, but by November 2001 the Scientific, Technical and Economic Committee for Fisheries was pointing out that the precautionary points of reference used by the International Council for the Exploration of the Sea were not currently valid and, besides, recommended that they should be reviewed immediately. As nobody, no administration, has a monopoly on common sense and doing the right thing, there is an obvious need for a scientific advisory appeal mechanism, a need for peer review and, of course, a need to listen to and analyse in depth what the affected sector seriously has to say with their verified and verifiable arguments and studies. When decisions of great social significance are to be adopted, they need to be very well grounded; the studies on which they are based have to be irrefutable.
All that has been said so far, ladies and gentlemen, does not mean opposing other serious and responsible alternative measures for conserving and improving hake stocks until such time as the studies have been completed and confirmed, but we must not support measures that may have irreversible consequences.
It must, of course, be possible to apply the precautionary principle without causing economic disasters or social upheavals. A balance is possible, and the Commission must seek it. A first step will be verified, confirmed studies, which will show we are quite right and provide us with arguments. Things have to be done properly, especially when our fishermen are clearly at risk of being seriously harmed.
Madam President, may I begin by saying that I shall not speak about the proposal itself, other than to emphasise that the Commission regards this as one of the most important steps to be undertaken under the common fisheries policy.
As many here are aware, this proposal foreshadows many aspects to be discussed in future on the overall reform of the common fisheries policy. If we cannot collaborate to secure recovery of our fish stocks, the future of fish and fishermen cannot be ensured.
Let me now comment on the amendments. On Amendment No 1, the Commission cannot accept this amendment, which would remove reference to hake from the proposal. ICES has advised that the stock of hake is in danger of collapse. If this is the case, the Commission must act to rectify this situation. The only alternative assessment of the state of the stock is that prepared at the request of the Instituto Español de Oceanografía by Canadian fishery scientist, Mr Maguire. During the discussions in Council working parties, Spain has not challenged the validity of the ICES assessment of the historical development of the hake stock or of the current state of that stock. Spain has challenged one of the so-called precautionary reference points against which the state of the stock is judged. In detail, the Spanish officials have proposed that the value of 165 000 tonnes in the Commission proposal should be changed to 145 000 tonnes. This position does not contradict the perception that the stock is in danger of collapse. It perhaps means that it is in less danger, but the dangers still exist.
Regarding Amendment No 2, the Commission feels that this amendment is unnecessary since account is already consistently taken of scientific reports on environmental effects, to the extent that these effects are scientifically documented and quantified. An example is the effect of low salinity in recent years on reproductive success of cod in the Baltic. The other factors mentioned in the amendment lie beyond the scope of the common fisheries policy and therefore it would be inappropriate to refer to them in this proposal. Furthermore it remains a fact that for cod, hake and many other fish stocks, fishing is the main cause of mortality and the reduction of fishing is the most likely way to achieve recovery of the stocks.
Regarding Amendment No 3, the Commission is already working on improvement of all aspects of scientific advice. Any communication on this topic will be included in the second package of reform proposals, which will be presented to this Parliament in the near future. Furthermore, it is not correct to say that the necessary analysis of the correlation between fishing effort and mortality rates or the appropriate level of tax has not been made for the year 2002. For those reasons the Commission cannot accept that amendment.
Regarding Amendment No 4, the Commission can agree in principle with this analysis, since TACs are not instruments which will necessarily solve the problem of discards. The problem will only be solved if selectivity of fishing gears is increased or if fishing is reduced or prohibited in geographical areas in which small fish congregate. That aspect has been dealt with in a series of Commission and Council regulations emanating from the emergency situation with cod and hake. Also the Commission is currently working on an action plan on discards in the framework of the CFP reform. This amendment is therefore not necessary.
Regarding Amendment No 5, the Commission cannot accept this amendment, since it takes the view that public aid for vessel modernisation should be used only for the safety of fishing vessels, whereas the amendment implies that other objectives might also be eligible for aid. Aid which is likely to enhance the fishing power of fleets is no longer acceptable.
Regarding Amendment No 6, the Commission cannot accept this amendment since real time closures need to be enacted very rapidly. The inclusion of the Council in this mechanism would take much more time. Once the Council has taken a decision, real time closure would no longer be efficient.
Amendment No 7 is accepted: there has been a typographical error. Regarding Amendment No 8, the Commission is in the process of considering the impact of a lower annual variation in TAC level on stock recovery. That is a point on which the Council has also expressed some reservations.
Regarding Amendment No 9, the Commission cannot accept that amendment. Technical measures are dealt with in a different legislative proposal. Technical measures which are acceptable to Member States will bring about some improvement to the present situation, but do not go far enough. The Commission indicated earlier that only about 20% of the desired reduction in fishing mortality will be achieved by the application. A limitation of fishing effort is therefore also required. Compulsory scrapping of vessels is not mentioned in the proposal and it is not intended for the future CFP. TACs will be proposed at levels concordant with scientific advice.
Regarding Amendment No 10, the Commission cannot accept that amendment. Hake are not caught only by industrial fishing vessels and cod are caught in very small quantities. A proposal for 5% reflects the probable catches of cod and is therefore proportionate to the objective pursued.
The Commission cannot accept Amendment No 11. While it is difficult to calculate the amount of a supplementing premium needed to generate more interest in scrapping, 20% is already a significant increase and corresponds to previous practice in similar situations, for example structural measures for the ex-Morocco fleet in Spain and Portugal.
The Commission cannot accept Amendment No 12. We see no reason to restrict safety-related aid to smaller vessels, that is, those of less than 12 metres. The recent proposals for CFP reform propose that all vessels should be eligible for such aid, provided that it does not affect the fishing capacity of the vessel.
The Commission cannot accept Amendment No 13. This is a very expensive form of aid, which does not reduce the underlying problem of over-capacity. Only short-term measures of this kind can be justified. To accept Community co-financing for a longer period would significantly reduce the availability of Community funds for co-financing of scrapping, which is clearly the priority objective in this case.
Amendment No 14 is not acceptable to the Commission, since the Community cannot accept full responsibility for aid of this kind. Co-financing is a fundamental principle for structural aid.
The Commission cannot accept Amendment No 15. A specification of the duration of the plan is not acceptable. The stocks will be deemed to have recovered whenever, for two consecutive years, science indicates that quantities of mature fish have been in excess of defined levels. Reference is made in the last Paragraph of the explanatory memorandum to the Commission's intention to conduct an impact study within 18 months of adoption of the proposal. This might be supported by the addition of texts in an article of the proposal, but the reference in the explanatory memorandum should be sufficient.
Regarding Amendment No 16, a review process can be envisaged, but not on an annual basis. It will take some time for the proposed measures to take effect. The earliest point in time would be after two full years of operation. Reference is made in the last paragraph of the explanatory memorandum to the Commission's intention to conduct an impact study within 18 months of adoption of the proposal. This might be supported by the addition of texts in an article of the proposal, but the reference in the explanatory memorandum should be sufficient.
I should like to refer to some additional remarks made by Members of Parliament. To begin with, Mr Varela Suanzes-Carpegna referred to the scientific advice on which we base our proposal. That advice is the advice of ICES. Despite its shortcomings, which nobody denies, the ICES advice is by far the best available. The reform of the common fisheries policy prioritises the improvement of scientific advice. In the meantime we have to work with the best advice we have, which is the ICES advice. This is also in reply to Mrs Miguélez Ramos.
Thank you, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
The next item is a report (A5-0198/2002) by Mrs Ayuso González, on behalf of the Committee on Agriculture and Rural Development, on the Common Organisation of the Market in ethyl alcohol of agricultural origin [COM(2001) 101 - C5-0095/2001 - 2001/0055(CNS)].
Madam President, two months ago we were debating this same report, because the agricultural alcohol problem is actually one that has arisen owing to the large amount of agricultural alcohol produced in the candidate countries for accession, because the future negotiation with the WTO may give rise to further reductions in border production, and also owing to the foreseeable growth in demand for bioethanol as fuel in the European Union.
Because of this, the Council of Ministers of 17 July 2000 called on the Commission to introduce a regulatory framework for alcohol of agricultural origin, but the Commission went much further and proposed a COM, which did not include any financial measures but did allow for the possibility of establishing tariff quotas and safeguard clauses, prohibiting or restricting the use of inward processing arrangements, and a specific provision on aid.
This proposal, however, made by the Commission did not include synthetic alcohol, although 70% of ethyl alcohol users can use it industrially; only the 30% involved in the production of spirit drinks can only use alcohol of agricultural origin.
Because synthetic alcohol was not included, and because at the time no legal basis could be found for bringing it into a COM, Parliament referred the report back to committee two months ago. Afterwards the Council continued its deliberations and has reached an advance agreement to include synthetic alcohol and has asked us for a second report.
The Council and Parliament are now in agreement, and I think the Commission should take this into account. This report proposes in one of its amendments - the most important one - to change the title: instead of a COM, what is proposed is a Council regulation laying down specific measures concerning the market in ethyl alcohol of agricultural origin within the European Union.
It is proposed that synthetic alcohol should also be included in these measures, especially with regard to statistics. It is also proposed that the Management Committee for Wine should have competence in these matters, but that a specific working party should be set up within the Management Committee for Wine to deal with alcohol of agricultural origin. It is also proposed that Article 10 should be deleted because, as this is not a COM, an article referring to aids does not make sense. Besides, as these are national aids, I think they come under the heading of all state aids, regardless of whether they are for agricultural alcohol or for some other matter.
Commissioner, please pass on all these amendments, which I ask should be voted on in the House tomorrow, to the competent Commissioner, together with the understanding that the Council and Parliament are in agreement on this aspect.
Madam President, Commissioner, ladies and gentlemen, this evening's debate is about something that was the Council's sole request, namely the question of how to introduce transparency and the statistical dimension into the agricultural alcohol sector. I am extraordinarily grateful to our rapporteur, Mrs Ayuso González, who has made exemplary use of the limited room for manoeuvre available to Parliament. We would, Commissioner, have liked to reject the Commission proposal as a whole, as it took no account whatever of the Council's request. Close cooperation with all concerned parties has enabled the rapporteur to lay before us a genuine compromise on which all of them were able to agree.
Thirty years of discussions have now got us to the point where we can give this sector a regulation that provides for the required statistical surveys, and does so primarily within the framework of a simple Council regulation. Secondly, this regulation does not, in essence, call for any statements on aid legislation. Thirdly, it includes industrially produced alcohol, agricultural alcohol's direct competitor. As a matter of urgency, I appeal to the Commission to stop resisting this compromise approach. In the event of a qualified majority in Council, it has previously been the practice for the Commission not to insist on a unanimous vote unless there are legal difficulties, but, in this instance, there is no sound reason to insist on unanimity. The Commission's instruments are perfectly adequate for the purpose of monitoring this sector, in which no distortions of competition occur.
Not one of the candidate countries wants to adopt or copy the German model which is the subject of this dispute. If the Commission holds fast to its legal position, then I appeal in equally urgent terms to the Spanish President of the Council. When it comes to the interests of German distillers and the interests of our cultural landscape, I appeal to Mrs Künast, the German Federal Minister for Consumer Protection, Food and Agriculture, to vote on 27 June in such a way as to achieve unanimity in this matter. Throughout long negotiations, Parliament has done everything in its power, and now we are counting on your support.
Mr President, because of the various discussions that have taken place the rapporteur has had an unusually long time to work on this report and she is to be warmly thanked for the efforts that she has made.
I was interested to discover that the United Kingdom appears to be the second largest producer of ethyl alcohol and, along with other producers, is of course concerned at increasing imports but rather static Community demand. We know that imports into the Community have tariff concessions which have been agreed by the Council of Ministers. The industry tells me that there are subsidy regimes in the exporting countries which naturally they do not view very favourably. Our producers are also concerned about the prospect of duty-free entry from the 48 least-developed countries.
We understand these concerns, but I do not believe that removing the prohibition on state aid provisions, which are provided for in Amendments Nos 7 and 19, is a solution to the problem. I would certainly hope that these will be opposed and I will be voting against them.
On the positive side, the specific measures proposed by the Commission are welcome. They are certainly preferable to an interventionist organisation and I welcome the change in nomenclature that the rapporteur has introduced. I hope that the provisions are non-discriminatory, that they will provide for the continuance of the trade without any great hindrance, and that our competitiveness will not be too much affected by imports. The proposals do involve a minimum degree of administration and documentation.
I hope that Parliament will reject Amendments Nos 7 and 19, in which case I will be able to support the report. I cannot say that this is the view of all the Members of the PSE Group, but it is certainly the view of some of us.
Mr President, may I begin by thanking the Members of this Parliament for the work they have put into considering the proposal for a common market organisation for alcohol. In particular my thanks go to the rapporteur, Mrs Ayuso González, for her analysis of the proposal and the report.
Before I comment in more detail on the amendments proposed, I would remind you that this is another proposal to establish a set of common rules for the alcohol sector after several attempts in the past, all of which failed for various reasons.
The Commission is of the opinion that the actual market situation in this sector makes it necessary to propose at least a minimal set of rules and that, accordingly, the chances of success this time are fairly good. Most of the amendments proposed can be accepted by the Commission. All amendments relating to the change of title are acceptable. Indeed if the title proposed by the Commission creates problems because it refers more to an intervention system not provided for here, a more appropriate title reflecting the content of the regulation as suggested by Parliament can be considered.
The amendments on including synthetic alcohol in the article on market information can also be accepted. Parliament initially proposed to extend the proposal to synthetic alcohol, which is not an Annex I product and therefore is not part of the common agricultural policy. For most outlets except alcoholic beverages, both agricultural and synthetic alcohol can be used and therefore compete on the same market. The suggestion in the Agriculture Committee's report that synthetic alcohol should be included in the article on data collection to establish a yearly market balance of the sector, and to have better market information and increased market transparency, is one which the Commission is willing to consider.
Amendments 7 and 19 concerning deletion of the state aids article are not acceptable. The Commission is of the opinion that all provisions proposed are necessary to establish a set of common rules for the alcohol sector, including the provisions on application of the rules on state aids. Without fair application of those rules, there would not be a real common set of rules for agricultural alcohol, and I would point out that those rules already apply to synthetic alcohol.
The Commission is well aware of the concern that the application of state aid rules may create a problem for the functioning of the German alcohol monopoly. I would repeat that the purpose of this proposal on agricultural alcohol is not to put an end to that monopoly. If alcohol production by German farmers under monopoly rules, including federal payments, is necessary to maintain valuable eco-systems or to cover the extra costs of environment-friendly production methods, current state aid rules offer substantial scope to grant aids for those purposes or rural development aid schemes could be used. On the other hand, small distillers producing not only alcohol but also spirits could benefit from the de minimis rule on state aid for non-agricultural products.
The Commission is willing to try and find a solution, but cannot accept the proposal to simply delete the related article on state aid from the draft text. A solution should be found within the context of that article. Amendment No 8, which refers to the declaration on rum under the ACP-EU Partnership Agreement and asks for special treatment to rum producers affected by the application of EU policies is also difficult to accept.
By definition, the proposed regulation should comply with all bilateral and international agreements, as stated in Article 14. It is neither necessary nor appropriate to grant special treatment to one category of partners within a specific agreement.
Amendment No 13 can be accepted except for the reference to CN code 3814 0090 in the definition of non-agricultural alcohol because that code covers mixtures of alcohol with solvents and is not limited to non-agricultural alcohol. Adoption of Regulation No 142/2002 has solved the problem of imports of those mixtures.
Amendments Nos 14, 16, 17 and 18 are purely technical improvements to the text that have also been discussed in the Council, and there is no problem in accepting them.
Amendment No 20, however, is more difficult to accept. The Commission does not want to create a specific working group on alcohol as part of the wine management committee. The Commission's aim is the same as that in the amendment, that is, to bring together the real experts on alcohol. For that reason, the Commission has already made a statement on organising the work of the wine management committee in such a way that all alcohol-related items are grouped together in order to permit Member States to send the real experts to the meeting.
Although Amendment No 21 is acceptable, I must point out that it limits the Commission's scope to take transitional measures more than the original proposal does. This text appears in other regulations and is therefore acceptable.
As far as Amendments Nos 22 and 24 are concerned, the Commission of course agrees that the rules on state aid should be applied in this sector, too, and therefore should not be deleted. I also recognise the value of existing aid systems in certain Member States, especially for small agricultural distilleries, and the need to find a solution for them. The notion of a transitional measure is certainly one I must give thought to, but I am not yet in a position to indicate the specific nature of the solution.
The Commission cannot accept Amendment No 23, as indicated a short time ago. The Commission can accept Amendments Nos 3, 5, 13 and 15 on including synthetic alcohol in the proposal as far as the system of data collection is concerned. According to the Court of Justice case law, it can be included without changing the legal basis of the proposal and therefore the Commission is of the opinion that the global alcohol market is satisfactorily addressed by this proposal.
I hope that my comments today have clarified the Commission's position on this proposal. Moreover, I should like to thank Members of Parliament for their constructive suggestions, which we shall of course consider, and for the time they have devoted to this process, and in particular I would thank the rapporteur, Mrs Ayuso González, for her contribution.
Thank you, Commissioner Bolkestein.
The debate is closed.
. (PT) As we all know, the proposal for a regulation for the creation of the European Maritime Safety Agency is part of the second package of measures proposed by the Commission following the sinking of the oil tanker Erika. The planned creation of the Agency is accompanied by other measures with which the Commission intends to ensure a more effective protection of European shipping against the risk of accidents and the protection of the seas against pollution. We consider the new agency to be enormously important, because it will supply the Member States and the Commission with the necessary technical and scientific support for them effectively to implement Community legislation in the maritime safety sector and in preventing pollution from ships. The agency will monitor the implementation of all legislation; and will assess the effectiveness of the measures in force. Incidentally, we hope - and believe we are justified in hoping - that due to Portugal's unique geographical position and to the extent of our maritime territory, that country will be selected as the seat of this future European Agency.
. (PT) We share the concern about adopting more rigorous criteria for the acceptability of donors and about establishing a Community-level quality control system for blood-collecting institutions. The same applies to setting common standards for staff training and the traceability of blood from donor to patient.
We are also pleased with the amendments approved in the Committee on the Environment, Public Health and Consumer Policy with regard to the crucial ' voluntary unpaid donation ' of blood, the principle of subsidiarity and the professional qualifications of those working in this sector. The issues of whether blood should be given for free and the voluntary nature of blood donations are of fundamental importance. We welcome the fact, therefore, that the specialist committee has changed its initial definition, produced at first reading, establishing a very clear distinction between payment for blood per se and reimbursing expenses incurred by the donor. We also supported this approach in the final vote in plenary. Furthermore, the Member States must be able to lay down their own, more rigorous, requirements in the field of voluntary and unremunerated donations and to ban or restrict imports of blood and blood products which fail to meet their own requirements.
. (PT) I wish to congratulate Mr Gil-Robles on his report on the election of representatives in the European Parliament by direct universal suffrage.
The participation of the Union's citizens in European elections is far from satisfactory. The turnout rate has fallen from 63% in 1979 to 49.7% in 1999, whilst the powers of the European Parliament have increased substantially. The European Parliament is gaining power but losing its legitimacy.
The steady decline in the turnout rate in European elections is a matter of concern to us. In the next European elections in 2004, the Community institutions and Member States must adopt the necessary measures to make voters more aware of the importance of these elections.
The Member States must reach agreement on a date for the next European elections which does not coincide with national traditional events or public holidays, in order to optimise the conditions for the turnout in the elections.
The Member States must adopt all possible measures to ensure that there is greater participation in the European elections, including procedures for ensuring people are registered on the electoral rolls and for the use of direct voting.
I agree with the provisions laying down the incompatibility of the offices of Members of the European Parliament and members of a national parliament. Portuguese law already contained such provisions, but this will now become a Community measure.
I must note that the Council has not accepted Parliament's proposal to reserve 10% of seats for the single European constituency. It was right to reject this proposal. This would do nothing to bring the citizens closer to their representatives and would only serve to take seats away from national representations and give them to a more distant set of 'European' personalities?
In order to increase the turnout in elections, we must close the information gap and work on developing an EU information and communication policy aimed at the European people.
- (PT) We regret the openly federalist tone of the report and, furthermore, the inconsistency that it stubbornly demonstrates by not adopting the creation of a new single constituency at European level. It makes no sense at all to try to take this opportunity, in a roundabout way, to attempt to introduce amendments to the system that has been defined and to its balance, in areas or aspects which should only be dealt with in a revision of the Treaties. Instead, we directly support the draft Council decision, which must, in its simplicity, confine itself to new practices which are consistent with the revisions of the Treaties that have taken place in the meantime and, furthermore, to other practical improvements arising from past experience. An example of the latter would be to broaden the time-frame in which the elections to the European Parliament can be fixed, which would allow some Member States to pencil them in for May. This would resolve, in particular, the chronic Portuguese problem resulting from the enormous inconvenience of these elections having to be scheduled for the June holidays, which, according to analysts, is a factor that increases abstention rates.
. (PT) Our broadly favourable vote does not overlook the concern still felt by many of us, where the Sixth Framework Programme is concerned, to see that crucial ethical guarantee clauses are ensured in good time. We also feel that these should be definitively established and clarified when the Specific Programmes are finally approved. Hence the way we have voted on certain amendments. It is worth pointing out that we share the concerns that have been expressed on this matter, particularly by the governments of Germany, Austria, Ireland, Italy and Portugal. Furthermore, we still feel it is unacceptable that monies from a certain country (and its taxpayers) in which various actions are illegal could, as a result of the European mechanism, ultimately be used to finance these same actions when undertaken in another Member State. Let us remember the way in which we defended the principle of legislative unanimity in the Fiori and Caudron reports and we hope that the essence of this defence of basic ethical principles and of respect for the various national legal systems will prevail on the final decisions of the Council.
. (PT) I wish to make a brief comment to explain how our vote on this report clearly confirms that we are in no way opposed to the European Research Area, to extending and developing it or to the Sixth Framework Programme in general. The fact is that since neither issues of a sensitive ethical nature nor the duty - which we should all fully understand - to fully respect the various national legal systems are being called into question, our support for this report, as for others in the same field, has been constant, cooperative and unreserved. It is rather those people, including Mr Busquin, who persist in seeking to extend European research policies to areas which are deemed illegal in some Member States, who must be held responsible for the delays that have occurred and furthermore, for the fact that the definition and the entry into force of the Sixth Framework Programme are surrounded by quite unnecessary controversy.
. (PT) Now that we have completed the revision of the Rules of Procedure, which entailed extensive and protracted work, there is paradoxically now a feeling of great frustration that amendments to the most negative aspects of the functioning of this institution, which do serious damage to the genuine and full role of the democratic mandate of its Members have not been tabled. We are left feeling that an opportunity has been missed and we will almost certainly end up with an excessively weighty institution which holds too many votes. I am afraid that we will still have a European Parliament that is difficult for most of the European public to understand and which will still suffer from the unacceptable lack of transparency which is the indirect consequence of working at a break-neck pace, however widespread and common this practice is here. Instead of attacking these genuinely serious aspects in a House that claims to be the seat of European democracy, the majority has preferred instead to join forces and fight to restrict the rights of the smaller political groups, which in terms of democracy and of basic respect for the principle of equality, is quite intolerable.
. (PT) We supported the text proposed in plenary and the various amendments tabled to it in order to thereby respond to the need, acknowledged by all the political groups, to improve the hybrid and discriminatory position of the Non-attached Members, whilst at the same time bearing in mind that, by insisting on the principle that political affinity remains the cornerstone of a parliamentary group's constitution, the competent committee will in fact block the way to the future reconstitution of a so-called technical group.